 



EXECUTION VERSION
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 18, 2006
Among
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as the Lenders
and
BANK OF AMERICA, N.A.
as the Agent and Sole Syndication Agent
and
LEVI STRAUSS & CO.
and
LEVI STRAUSS FINANCIAL CENTER CORPORATION
as the Borrowers
GENERAL ELECTRIC CAPITAL CORPORATION
WELLS FARGO FOOTHILL, LLC
JP MORGAN CHASE BANK, N.A.
as Co-Documentation Agents
BANC OF AMERICA SECURITIES LLC
as Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE 1
  LOANS AND LETTERS OF CREDIT     2  
1.1  
  Total Facility     2  
1.2  
  Revolving Loans     2  
1.3  
  Letters of Credit     5  
1.4  
  Bank Products     9  
1.5  
  Relationship Between the Borrowers     10  
1.6  
  Amendment and Restatement     14  
ARTICLE 2
  INTEREST AND FEES     15  
2.1  
  Interest     15  
2.2  
  Continuation and Conversion Elections     15  
2.3  
  Maximum Interest Rate     17  
2.4  
  Unused Line Fee     17  
2.5  
  Other Fees     18  
2.6  
  Letter of Credit Fee     18  
ARTICLE 3
  PAYMENTS AND PREPAYMENTS     19  
3.1  
  Revolving Loans     19  
3.2  
  Termination of Facility; Reduction of Commitments     19  
3.3  
  Prepayments     19  
3.4  
  LIBOR Rate Revolving Loan Prepayments     20  
3.5  
  Payments by the Borrowers     20  
3.6  
  Payments as Revolving Loans     20  
3.7  
  Apportionment, Application and Reversal of Payments     20  
3.8  
  Indemnity for Returned Payments     21  
3.9  
  Agent’s and Lenders’ Books and Records; Monthly Statements     22  
3.10
  Cash Dominion     22  
ARTICLE 4
  TAXES, YIELD PROTECTION AND ILLEGALITY     23  
4.1  
  Taxes     23  
4.2  
  Illegality     24  
4.3  
  Increased Costs and Reduction of Return     24  
4.4  
  Funding Losses     25  

 i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
4.5  
  Inability to Determine Rates     26  
4.6  
  Certificates of Agent     26  
4.7  
  Survival     26  
ARTICLE 5
  BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES     26  
5.1  
  Books and Records     26  
5.2  
  Financial Information     26  
5.3  
  Notices to the Lenders     29  
ARTICLE 6
  GENERAL WARRANTIES AND REPRESENTATIONS     32  
6.1  
  Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents     32  
6.2  
  Validity and Priority of Security Interest     32  
6.3  
  Organization and Qualification     32  
6.4  
  Corporate Name; Prior Transactions     32  
6.5  
  Subsidiaries     33  
6.6  
  Financial Statements and Projections     33  
6.7  
  Tax Shelter Regulations     33  
6.8  
  Solvency     33  
6.9  
  Debt     34  
6.10
  Distributions     34  
6.11
  Real Estate; Leases     34  
6.12
  Proprietary Rights     34  
6.13
  Trade Names     34  
6.14
  Litigation     34  
6.15
  Labor Disputes     35  
6.16
  Environmental Laws     35  
6.17
  No Violation of Law     35  
6.18
  No Default     35  
6.19
  ERISA Compliance     35  
6.20
  Taxes     36  
6.21
  Regulated Entities     36  

ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
6.22
  Use of Proceeds; Margin Regulations     36  
6.23
  No Material Adverse Change     37  
6.24
  Full Disclosure     37  
6.25
  Bank Accounts     37  
6.26
  Governmental Authorization     37  
6.27
  Materially Adverse Agreements     37  
6.28
  Extraordinary Events     37  
6.29
  Conduct of Business     37  
ARTICLE 7
  AFFIRMATIVE AND NEGATIVE COVENANTS     37  
7.1  
  Taxes and Other Obligations     38  
7.2  
  Legal Existence and Good Standing     38  
7.3  
  Compliance with Law and Agreements; Maintenance of Licenses     38  
7.4  
  Maintenance of Property; Inspection of Property     38  
7.5  
  Insurance     39  
7.6  
  Insurance and Condemnation Proceeds     39  
7.7  
  Environmental Laws     40  
7.8  
  Compliance with ERISA     40  
7.9  
  Execution of Subsidiary Guaranty and Personal Property Collateral Documents by
Certain Subsidiaries and Future Subsidiaries     40  
7.10
  Transactions Affecting Collateral or Obligations     41  
7.11
  Investment Banking and Finder’s Fees     41  
7.12
  LSFCC Subsidiaries     41  
7.13
  Liens     42  
7.14
  Investments     44  
7.15
  Debt     46  
7.16
  Fundamental Changes     49  
7.17
  Dispositions     50  
7.18
  Restricted Payments     52  
7.19
  Change in Nature of Business     53  
7.20
  Transactions with Affiliates     53  

iii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
7.21
  Burdensome Agreements     53  
7.22
  Lease Obligations     53  
7.23
  Amendments of Certain Documents     54  
7.24
  Prepayments, Etc., of Debt     54  
7.25
  Negative Pledge     54  
7.26
  Restricted Subsidiaries     55  
7.27
  Amendments of Documents Relating to Debt and Receivables     56  
7.28
  Use of Proceeds     56  
7.29
  Further Assurances     56  
7.30
  Reserves for Outstanding Notes     56  
ARTICLE 8
  CONDITIONS TO AMENDMENT AND RESTATEMENT     57  
8.1  
  Conditions Precedent to Amendment and Restatement on the Amendment Date     57
 
8.2  
  Conditions Precedent to Each Loan     59  
ARTICLE 9
  DEFAULT; REMEDIES     59  
9.1  
  Events of Default     59  
9.2  
  Remedies     62  
ARTICLE 10
  TERM AND TERMINATION     63  
10.1
  Term and Termination     63  
ARTICLE 11
  AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS     64  
11.1
  Amendments and Waivers     64  
11.2
  Assignments; Participations     65  
ARTICLE 12
  THE AGENT     68  
12.1
  Appointment and Authorization     68  
12.2
  Delegation of Duties     68  
12.3
  Liability of Agent     69  
12.4
  Reliance by Agent     69  
12.5
  Notice of Default     69  
12.6
  Credit Decision     69  
12.7
  Indemnification     70  

iv

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
12.8  
  Agent in Individual Capacity     70  
12.9  
  Successor Agent     71  
12.10
  Withholding Tax     71  
12.11
  Collateral Matters     72  
12.12
  Restrictions on Actions by Lenders; Sharing of Payments     73  
12.13
  Agency for Perfection     74  
12.14
  Payments by Agent to Lenders     74  
12.15
  Settlement     75  
12.16
  Letters of Credit; Intra-Lender Issues     78  
12.17
  Concerning the Collateral and the Related Loan Documents     80  
12.18
  Field Audit and Examination Reports; Disclaimer by Lenders     80  
12.19
  Relation Among Lenders     81  
12.20
  Co-Agents     81  
ARTICLE 13
  MISCELLANEOUS     81  
13.1  
  No Waivers; Cumulative Remedies     81  
13.2  
  Severability     81  
13.3  
  Governing Law; Choice of Forum; Service of Process     82  
13.4  
  Waiver of Jury Trial     83  
13.5  
  Survival of Representations and Warranties     84  
13.6  
  Other Security and Guaranties     84  
13.7  
  Fees and Expenses     84  
13.8  
  USA PATRIOT Act Notice     85  
13.9  
  Notices     85  
13.10
  Waiver of Notices     86  
13.11
  Binding Effect     86  
13.12
  Indemnity of the Agent and the Lenders by the Borrowers     87  
13.13
  Limitation of Liability     87  
13.14
  Final Agreement     88  
13.15
  Counterparts; Effectiveness of Signatures     88  
13.16
  Captions     88  

v 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
13.17
  Right of Setoff     88  
13.18
  Confidentiality     88  
13.19
  Conflicts with Other Loan Documents     89  

vi

 



--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS AND SCHEDULES
ANNEX A – DEFINED TERMS
EXHIBIT A – FORM OF BORROWING BASE CERTIFICATE
EXHIBIT B – FINANCIAL STATEMENTS
EXHIBIT C – FORM OF NOTICE OF BORROWING
EXHIBIT D – FORM OF NOTICE OF CONTINUATION/CONVERSION
EXHIBIT E – FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT F – FORM OF FIRST AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
EXHIBIT G – FORM OF SUBSIDIARY GUARANTY
EXHIBIT H – FORM OF COMPLIANCE CERTIFICATE
SCHEDULE 1.1 – EXISTING LETTERS OF CREDIT
SCHEDULE 1.2 – LENDERS’ COMMITMENTS
SCHEDULE 6.4 – CORPORATE OR FICTITIOUS NAMES
SCHEDULE 6.5 – SUBSIDIARIES
SCHEDULE 6.9 – DEBT
SCHEDULE 6.11 – REAL ESTATE; LEASES
SCHEDULE 6.12 – THIRD PARTY PROPRIETARY RIGHTS
SCHEDULE 6.13 – TRADE NAMES
SCHEDULE 6.14 – LITIGATION
SCHEDULE 6.15 – LABOR DISPUTES
SCHEDULE 6.19 – ERISA COMPLIANCE
SCHEDULE 6.25 – BANK ACCOUNTS
SCHEDULE 7.13 – EXISTING LIENS
SCHEDULE 7.14 – EXISTING INVESTMENTS
vii

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This First Amended and Restated Credit Agreement, dated as of May 18, 2006,
(this “Agreement”) among the financial institutions from time to time parties
hereto (such financial institutions, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), Bank of America, N.A. with an office at 55 South
Lake Avenue, Suite 900, Pasadena, California 91101, as agent for the Lenders (in
its capacity as agent, the “Agent”), Levi Strauss & Co., a Delaware corporation,
with offices at 1155 Battery Street, San Francisco, California 94111 (“LS&Co”)
and Levi Strauss Financial Center Corporation, a California corporation, with
offices at 3125 Chad Drive, Eugene, Oregon 97408 (“LSFCC” and, together with
LS&Co, the “Borrowers” and each a “Borrower”).
W I T N E S S E T H:
     WHEREAS, the Lenders and the Agent are parties to a certain Credit
Agreement dated as of September 29, 2003, as amended by that certain First
Amendment to Credit Agreement dated as of September 30, 2003, that certain
Second Amendment to Credit Agreement dated as of October 14, 2003, that certain
Third Amendment to Credit Agreement and Limited Waiver dated as of March 18,
2004, that certain Fourth Amendment to Credit Agreement dated as of August 13,
2004 and that certain Fifth Amendment to Credit Agreement dated as of
November 24, 2004 (the “Original Credit Agreement”);
     WHEREAS, the Lenders, at the request of the Borrowers, have agreed to amend
and restate the Original Credit Agreement in its entirety;
     WHEREAS, the Borrowers have requested the Lenders to reduce the
availability under the existing revolving line of credit for loans and letters
of credit to an amount not to exceed $550,000,000;
     WHEREAS, the Borrowers will continue to secure all of the Obligations
hereunder and under the other Loan Documents by granting to the Agent, on behalf
of the Lenders, a first priority lien on certain of their respective personal
and mixed property, including a pledge of certain of the capital stock of
certain of their respective Subsidiaries;
     WHEREAS, the Guarantors and the Limited Guarantors have agreed to continue
to guarantee the Obligations hereunder and under the other Loan Documents and to
continue to secure their guaranties by granting to the Agent, on behalf of the
Lenders, a first priority lien on certain of their respective personal and mixed
property, including a pledge of certain of the capital stock of certain of their
respective Subsidiaries;
     WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement, and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Lenders have agreed to continue to make available to the
Borrowers a revolving credit facility upon the terms and conditions set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth in this Agreement, and for good and valuable consideration, the
receipt of which is hereby acknowledged, the Lenders, the Agent, and the
Borrowers each hereby agree that the Original Credit Agreement shall be amended
and restated, without novation, as follows.
ARTICLE 1
LOANS AND LETTERS OF CREDIT
     1.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$550,000,000 (the “Total Facility”) to the Borrowers from time to time during
the term of this Agreement. The Total Facility shall be composed of a revolving
line of credit consisting of Revolving Loans and Letters of Credit.
     1.2 Revolving Loans.
          (a) Amounts. Subject to the satisfaction of the conditions precedent
set forth in Article 8, each Lender severally, but not jointly, agrees, upon
LS&Co’s request from time to time on any Business Day during the period from the
Amendment Date to the Termination Date, to make revolving loans (the “Revolving
Loans”) to the Borrower designated by LS&Co in amounts not to exceed such
Lender’s Pro Rata Share of Availability, except for Non-Ratable Loans and Agent
Advances. The Lenders, however, in their unanimous discretion, may elect to make
Revolving Loans or issue or arrange to have issued Letters of Credit in excess
of the Borrowing Base on one or more occasions, but if they do so, neither the
Agent nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion.
If the Aggregate Revolver Outstandings would exceed Availability after giving
effect to any Borrowing, the Lenders may refuse to make or may otherwise
restrict the making of Revolving Loans as the Lenders determine until such
excess has been eliminated, subject to the Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 1.2(i).
Notwithstanding anything to the contrary herein, in no case shall the Aggregate
Revolver Outstandings at any time exceed the Maximum Revolver Amount.
          (b) Procedure for Borrowing.
               (1) Each Borrowing shall be made upon LS&Co’s irrevocable written
notice (including any electronic medium) delivered to the Agent in the form of a
notice of borrowing (“Notice of Borrowing”), which must be received by the Agent
prior to (i) 12:00 noon (Pacific time) three Business Days prior to the
requested Funding Date, in the case of LIBOR Rate Revolving Loans and (ii) 9:00
a.m. (Pacific time) on the requested Funding Date, in the case of Base Rate
Revolving Loans, specifying:
               (A) the Borrower;

2



--------------------------------------------------------------------------------



 



               (B) the amount of the Borrowing, which in the case of a LIBOR
Rate Revolving Loan must equal or exceed $10,000,000 (and increments of
$1,000,000 in excess of such amount);
               (C) the requested Funding Date, which must be a Business Day;
               (D) whether the Revolving Loans requested are to be Base Rate
Revolving Loans or LIBOR Rate Revolving Loans (and if not specified, it shall be
deemed a request for a Base Rate Revolving Loan); and
               (E) the duration of the Interest Period for LIBOR Rate Revolving
Loans (and if not specified, it shall be deemed a request for an Interest Period
of one month).
               (2) In lieu of delivering a Notice of Borrowing, LS&Co may give
the Agent telephonic notice of such request for advances to the Designated
Account on or before the deadline set forth above. The Agent at all times shall
be entitled to rely on such telephonic notice in making such Revolving Loans,
regardless of whether any written confirmation is received.
               (3) Without limiting the provisions of Sections 8.2 and 9.2,
LS&Co shall have no right to request a LIBOR Rate Revolving Loan while a Default
or Event of Default has occurred and is continuing.
          (c) Reliance upon Authority. LS&Co has delivered to the Agent a notice
setting forth the account of the Borrowers (the “Designated Account”) to which
the Agent is authorized to transfer the proceeds of the Revolving Loans
requested hereunder. LS&Co may designate one or more replacement accounts from
time to time by written notice to the Agent. LS&Co has delivered to the Agent a
list of individuals who are authorized to give instructions hereunder to the
Agent on behalf of LS&Co (each a “Designated Person”, and collectively, the
“Designated Persons”). LS&Co may change the list of Designated Persons from time
to time by written notice to the Agent. Any such Designated Account must be
reasonably satisfactory to the Agent. The Agent is entitled to rely conclusively
on any Person’s request for Revolving Loans on behalf of LS&Co, so long as the
proceeds thereof are to be transferred to the Designated Account. The Agent has
no duty to verify the identity of any Person representing himself or herself as
a Person authorized by LS&Co to make such requests on its behalf, other than to
confirm that such Person is representing himself or herself as a Designated
Person.
          (d) No Liability. The Agent shall not incur any liability to any
Borrower as a result of acting upon any notice referred to in Sections 1.2(b)
and (c), which the Agent believes in good faith to have been given by a Person
representing himself or herself as a Designated Person. The crediting of
Revolving Loans to the Designated Account conclusively establishes the
obligation of the Borrowers to repay such Revolving Loans as provided herein.
          (e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice
in lieu thereof) made pursuant to Section 1.2(b) shall be irrevocable. The
Borrowers shall be bound to borrow the funds requested therein in accordance
therewith.

3



--------------------------------------------------------------------------------



 



          (f) Agent’s Election. Promptly after receipt of a Notice of Borrowing
(or telephonic notice in lieu thereof), the Agent shall elect to have the terms
of Section 1.2(g) or the terms of Section 1.2(h) apply to such requested
Borrowing. If the Bank declines in its sole discretion to make a Non-Ratable
Loan pursuant to Section 1.2(h), the terms of Section 1.2(g) shall apply to the
requested Borrowing; provided that to the extent such notice includes a request
for LIBOR Rate Revolving Loans and the Agent elects to have the terms of
Section 1.2(h) apply to such requested Borrowing, notwithstanding the terms of
Section 1.2(h) such requested Borrowing shall for all purposes constitute LIBOR
Rate Revolving Loans hereunder.
          (g) Making of Revolving Loans. If the Agent elects to have the terms
of this Section 1.2(g) apply to a requested Borrowing, then promptly after
receipt of a Notice of Borrowing or telephonic notice in lieu thereof, the Agent
shall notify the Lenders by telecopy, telephone or e-mail of the requested
Borrowing. Each Lender shall transfer its Pro Rata Share of the requested
Borrowing available to the Agent in immediately available funds, to the account
from time to time designated by the Agent, not later than 12:00 noon (Pacific
time) on the applicable Funding Date. After the Agent’s receipt of all proceeds
of such Revolving Loans, the Agent shall make the proceeds of such Revolving
Loans available to the applicable Borrower on the applicable Funding Date by
transferring same day funds to the Designated Account; provided, however, that
the amount of Revolving Loans so made on any date shall not exceed the
Availability on such date.
          (h) Making of Non-Ratable Loans.
               (A) If the Agent elects, with the consent of the Bank, to have
the terms of this Section 1.2(h) apply to a requested Borrowing, the Bank shall
make a Revolving Loan in the amount of that Borrowing available to the
applicable Borrower on the applicable Funding Date by transferring same day
funds to the Designated Account. Each Revolving Loan made solely by the Bank
pursuant to this Section is herein referred to as a “Non-Ratable Loan”, and such
Revolving Loans are collectively referred to as the “Non-Ratable Loans.” Each
Non-Ratable Loan shall be subject to all the terms and conditions applicable to
other Revolving Loans except that all payments thereon shall be payable to the
Bank solely for its own account. The aggregate amount of Non-Ratable Loans
outstanding at any time shall not exceed $50,000,000. The Agent shall not
request the Bank to make any Non-Ratable Loan if (1) the Agent has received
written notice from any Lender that one or more of the applicable conditions
precedent set forth in Article 8 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (2) the requested Borrowing would exceed
Availability on that Funding Date.
               (B) The Non-Ratable Loans shall be secured by the Agent’s Liens
in and to the Collateral and shall constitute Obligations hereunder. The
Non-Ratable Loans shall constitute Base Rate Revolving Loans or LIBOR Rate
Revolving Loans as requested by the Borrower in the applicable Notice of
Borrowing (and if not specified, Base Rate Revolving Loans).
          (i) Agent Advances.
               (A) Subject to the limitations set forth below, the Agent is
authorized by the Borrowers and the Lenders, from time to time in the Agent’s
sole discretion,

4



--------------------------------------------------------------------------------



 



(A) after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other conditions precedent set forth in Article 8 have not been
satisfied, to make Base Rate Revolving Loans to the Borrowers on behalf of the
Lenders in an aggregate amount outstanding at any time not to exceed seven and
one half percent (7.5%) of the Borrowing Base but not in excess of the Maximum
Revolver Amount which the Agent, in its reasonable business judgment, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, (2) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (3) to pay any other amount chargeable to
any Borrower pursuant to the terms of this Agreement, including costs, fees and
expenses as described in Section 13.7 (any of such advances are herein referred
to as “Agent Advances”); provided, that the Majority Lenders may at any time
revoke the Agent’s authorization to make Agent Advances. Any such revocation
must be in writing and shall become effective prospectively upon the Agent’s
receipt thereof.
               (B) The Agent Advances shall be secured by the Agent’s Liens in
and to the Collateral and shall constitute Base Rate Revolving Loans and
Obligations hereunder.
     1.3 Letters of Credit.
          (a) Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Agent agrees (i) to cause the Letter of Credit
Issuer to issue for the account of the Borrower designated by LS&Co (or, if
requested by LS&Co, for the account of both LS&Co and any one of its
Subsidiaries) one or more commercial/documentary and standby letters of credit
(or any other credit support or other credit enhancement instrument or similar
document or agreement that the Letter of Credit Issuer may from time to time be
willing to issue or enter into, including, without limitation, any guaranty,
“exposure transmittal memorandum” or other instrument, document or agreement
issued or entered into for the purpose of indemnifying any credit exposure of a
department, branch or Affiliate of the Letter of Credit Issuer or any other
third party) (including any Cash Collateralized Letter of Credit, each a “Letter
of Credit”) and/or (ii) to provide credit support or other credit enhancement to
a Letter of Credit Issuer acceptable to the Agent, which issues a Letter of
Credit for the account of the Borrower designated by LS&Co (or, if requested by
LS&Co, for the account of both LS&Co and any one of its Subsidiaries) (any such
credit support or credit enhancement being herein referred to as a “Credit
Support”) from time to time during the term of this Agreement.
          (b) Amounts; Outside Expiration Date. The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
Borrowers in connection with the opening thereof would exceed Availability at
such time; (iii) such Letter of Credit has an expiration date more than twelve
(12) months from the date of issuance for standby letters of credit (or, in the
case of any standby letter of credit issued by an Affiliate of the Agent from a
country other than the United States and if such Affiliate so agrees, an
expiration date more than the earlier of twenty-four (24) months from the date
of issuance or the Stated Termination Date) and one hundred eighty (180) days
for documentary letters of credit, or (iv) in the case of each requested Cash
Collateralized Letter of Credit (A) the sum of

5



--------------------------------------------------------------------------------



 




the maximum face amount of the requested Cash Collateralized Letter of Credit
plus the aggregate undrawn amount of all outstanding Cash Collateralized Letters
of Credit plus, without duplication, the aggregate unpaid reimbursement
obligations with respect to all Cash Collateralized Letters of Credit, is
greater than (B) the aggregate amount of cash and Cash Equivalents held at such
time in the Availability Cash Collateral Account and designated by the Borrowers
as being allocated to Cash Collateralized Letters of Credit. With respect to any
Letter of Credit which contains any “evergreen” or automatic renewal provision,
each Lender shall be deemed to have consented to any such extension or renewal
unless any such Lender shall have provided to the Agent, written notice that it
declines to consent to any such extension or renewal at least thirty (30) days
prior to the date on which the Letter of Credit Issuer is entitled to decline to
extend or renew the Letter of Credit. If all of the requirements of this Section
1.3 are met and no Default or Event of Default has occurred and is continuing,
no Lender shall decline to consent to any such extension or renewal.
          (c) Other Conditions. In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:
               (1) LS&Co shall have delivered to the Letter of Credit Issuer, at
such times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit (but in any case to include, without limitation, the Person or Persons
for the account of which the Letter of Credit is to be issued, the original face
amount of the Letter of Credit requested, the Business Day on which the
requested Letter of Credit is to be issued, whether the Letter of Credit may be
drawn in a single or in partial draws, the Business Day on which the requested
Letter of Credit is to expire, the purpose for which the Letter of Credit is to
be issued, the beneficiary of the requested Letter of Credit and whether the
Letter of Credit to be issued is a Cash Collateralized Letter of Credit) and
such other documents as may be required pursuant to the terms thereof, and the
form, terms and purpose of the proposed Letter of Credit shall be reasonably
satisfactory to the Agent and the Letter of Credit Issuer; and
               (2) As of the date of issuance, no order of any court, arbitrator
or Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.
          (d) Issuance of Letters of Credit.
               (1) Request for Issuance. LS&Co must notify the Agent of a
requested Letter of Credit at least two (2) Business Days prior to the proposed
issuance date by providing the Agent with a copy of the application delivered to
the Letter of Credit Issuer under

6



--------------------------------------------------------------------------------



 



Section 1.3(c)(1). Such notice shall be irrevocable, and LS&Co shall attach to
such notice the proposed form of the Letter of Credit.
               (2) Responsibilities of the Agent; Issuance. As of the Business
Day immediately preceding the requested issuance date of the Letter of Credit,
the Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (i) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (ii) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the Borrowers in connection with the opening thereof would not exceed
Availability, the Agent shall cause the Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions hereof are met. If the conditions in the foregoing clauses (i) and
(ii) are not satisfied, the Agent shall notify LS&Co on the Business Day
immediately preceding the requested issuance date that the Letter of Credit will
not be issued.
               (3) No Extensions or Amendment. The Agent shall not be obligated
to cause the Letter of Credit Issuer to extend or amend any Letter of Credit
issued pursuant hereto unless the requirements of this Section 1.3 are met as
though a new Letter of Credit were being requested and issued.
          (e) Payments Pursuant to Letters of Credit. The Borrowers agree to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support, and to pay the Letter of Credit Issuer the amount of all
other charges and fees payable to the Letter of Credit Issuer in connection with
any Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which any Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by LS&Co, on behalf of the applicable Borrower
for whose account the Letter of Credit was issued, to the Agent for a Borrowing
of a Base Rate Revolving Loan in the amount of such drawing. The Funding Date
with respect to such Borrowing shall be the date of such drawing.
          (f) Exoneration; Power of Attorney.
               (1) Assumption of Risk by the Borrowers. As among the Borrowers,
the Lenders, and the Agent, the Borrowers, jointly and severally, assume all
risks of the acts and omissions of, or misuse of any of the Letters of Credit
by, the respective beneficiaries of such Letters of Credit. In furtherance and
not in limitation of the foregoing, the Lenders and the Agent shall not be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if it should prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (B) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (C) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (D) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise,

7



--------------------------------------------------------------------------------



 



whether or not they be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (H) any
consequences arising from causes beyond the control of the Lenders or the Agent,
including any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or (I) the Letter of Credit
Issuer’s honor of a draw for which the draw or any certificate fails to comply
in any respect with the terms of the Letter of Credit. None of the foregoing
shall affect, impair or prevent the vesting of any rights or powers of the Agent
or any Lender under this Section 1.3(f). Notwithstanding anything to the
contrary contained in this Section 1.3(f)(1), the Borrowers shall retain any and
all rights they may have against the Letter of Credit Issuer for any liability
arising solely out of the gross negligence or willful misconduct of the Letter
of Credit Issuer, as determined by a final judgment of a court of competent
jurisdiction.
               (2) Exoneration. Without limiting the foregoing, no action or
omission whatsoever by the Agent or any Lender (excluding any Lender in its
capacity as a Letter of Credit Issuer) pursuant to this Section 1.3 shall result
in any liability of the Agent or any Lender to any Borrower, or relieve any
Borrower of any of its obligations hereunder to any such Person.
               (3) Rights Against Letter of Credit Issuer. Nothing contained in
this Agreement is intended to limit any Borrower’s rights, if any, with respect
to the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between such Borrower and the
Letter of Credit Issuer.
               (4) Account Party. The Borrowers hereby authorize and direct any
Letter of Credit Issuer to name LS&Co or LSFCC, as the case may be, as the
“Account Party” therein and to deliver to the Agent all instruments, documents
and other writings and property received by the Letter of Credit Issuer pursuant
to the Letter of Credit, and to accept and rely upon the Agent’s instructions
and agreements with respect to all matters arising in connection with the Letter
of Credit or the application therefor.
          (g) Cash Collateral; Supporting Letter of Credit.
               (1) Without prejudice to Section 1.3(g)(2), if any Letter of
Credit or Credit Support is outstanding on the date thirty (30) days prior to
the Stated Termination Date, then on such date the Borrowers shall immediately
pledge and deposit with the Agent, for the ratable benefit of the Agent and the
Lenders, as collateral for the Obligations relating to each Letter of Credit or
Credit Support then outstanding, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Agent (which documents
are hereby consented to by the Lenders) in an amount equal to one hundred and
five percent (105%) of the greatest amount for which such Letter of Credit or
such Credit Support may be drawn plus any fees and expenses associated with such
Letter of Credit or such Credit Support, less the aggregate amount of cash and
Cash Equivalents held on such date in the Availability Cash Collateral Account
and designated by the Borrowers as being allocated to Cash Collateralized
Letters of Credit. The Borrowers hereby grant to the Agent, for the benefit of
the

8



--------------------------------------------------------------------------------



 



Letter of Credit Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
               (2) If any Letter of Credit or Credit Support is outstanding on
the earlier of (i) the date thirty (30) days after the Stated Termination Date
and (ii) any date prior to the Stated Termination Date on which this Agreement
is terminated for any reason, then on such date the Borrowers shall immediately
deposit with the Agent, for the ratable benefit of the Agent and the Lenders,
with respect to each Letter of Credit or Credit Support then outstanding, one or
more standby letters of credit (collectively, a “Supporting Letter of Credit”)
in form and substance satisfactory to the Agent, issued by an issuer
satisfactory to the Agent in an amount equal to the greatest amount for which
such Letter of Credit or such Credit Support may be drawn plus any fees and
expenses associated with such Letter of Credit or such Credit Support, under
which Supporting Letter of Credit the Agent is entitled to draw amounts
necessary to reimburse the Agent and the Lenders for payments to be made by the
Agent and the Lenders under such Letter of Credit or Credit Support and any fees
and expenses associated with such Letter of Credit or Credit Support. Such
Supporting Letter of Credit shall be held by the Agent, for the ratable benefit
of the Agent and the Lenders, as security for, and to provide for the payment
of, the aggregate undrawn amount of such Letters of Credit or such Credit
Support remaining outstanding.
               (3) The agreements and obligations of each Borrower in this
Section 1.3(g) shall survive termination of this Agreement and payment of all
other Obligations.
          (h) Authorization to Apply Proceeds from Availability Cash Collateral
Account to Obligations Relating to Cash Collateralized Letters of Credit. The
Borrowers hereby authorize the Agent (without obligation) to apply any amount in
the Availability Cash Collateral Account to pay (or reimburse any payment of)
any drawing on a Cash Collateralized Letter of Credit.
          (i) Conversion of Cash Collateralized Letter of Credit or Non-Cash
Collateralized Letter of Credit. LS&Co may convert any Cash Collateralized
Letter of Credit into a Letter of Credit that is not a Cash Collateralized
Letter of Credit or any Letter of Credit that is not a Cash Collateralized
Letter of Credit into a Cash Collateralized Letter of Credit by providing the
Agent, at least one Business Day prior to the effective date of such conversion,
written notice identifying the relevant Cash Collateralized Letter of Credit or
non-Cash Collateralized Letter of Credit, as the case may be, to be converted
and the date upon which such conversion shall be effective.
     1.4 Bank Products. LS&Co may request and the Agent or any Selected
Revolving Lender may, in its sole and absolute discretion, arrange for LS&Co,
any of its Material Domestic Subsidiaries or LSIFCS to obtain from the Bank or
the Bank’s Affiliates, or such Selected Revolving Lender, Ordinary Course Hedge
Agreements, although LS&Co is not required to do so. LS&Co may request and the
Agent may, in its sole and absolute discretion, arrange for LS&Co or any of its
Subsidiaries to obtain from the Bank or the Bank’s Affiliates Cash Management
Services, although LS&Co is not required to do so. If Ordinary Course Hedge
Agreements or Cash Management Services are provided by an Affiliate of the Bank
or any Selected Revolving Lender, as the case may be, the Borrowers agree to
indemnify and hold

9



--------------------------------------------------------------------------------



 



the Agent, the Bank and the Lenders harmless from any and all costs and
obligations now or hereafter incurred by the Agent, the Bank or any of the
Lenders related to such Ordinary Course Hedge Agreements or Cash Management
Services; provided, however, nothing contained herein is intended to limit any
Borrower’s rights, with respect to the Bank, the Bank’s Affiliates or any
Selected Revolving Lender, if any, which arise as a result of the execution of
documents by and between such Borrower and the Bank or its Affiliates or any
Selected Revolving Lender, as the case may be, which relate to Ordinary Course
Hedge Agreements or Cash Management Services. The agreement contained in this
Section 1.4 shall survive termination of this Agreement. The Borrowers
acknowledge and agree that the obtaining of Ordinary Course Hedge Agreements or
Cash Management Services from the Bank, the Bank’s Affiliates or any Selected
Revolving Lender, as the case may be, (a) is in the sole and absolute discretion
of the Bank, the Bank’s Affiliates or the relevant Selected Revolving Lender, as
the case may be, and (b) is subject to all rules and regulations of the Bank,
the Bank’s Affiliates or the relevant Selected Revolving Lender, as the case may
be.
     1.5 Relationship Between the Borrowers.
          (a) Administrative Borrower. LSFCC hereby appoints LS&Co, and LS&Co
shall act under this Agreement, as the agent, attorney-in-fact and legal
representative of LSFCC for all purposes, including requesting Loans and
receiving account statements and other notices and communications to the
Borrowers (or any of them) from the Agent or any Lender. The Agent, the Letter
of Credit Issuer and the Lenders may rely, and shall be fully protected in
relying, on any Notice of Borrowing, Notice of Continuation/Conversion, request
for a Letter of Credit, disbursement instruction, report, information or any
other notice or communication made or given by LS&Co, whether in its own name,
as Borrowers’ agent, on behalf of LSFCC or on behalf of the Borrowers, and
neither the Agent nor the Letter of Credit Issuer nor any Lender shall have any
obligation to make any inquiry or request any confirmation from or on behalf of
any other Borrower as to the binding effect on it of any such notice, request,
instruction, report, information, other notice or communications, nor shall the
joint and several character of the Borrowers’ obligations hereunder be affected,
provided that the provisions of this Section 1.5(a) shall not be construed so as
to preclude any Borrower from taking actions permitted to be taken by a
“Borrower” hereunder.
          (b) Joint and Several Obligations. The obligations of the Borrowers
pursuant to the Loan Documents shall be joint and several. Each Borrower hereby
irrevocably and unconditionally guaranties, as primary obligor and not merely as
surety, the due and punctual payment in full of all Obligations of the other
Borrower when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).
          (c) Obligations Absolute. The obligations of each Borrower under this
Section 1.5 are irrevocable, absolute, independent and unconditional and shall
not be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety other than payment in full of the
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Borrower agrees that: (i) its obligation under this Section 1.5
with respect to the obligations of the other Borrower is a guaranty of payment
when due and not of

10



--------------------------------------------------------------------------------



 




collectibility; (ii) the Agent and any Lender may enforce this obligation upon
the occurrence of an Event of Default hereunder notwithstanding the existence of
any dispute between the other Borrower and the Agent or any Lender with respect
to the existence of such Event of Default; (iii) the obligations of each
Borrower hereunder are independent of each of the obligations of the other
Borrower under the Loan Documents and the obligations of any other Person and a
separate action or actions may be brought and prosecuted against each Borrower
whether or not any action is brought against the other Borrower or any other
Person and whether or not the other Borrower or any other Person is joined in
any such action or actions; and (iv) a payment of a portion, but not all, of the
Obligations by any Borrower shall in no way limit, affect, modify or abridge the
liability of such or any other Borrower for any portion of the Obligations that
has not been paid. Each Borrower agrees that its obligation under this
Section 1.5 with respect to the obligations of the other Borrower is a
continuing guaranty and shall be binding upon each Borrower and its successors
and assigns, and each Borrower irrevocably waives any right to revoke its
obligations under this Section 1.5 as to future transactions giving rise to any
Obligations.
          (d) Actions by the Agent and the Lenders. The Agent and any Lender may
from time to time, without notice or demand and without affecting the validity
or enforceability of this Section 1.5 or giving rise to any limitation,
impairment or discharge of any Borrower’s liability hereunder, but subject to
the provisions of Section 11.1 (i) renew, extend, accelerate or otherwise change
the time, place, manner or terms of payment of the Obligations of the other
Borrower with the consent of such other Borrower, (ii) settle, compromise,
release or discharge, or accept or refuse any offer of performance with respect
to, or substitutions for, the Obligations of the other Borrower or any agreement
relating thereto and/or subordinate the payment of the same to the payment of
any other obligations, (iii) request and accept other guaranties of the
Obligations of the other Borrower and take and hold security for the payment of
such Obligations, (iv) release, exchange, compromise, subordinate or modify,
with or without consideration, any security for payment of the Obligations of
the other Borrower, any other guaranties of such Obligations, or any other
obligation of any Person with respect to such Obligations, (v) enforce and apply
any security now or hereafter held from the other Borrower by or for the benefit
of the Agent or any Lender in respect of the Obligations of the other Borrower
and direct the order or manner of sale thereof, or exercise any other right or
remedy that the Agent or the Lenders, or any of them, may have against any such
security, in each case as the Agent or the Lenders in their discretion may
determine consistent with this Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable and (vi) exercise any other rights available to the Agent or the
Lenders, or any of them, under the Loan Documents.
          (e) No Discharge. The obligations of each Borrower under this
Section 1.5 shall be valid and enforceable and shall not be subject to any
limitation, impairment or discharge for any reason (other than payment in full
of the Obligations), including the occurrence of any of the following, whether
or not any Borrower shall have had notice or knowledge of any of them: (i) any
failure to assert or enforce or agreement not to assert or enforce, or the stay
or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
with respect to the Obligations of the other Borrower or any agreement relating
thereto, or with respect to any

11



--------------------------------------------------------------------------------



 




other guaranty of or security for the payment of such Obligations, (ii) any
waiver or modification of, or any consent to departure from, any of the terms or
provisions of this Agreement or any of the other Loan Documents or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Obligations of the other Borrower, (iii) the Obligations of the other
Borrower, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect, (iv) the application of
payments received from any source to the payment of indebtedness other than the
Obligations of the other Borrower, even though the Agent or the Lenders, or any
of them, might have elected to apply such payment to any part or all of the
Obligations of the other Borrower, (v) any failure to perfect or continue
perfection of a security interest in any collateral which secures any of the
Obligations of the other Borrower, (vi) any defenses, set-offs or counterclaims
which the other Borrower or any other Person may assert against the Agent or any
Lender in respect of the Obligations, including but not limited to failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury and (vii) any other act or thing
or omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Borrower as an obligor in respect
of the Obligations.
          (f) Waivers. Each Borrower waives, for the benefit of the Agent and
each Lender: (i) any right to require the Agent or any Lender, as a condition of
payment or performance by such Borrower, to (A) proceed against the other
Borrower or any other Person, (B) proceed against or exhaust any security held
from the other Borrower or any other Person, (C) proceed against or have resort
to any balance of any deposit account or credit on the books of the Agent or any
Lender in favor of the other Borrower or any other Person, or (D) pursue any
other remedy in the power of the Agent or any Lender; (ii) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of the other Borrower including any defense based on or arising out of
the lack of validity or the unenforceability of the Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the other Borrower from any cause other than payment in full of the Obligations;
(iii) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (iv) any defense based upon the
Agent’s or any Lender’s errors or omissions in the administration of the
Obligations, except behavior that amounts to gross negligence or willful
misconduct; (v) (A) any principles or provisions of law, statutory or otherwise,
that are or might be in conflict with the terms of this Section 1.5 and any
legal or equitable discharge of such Borrower’s obligations hereunder, (B) the
benefit of any statute of limitations affecting such Borrower’s liability
hereunder or the enforcement hereof, (C) any rights to set-offs, recoupments and
counterclaims and (D) promptness, diligence and any requirement that the Agent
or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto; (vi) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance of this Section 1.5, notices of default under this Agreement or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations or any agreement related thereto, notices of any
extension of credit to the other Borrower and notices of any of the matters
referred to in Sections 1.5(d) and (e) and any right to consent to any thereof;
and (vii) to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this
Section 1.5.

12



--------------------------------------------------------------------------------



 



     As used in this paragraph, any reference to “the principal” includes each
Borrower and any reference to “the creditor” includes the Agent and each of the
Lenders. In accordance with Section 2856 of the California Civil Code each
Borrower waives any and all rights and defenses available to it by reason of
Sections 2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code,
including any and all rights or defenses such Borrower may have because the
Obligations are secured by real property or by reason of protection afforded to
the principal with respect to any of the Obligations, or to any other guarantor
of any of the Obligations with respect to any of such guarantor’s obligations
under its guaranty, in either case pursuant to the antideficiency or other laws
of the State of California limiting or discharging the principal’s indebtedness
or such guarantor’s obligations, including Section 580a, 580b, 580d or 726 of
the California Code of Civil Procedure. Consequently, among other things:
(1) the creditor may collect from such Borrower without first foreclosing on any
real or personal property collateral pledged by the principal; and (2) if the
creditor forecloses on any real property collateral pledged by the principal:
(x) the amount of the Obligations may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price and (y) the creditor may collect from such Borrower even if
the creditor, by foreclosing on the real property collateral, has destroyed any
right such Borrower may have to collect from the principal. This is an
unconditional and irrevocable waiver of any rights and defenses such Borrower
may have because the Obligations are secured by real property. Each Borrower
also waives all rights and defenses arising out of an election of remedies by
the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for an Obligation, has destroyed such
Borrower’s rights of subrogation and reimbursement against the principal by the
operation of Section 580d of the Code of Civil Procedure or otherwise; and even
though that election of remedies by the creditor, such as nonjudicial
foreclosure with respect to security for an obligation of any other guarantor of
any of the Obligations, has destroyed such Borrower’s rights of contribution
against such other Borrower or any other guarantor. No other provision of this
Section 1.5 shall be construed as limiting the generality of any of the
covenants and waivers set forth in this paragraph.
          (g) Borrowers’ Rights of Subrogation, Contribution, Etc.;
Subordination of Other Obligations. Each Borrower waives any claim, right or
remedy, direct or indirect, that such Borrower now has or may hereafter have
against the other Borrower or any of its assets in connection with this
Section 1.5 or the performance by such Borrower of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute (including under California Civil Code Section 2847, 2848 or 2849),
under common law or otherwise and including (i) any right of subrogation,
reimbursement or indemnification that such Borrower now has or may hereafter
have against the other Borrower, (ii) any right to enforce, or to participate
in, any claim, right or remedy that the Agent or any Lender now has or may
hereafter have against the other Borrower and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by the
Agent or any Lender. In addition, until the Obligations shall have been paid in
full, the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Borrower shall withhold exercise of any right of
contribution such Borrower may have against the other Borrower. Each Borrower
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Borrower may have against

13



--------------------------------------------------------------------------------



 




the other Borrower or against any collateral or security, and any rights of
contribution such Borrower may have against such other Borrower, shall be junior
and subordinate to any rights the Agent or any Lender may have against such
Borrower to all right, title and interest the Agent or any Lender may have in
any such collateral or security, and to any right the Agent or any Lender may
have against such other Borrower.
     Any indebtedness of the other Borrower now or hereafter held by any
Borrower is subordinated in right of payment to the Obligations, and any such
indebtedness of the other Borrower to such Borrower collected or received by
such Borrower after an Event of Default has occurred and is continuing, and any
amount paid to a Borrower on account of any subrogation, reimbursement,
indemnification or contribution rights referred to in the preceding paragraph
when all Obligations have not been paid in full, shall be held in trust for the
Agent and the Lenders and shall forthwith be paid over to the Agent for the
benefit of the Lenders to be credited and applied against the Obligations.
          (h) Fraudulent Transfer Laws. Anything contained in this Section 1.5
to the contrary notwithstanding, the obligations of each Borrower under this
Section 1.5 shall be limited to a maximum aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable state law (collectively,
the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Borrower, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Borrower (i) in respect of intercompany indebtedness to the other
Borrower or other affiliates of the other Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Borrower hereunder and (ii) under any guaranty which contains a limitation as to
maximum amount similar to that set forth in this Section 1.5(h), pursuant to
which the liability of such Borrower hereunder is included in the liabilities
taken into account in determining such maximum amount) and after giving effect
as assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Borrower pursuant to applicable law or
pursuant to the terms of any agreement.
          (i) Related Guaranties. Each Borrower under this Section 1.5 and each
guarantor under the Subsidiary Guaranty and any other guaranties, if any,
relating to the Credit Agreement (the “Related Guaranties”) that contain a
contribution provision similar to that set forth in this Section 1.5, together
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Section 1.5 and the Related Guaranties. Accordingly, in the event any
payment or distribution is made on any date by any Borrower under this
Section 1.5 or a guarantor under a Related Guaranty, each such Borrower or such
guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Obligations paid to the Agent and the Lenders.
     1.6 Amendment and Restatement. The parties acknowledge and agree that this
Agreement and the other Loan Documents do not constitute a novation, payment and
reborrowing or termination of the obligations under the Original Credit
Agreement and that all

14



--------------------------------------------------------------------------------



 



such obligations are in all respects continued and outstanding as obligations
under this Agreement except to the extent such obligations are modified from and
after the Amendment Date as provided in this Agreement and the other Loan
Documents.
ARTICLE 2
INTEREST AND FEES
     2.1 Interest.
          (a) Interest Rates. All outstanding Obligations (other than Bank
Products) shall bear interest on the unpaid principal amount thereof (including,
to the extent permitted by law, on interest thereon not paid when due) from the
date made until paid in full in cash at a rate determined by reference to the
Base Rate or the LIBOR Rate plus the Applicable Margins as set forth below, but
not to exceed the Maximum Rate. If at any time Loans are outstanding with
respect to which LS&Co has not delivered to the Agent a notice specifying the
basis for determining the interest rate applicable thereto in accordance
herewith, those Loans shall bear interest at a rate determined by reference to
the Base Rate until notice to the contrary has been given to the Agent in
accordance with this Agreement and such notice has become effective. Except as
otherwise provided herein, the outstanding Obligations shall bear interest as
follows:
               (i) For all Base Rate Revolving Loans and other Obligations
(other than LIBOR Rate Revolving Loans, Bank Products and Letters of Credit) at
a fluctuating per annum rate equal to the Base Rate plus the Applicable Margin;
and
               (ii) For all LIBOR Rate Revolving Loans at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin.
Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Revolving Loans as of the effective date of such change. All
interest charges shall be computed on the basis of a year of 360 days and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year). The Borrowers shall pay to the Agent, for the ratable
benefit of Lenders, interest accrued on all Base Rate Revolving Loans in arrears
on the first day of each month hereafter and on the Termination Date. The
Borrowers shall pay to the Agent, for the ratable benefit of Lenders, interest
on all LIBOR Rate Revolving Loans in arrears on each LIBOR Interest Payment
Date.
          (b) Default Rate. If any Default or Event of Default occurs and is
continuing and the Agent or the Majority Lenders in their discretion so elect,
then, while any such Default or Event of Default is continuing, all of the
Obligations (other than Bank Products) shall bear interest at the Default Rate
applicable thereto.
     2.2 Continuation and Conversion Elections.
          (a) LS&Co may:
               (i) elect, as of any Business Day, in the case of Base Rate
Revolving Loans to convert any Base Rate Revolving Loans (or any part thereof in
an amount

15



--------------------------------------------------------------------------------



 



not less than $10,000,000, or that is in an integral multiple of $1,000,000 in
excess thereof) into LIBOR Rate Revolving Loans; or
               (ii) elect, as of the last day of the applicable Interest Period,
to continue any LIBOR Rate Revolving Loans having Interest Periods expiring on
such day (or any part thereof in an amount not less than $10,000,000, or that is
in an integral multiple of $1,000,000 in excess thereof);
provided, that if at any time the aggregate amount of LIBOR Rate Revolving Loans
in respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $10,000,000, such LIBOR Rate Revolving Loans shall
automatically convert into Base Rate Revolving Loans; provided further that if
the notice shall fail to specify the duration of the Interest Period, such
Interest Period shall be one month.
          (b) LS&Co shall deliver a notice of continuation/conversion (“Notice
of Continuation/Conversion”) to the Agent not later than 12:00 noon (Pacific
time) at least three (3) Business Days in advance of the Continuation/Conversion
Date, if the Loans are to be converted into or continued as LIBOR Rate Revolving
Loans and specifying:
               (i) the Borrower;
               (ii) the proposed Continuation/Conversion Date;
               (iii) the aggregate amount of Loans to be converted or renewed;
               (iv) the type of Loans resulting from the proposed conversion or
continuation; and
               (v) the duration of the requested Interest Period, provided,
however, LS&Co may not select an Interest Period that ends after the Stated
Termination Date;
provided that in lieu of delivering a Notice of Continuation/Conversion, LS&Co
may give the Agent telephonic notice of such request for Continuation/Conversion
on or before the deadline set forth above. The Agent at all times shall be
entitled to rely on such telephonic notice in converting or continuing such
Revolving Loans, regardless of whether any written confirmation is received.
          (c) If upon the expiration of any Interest Period applicable to LIBOR
Rate Revolving Loans, LS&Co has failed to select timely a new Interest Period to
be applicable to LIBOR Rate Revolving Loans or if any Default or Event of
Default then exists, the applicable Borrower shall be deemed to have elected to
convert such LIBOR Rate Revolving Loans into Base Rate Revolving Loans effective
as of the expiration date of such Interest Period.
          (d) The Agent will promptly notify each Lender of its receipt of a
Notice of Continuation/Conversion. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Loans with respect to which the notice was given held by each Lender.

16



--------------------------------------------------------------------------------



 



          (e) There may not be more than ten (10) different LIBOR Rate Revolving
Loans in effect hereunder at any time.
     2.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrowers shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount of interest actually paid or accrued
under this Agreement. If a court of competent jurisdiction determines that the
Agent and/or any Lender has received interest and other charges hereunder in
excess of the Maximum Rate, such excess shall be deemed received on account of,
and shall automatically be applied to reduce, the Obligations other than
interest, in the inverse order of maturity, and if there are no Obligations
outstanding, the Agent and/or such Lender shall refund to the applicable
Borrower such excess.
     2.4 Unused Line Fee. On the first day of each calendar month, commencing
with the first such date following the Amendment Date, and on the Termination
Date the Borrowers agree to pay to the Agent, for the account of the Lenders, in
accordance with their respective Pro Rata Shares, an unused line fee (the
“Unused Line Fee”) equal to the following:
          (a) if the daily average Availability for the immediately preceding
Fiscal Month was less than $150,000,000, one quarter of one percent (0.25%) per
annum times the amount by which the Maximum Revolver Amount minus the Block
Reserve exceeded the sum of (i) the average daily outstanding amount of
Revolving Loans and (ii) the average daily undrawn face amount of outstanding
Letters of Credit, in each case, during such Fiscal Month or shorter period if
calculated for the first month hereafter or on the Termination Date;
          (b) if the daily average Availability for the immediately preceding
Fiscal Month was less than $250,000,000 but greater than or equal to
$150,000,000, three tenths of one percent (0.30%) per annum times the amount by
which the Maximum Revolver Amount minus the Block Reserve exceeded the sum of
(i) the average daily outstanding amount of Revolving Loans and (ii) the average
daily undrawn face amount of outstanding Letters of Credit, in each case, during
such Fiscal Month or shorter period if calculated for the first month hereafter
or on the Termination Date; and

17



--------------------------------------------------------------------------------



 



          (c) if the daily average Availability for the immediately preceding
Fiscal Month was greater than or equal to $250,000,000, three and one half
tenths of one percent (0.35%) per annum times the amount by which the Maximum
Revolver Amount minus the Block Reserve exceeded the sum of (i) the average
daily outstanding amount of Revolving Loans and (ii) the average daily undrawn
face amount of outstanding Letters of Credit, in each case, during such Fiscal
Month or shorter period if calculated for the first month hereafter or on the
Termination Date.
The Unused Line Fee shall be computed on the basis of a 360-day year for the
actual number of days elapsed. All principal payments received by the Agent
shall be deemed to be credited to the Borrowers’ Loan Account immediately upon
receipt for purposes of calculating the Unused Line Fee pursuant to this
Section 2.4.
     2.5 Other Fees. The Borrowers agree to pay to the Agent such fees in the
amounts and at the times separately agreed upon from time to time between any of
the Borrowers and the Agent.
     2.6 Letter of Credit Fee. The Borrowers agree to pay:
          (a) to the Agent, for the account of the Lenders, in accordance with
their respective Pro Rata Shares (i) for each Cash Collateralized Letter of
Credit, a fee (the “Cash Collateralized Letter of Credit Fee”) equal to six and
one half tenths of one percent (0.65%) per annum of the undrawn face amount of
such Letter of Credit and (ii) for each Letter of Credit (excluding Cash
Collateralized Letters of Credit), a fee (the “Letter of Credit Fee”) equal to
the following::
               (i) if the daily average Availability for the immediately
preceding Fiscal Month was less than $100,000,000, one and three quarters
percent (1.75%) per annum of the undrawn face amount of such Letter of Credit;
               (ii) if the daily average Availability for the immediately
preceding Fiscal Month was less than $150,000,000 but greater than or equal to
$100,000,000, one and one half percent (1.5%) per annum of the undrawn face
amount of such Letter of Credit;
               (iii) if the daily average Availability for the immediately
preceding Fiscal Month was less than $250,000,000 but greater than or equal to
$150,000,000, one and one quarter percent (1.25%) per annum of the undrawn face
amount of such Letter of Credit; and
               (iv) if the average Availability for the immediately preceding
Fiscal Month was greater than or equal to $250,000,000, one percent (1.00%) per
annum of the undrawn face amount of such Letter of Credit; and
          (b) to the Letter of Credit Issuer, all out-of-pocket costs, fees and
expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing of, issuance of, or amendment to any Letter of
Credit.

18



--------------------------------------------------------------------------------



 



The Letter of Credit Fee and the Cash Collateralized Letter of Credit Fee, as
applicable, shall be payable monthly in arrears on the first day of each month,
commencing with the first such date following the Amendment Date, following any
month in which a Letter of Credit is outstanding and on the Termination Date.
The Letter of Credit Fee and the Cash Collateralized Letter of Credit Fee each
shall be computed on the basis of a 360-day year for the actual number of days
elapsed.
ARTICLE 3
PAYMENTS AND PREPAYMENTS
     3.1 Revolving Loans. The Borrowers shall repay the outstanding principal
balance of the Revolving Loans, plus all accrued but unpaid interest thereon, on
the Termination Date. The Borrowers may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement. In addition, and without
limiting the generality of the foregoing, the Borrowers immediately shall pay to
the Agent, for account of the Lenders, the amount, without duplication, by which
the Aggregate Revolver Outstandings exceeds the lesser of the Borrowing Base or
the Maximum Revolver Amount.
     3.2 Termination of Facility; Reduction of Commitments.
          (a) The Borrowers may terminate this Agreement upon at least ten
(10) Business Days’ notice to the Agent and the Lenders, upon (i) the payment in
full of all outstanding Revolving Loans, together with accrued interest thereon,
and the cancellation and return of all outstanding Letters of Credit, (ii) the
payment in full in cash of all reimbursable expenses and other Obligations, and
(iii) with respect to any LIBOR Rate Revolving Loans prepaid, payment of the
amounts due under Section 4.4, if any.
          (b) The Borrowers may from time to time reduce the Commitments upon at
least ten (10) Business Days’ notice to the Agent and the Lenders, provided that
(i) LS&Co shall not reduce the Commitments to the extent that, after giving
effect thereto, the Aggregate Revolver Outstandings would exceed Availability,
and (ii) if, after giving effect to any reduction of the Commitments, the Letter
of Credit Subfacility exceeds the amount of the Commitments, the Letter of
Credit Subfacility shall automatically be reduced by the amount of such excess.
Any reduction of the Commitments shall be applied to the Commitment of each
Lender according to its Pro Rata Share.
     3.3 Prepayments.
          (a) Immediately upon receipt by LS&Co or any of its Domestic
Subsidiaries of cash proceeds (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) of any Disposition of Collateral (or in the case
of any Dispositions of property other than Collateral, within five (5) Business
Days of such receipt), the Borrowers shall prepay the Loans in an amount equal
to all such cash proceeds, net of (A) commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by LS&Co and its Domestic Subsidiaries in connection
therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
(C) amounts payable to holders of senior Liens (to the extent

19



--------------------------------------------------------------------------------



 




such Liens are permitted under Section 7.13), if any, and (D) an appropriate
reserve for income taxes in accordance with GAAP in connection therewith (“Net
Proceeds”); provided that, at any time an IP Facility remains outstanding, no
such prepayment shall be required in respect of any Disposition of Intellectual
Property Assets to the extent that the Net Proceeds of such Disposition are
required to be applied to repayment of such IP Facility; provided further that
the requirements of this Section 3.3(a) shall not apply to any Dispositions made
during any Minimum Excess Availability Period. Any prepayment required under
this Section 3.3(a) shall be applied in accordance with Section 3.3(b).
          (b) Prepayments from proceeds of asset dispositions in accordance with
Section 3.3(a) shall be applied as follows: first, to accrued interest with
respect to the Revolving Loans, and second, to pay the principal of the
Revolving Loans.
          (c) No provision contained in this Section 3.3 shall constitute a
consent to an asset disposition that is otherwise not permitted by the terms of
this Agreement.
     3.4 LIBOR Rate Revolving Loan Prepayments. In connection with any
prepayment, if any LIBOR Rate Revolving Loans are prepaid prior to the
expiration date of the Interest Period applicable thereto, the Borrowers shall
pay to the Lenders the amounts described in Section 4.4.
     3.5 Payments by the Borrowers.
          (a) All payments to be made by the Borrowers shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Borrowers shall be made to the Agent for the account
of the Lenders, at the account designated by the Agent and shall be made in
Dollars and in immediately available funds, no later than 12:00 noon (Pacific
time) on the date specified herein. Any payment received by the Agent after such
time shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.
          (b) Subject to the provisions set forth in the definition of “Interest
Period,” whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.
     3.6 Payments as Revolving Loans. At the election of the Agent, all payments
of principal, interest, reimbursement obligations in connection with Letters of
Credit and Credit Support for Letters of Credit, fees, premiums, reimbursable
expenses and other sums payable hereunder, may be paid from the proceeds of
Revolving Loans made hereunder. The Borrowers hereby irrevocably authorize the
Agent to charge the Loan Account for the purpose of paying all amounts from time
to time due hereunder and agrees that all such amounts charged shall constitute
Revolving Loans (including Non-Ratable Loans and Agent Advances).
     3.7 Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments

20



--------------------------------------------------------------------------------



 



of the fees shall, as applicable, be apportioned ratably among the Lenders,
except for fees payable solely to the Agent and the Letter of Credit Issuer. All
payments shall be remitted to the Agent and all such payments not relating to
principal or interest of specific Loans, or not constituting payment of specific
fees, and all proceeds of Accounts or other Collateral received by the Agent,
shall be applied, ratably, subject to the provisions of this Agreement, first,
to pay any fees, indemnities or expense reimbursements then due to the Agent
from any Borrower; second, to pay any fees, indemnities or expense
reimbursements then due to the Lenders from any Borrower; third, to pay interest
due in respect of all Loans, including Non-Ratable Loans and Agent Advances;
fourth, to pay or prepay principal of the Non-Ratable Loans and Agent Advances;
fifth, to pay or prepay principal of the Revolving Loans (other than Non-Ratable
Loans and Agent Advances) and unpaid reimbursement obligations in respect of
Letters of Credit; sixth, to pay an amount to the Agent equal to one hundred and
five percent (105%) of the greatest amount for which all outstanding Letters of
Credit and Credit Supports may be drawn plus any fees and expenses associated
with such Letters of Credit and Credit Supports, to be held as cash collateral
for such Obligations, less the aggregate amount of cash and Cash Equivalents
held on such date in the Availability Cash Collateral Account and designated by
the Borrowers as being allocated to Cash Collateralized Letters of Credit; and
seventh, to the payment of any other Obligation including any amounts relating
to Bank Products due to the Agent, the Bank, any Selected Revolving Lender or
any Affiliate of the Bank by LS&Co, any of its Material Domestic Subsidiaries or
LSIFCS; provided that notwithstanding anything to the contrary in this Agreement
or any other Loan Document, obligations of LS&Co, any of its Material Domestic
Subsidiaries or LSIFCS to any Selected Revolving Lender (other than the Bank)
under or in connection with any Ordinary Course Hedge Agreements shall not
constitute Obligations and shall not be secured by any of the Agent’s Liens
except to the extent that such Selected Revolving Lender and LS&Co have
delivered a written notice of the Hedge Termination Value of the obligations of
LS&Co, any of its Material Domestic Subsidiaries or LSIFCS to such Selected
Revolving Lender under such Ordinary Course Hedge Agreements to be included in
Obligations and to be secured by the Agent’s Liens (or of any increase in such
Hedge Termination Value) to the Agent and the Agent has acknowledged and
accepted such notice in writing. Each Selected Revolving Lender hereby agrees
that it shall within five (5) Business Days after the end of each calendar month
(and at any other time requested by the Agent) report to the Agent and the
Borrower the aggregate Hedge Termination Value, as of the end of such calendar
month, under all Ordinary Course Hedge Agreements between LS&Co, any of its
Material Domestic Subsidiaries or LSIFCS and such Selected Revolving Lender.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by LS&Co, or unless an Event of Default has occurred and is continuing,
neither the Agent nor any Lender shall apply any payments which it receives to
any LIBOR Rate Revolving Loan, except (a) on the expiration date of the Interest
Period applicable to any such LIBOR Rate Revolving Loan, or (b) in the event,
and only to the extent, that there are no outstanding Base Rate Revolving Loans
and, in any event, the Borrowers shall pay LIBOR breakage losses in accordance
with Section 4.4. The Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.
     3.8 Indemnity for Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the Agent, any
Lender, the Bank or any Affiliate of the Bank is for any reason compelled to
surrender such payment or proceeds

21



--------------------------------------------------------------------------------



 



to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrowers shall be liable to pay to the Agent and the Lenders, and
hereby does indemnify the Agent and the Lenders and hold the Agent and the
Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 3.8 shall be and remain effective notwithstanding any
contrary action which may have been taken by the Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Agent’s and the Lenders’ rights under
this Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 3.8 shall survive the termination of this Agreement.
     3.9 Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent
shall record the principal amount of the Loans owing to each Lender, the undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of
unpaid reimbursement obligations outstanding with respect to the Letters of
Credit from time to time on its books. In addition, each Lender may note the
date and amount of each payment or prepayment of principal of such Lender’s
Loans in its books and records. Failure by the Agent or any Lender to make such
notation shall not affect the obligations of the Borrowers with respect to the
Loans or the Letters of Credit. The Borrowers agree that the Agent’s and each
Lender’s books and records showing the Obligations and the transactions pursuant
to this Agreement and the other Loan Documents shall be admissible in any action
or proceeding arising therefrom, and shall constitute rebuttably presumptive
proof thereof, irrespective of whether any Obligation is also evidenced by a
promissory note or other instrument. The Agent will provide to LS&Co a monthly
statement of Loans, payments, and other transactions pursuant to this Agreement,
including in respect of any month in which an assignment of any Commitment has
occurred a current schedule of the Lenders and each of their respective
Commitments hereunder. Such statement shall be deemed correct, accurate, and
binding on the Borrowers and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.7 and corrections of
errors discovered by the Agent), unless LS&Co notifies the Agent in writing to
the contrary within thirty (30) days after such statement is rendered. In the
event a timely written notice of objections is given by LS&Co, only the items to
which exception is expressly made will be considered to be disputed by the
Borrowers.
     3.10 Cash Dominion. During any Cash Dominion Period, (a) all payments
including immediately available funds received by the Agent at a bank account
designated by it, will be the Agent’s sole property for its benefit and the
benefit of the Lenders and shall be credited to the Loan Account and applied on
a daily basis to the prepayment of the then aggregate outstanding principal
amount of all Non-Ratable Loans and, if all Non-Ratable Loans have been prepaid,
to the prepayment of the then aggregate outstanding principal amount of all
Revolving Loans; (b) on any day on which Aggregate Revolver Outstandings exceed
the Borrowing Base, as calculated as of such date, the Borrowers shall make a
mandatory prepayment of the then aggregate outstanding principal amount of all
Non-Ratable Loans, and, if all Non-Ratable Loans have been prepaid, shall make a
mandatory prepayment of the then

22



--------------------------------------------------------------------------------



 



aggregate outstanding principal amount of all Revolving Loans (or a repayment of
outstanding Obligations with respect to Letters of Credit), and, if all
Revolving Loans have been prepaid, shall furnish cash collateral with respect to
Letters of Credit, in an aggregate amount equal to such excess; and (c) the
Borrowers shall deposit, or cause to be deposited, in an account designated by
the Agent all remittances and payments received by the Borrowers in respect of
Accounts, Instruments, or sales of Inventory for cash and all prepayments,
deposits, and other advance payments in respect of sales of Inventory and all
tax refunds, insurance proceeds, and other similar amounts received from third
parties (other than those remitted or paid directly to the Agent).
ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.1 Taxes.
          (a) Any and all payments by any Borrower to each Lender or the Agent
under this Agreement and any other Loan Document shall be made free and clear
of, and without deduction or withholding for any Taxes. In addition, the
Borrowers shall pay all Other Taxes.
          (b) The Borrowers agree to indemnify and hold harmless each Lender and
the Agent for the full amount of Taxes or Other Taxes (including any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section)
paid by any Lender or the Agent and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Payment under this indemnification shall be made within thirty
(30) days after the date such Lender or the Agent makes written demand therefor.
          (c) If any Borrower shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Agent, then:
               (i) the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) such
Lender or the Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;
               (ii) such Borrower shall make such deductions and withholdings;
               (iii) such Borrower shall pay the full amount deducted or
withheld to the relevant taxing authority or other authority in accordance with
applicable law; and
               (iv) such Borrower shall also pay to each Lender or the Agent for
the account of such Lender, at the time interest is paid, all additional amounts
which the

23



--------------------------------------------------------------------------------



 



respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.
          (d) At the Agent’s request, within 30 days after the date of any
payment by any Borrower of Taxes or Other Taxes, LS&Co shall furnish the Agent
the original or a certified copy of a receipt evidencing payment thereof, or
other evidence of payment satisfactory to the Agent.
          (e) If any Borrower is required to pay additional amounts to any
Lender or the Agent pursuant to subsection (c) of this Section, then such Lender
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to change the jurisdiction of its lending office so as to eliminate any such
additional payment by such Borrower which may thereafter accrue, if such change
in the judgment of such Lender is not otherwise disadvantageous to such Lender.
     4.2 Illegality.
          (a) If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make LIBOR Rate Revolving
Loans, then, on notice thereof by that Lender to LS&Co through the Agent, any
obligation of that Lender to make LIBOR Rate Revolving Loans shall be suspended
until that Lender notifies the Agent and LS&Co that the circumstances giving
rise to such determination no longer exist.
          (b) If a Lender determines that it is unlawful to maintain any LIBOR
Rate Revolving Loan, the Borrowers shall, upon LS&Co’s receipt of notice of such
fact and demand from such Lender (with a copy to the Agent), prepay in full such
LIBOR Rate Revolving Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 4.4, either on the
last day of the Interest Period thereof, if that Lender may lawfully continue to
maintain such LIBOR Rate Revolving Loans to such day, or immediately, if that
Lender may not lawfully continue to maintain such LIBOR Rate Revolving Loans. If
the Borrowers are required to so prepay any LIBOR Rate Revolving Loans, then
concurrently with such prepayment, the Borrowers shall borrow from the affected
Lender, in the amount of such repayment, a Base Rate Revolving Loan.
     4.3 Increased Costs and Reduction of Return.
          (a) If any Lender determines that due to either (i) the introduction
of or any change in the interpretation of any law or regulation or (ii) the
compliance by that Lender with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBOR Rate Revolving Loans, then the Borrowers shall
be liable for, and shall from time to time, upon demand (with a copy of such
demand to be sent to the Agent), pay to the Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs; provided that the

24



--------------------------------------------------------------------------------



 




Borrowers shall not be required to compensate a Lender pursuant to this
Section 4.3(a) for any such increased cost in respect of a period occurring more
than one hundred eighty (180) days prior to the date that such Lender notifies
LS&Co of such Lender’s intention to claim compensation therefor unless the
circumstances giving rise to such increased cost became applicable
retroactively, in which case no such time limitation shall apply so long as such
Lender requests compensation within 180 days from the date such circumstances
become applicable.
          (b) If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation, (ii) any change in any Capital Adequacy
Regulation, (iii) any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof, or (iv) compliance by
such Lender or any corporation or other entity controlling such Lender with any
Capital Adequacy Regulation, affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation or other
entity controlling such Lender and (taking into consideration such Lender’s or
such corporation’s or other entity’s policies with respect to capital adequacy
and such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to LS&Co
through the Agent, the Borrowers shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such increase; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section 4.3(b) for any such increase in
respect of a period occurring more than one hundred eighty (180) days prior to
the date that such Lender notifies LS&Co of such Lender’s intention to claim
compensation therefor unless the circumstances giving rise to such increase
became applicable retroactively, in which case no such time limitation shall
apply so long as such Lender requests compensation within 180 days from the date
such circumstances become applicable.
     4.4 Funding Losses. The Borrowers shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:
          (a) the failure of any Borrower to make on a timely basis any payment
of principal of any LIBOR Rate Revolving Loan;
          (b) the failure of any Borrower (for any reason other than the failure
of such Lender to make a Loan if such failure results in such Lender being a
Defaulting Lender under Section 12.15(c)) to borrow, continue or convert a Loan
after LS&Co has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Continuation/Conversion; or
          (c) the prepayment or other payment (including after acceleration
thereof) of any LIBOR Rate Revolving Loans on a day that is not the last day of
the relevant Interest Period;
including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Rate Revolving Loans or from fees payable to terminate the deposits from
which such funds were obtained. The Borrowers

25



--------------------------------------------------------------------------------



 




shall also pay any customary administrative fees charged by any Lender in
connection with the foregoing.
     4.5 Inability to Determine Rates. If the Agent determines that for any
reason adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Rate
Revolving Loan, or that the LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Revolving Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Agent will promptly so
notify LS&Co and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBOR Rate Revolving Loans hereunder shall be suspended until the
Agent revokes such notice in writing. Upon receipt of such notice, LS&Co may
revoke any Notice of Borrowing or Notice of Continuation/Conversion then
submitted by it. If LS&Co does not revoke such Notice, the Lenders shall make,
convert or continue the Loans, as proposed by LS&Co, in the amount specified in
the applicable notice submitted by LS&Co, but such Loans shall be made,
converted or continued as Base Rate Revolving Loans instead of LIBOR Rate
Revolving Loans.
     4.6 Certificates of Agent. If any Lender claims reimbursement or
compensation under this Article 4, the Agent shall determine the amount thereof
and shall deliver to LS&Co (with a copy to the affected Lender) a certificate
setting forth in reasonable detail the amount payable to the affected Lender,
and such certificate shall be conclusive and binding on the Borrowers in the
absence of manifest error.
     4.7 Survival. The agreements and obligations of each Borrower in this
Article 4 shall survive the payment of all other Obligations.
ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
     5.1 Books and Records. The Borrowers shall maintain, at all times, correct
and complete books, records and accounts in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 5.2(a). The Borrowers shall, by means of appropriate
entries, reflect in such accounts and in all Financial Statements proper
liabilities and reserves for all taxes and proper provision for depreciation and
amortization of property and bad debts, all in accordance with GAAP. The
Borrowers shall maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as the Agent or any Lender shall
reasonably require, including, but not limited to, records of (a) all payments
received and all credits and extensions granted with respect to the Accounts and
(b) the return, rejection, repossession, stoppage in transit, loss, damage, or
destruction of any Inventory.
     5.2 Financial Information. The Borrowers shall promptly furnish to each
Lender, all such financial information as the Agent shall reasonably request.
Without limiting the foregoing, the Borrowers will furnish to the Agent, in
electronic form or in sufficient copies for distribution by the Agent to each
Lender, in such detail as the Agent or the Lenders shall request, the following:

26



--------------------------------------------------------------------------------



 



          (a) As soon as available, but in any event not later than one hundred
twenty (120) days after the close of each Fiscal Year, consolidated audited and
consolidating unaudited balance sheets of LS&Co and its consolidated
Subsidiaries as of the end of such Fiscal Year, and related consolidated and
consolidating statements of operations, and consolidated cash flow statements
and statements of stockholders’ equity for LS&Co and its consolidated
Subsidiaries for such Fiscal Year, and the accompanying notes thereto, setting
forth in each case in comparative form figures for the previous Fiscal Year, all
in reasonable detail, fairly presenting the financial position and the results
of operations of LS&Co and its consolidated Subsidiaries as of the date thereof
and for the Fiscal Year then ended, and prepared in accordance with GAAP. Such
statements shall be examined in accordance with generally accepted auditing
standards by and, in the case of such statements performed on a consolidated
basis, accompanied by a report thereon unqualified in any respect of independent
registered public accounting firm selected by LS&Co and reasonably satisfactory
to the Agent. LS&Co hereby authorizes the Agent to communicate directly with its
independent registered public accounting firm and, by this provision, authorizes
those accountants to disclose to the Agent any and all financial statements and
other supporting financial documents and schedules relating to LS&Co and to
discuss directly with the Agent the finances and affairs of LS&Co and its
Subsidiaries.
          (b) As soon as available, but in any event not later than thirty
(30) days after the end of each Fiscal Month, (i) consolidated and consolidating
unaudited balance sheets of LS&Co and its consolidated Subsidiaries as of the
end of such Fiscal Month, and related consolidated and consolidating unaudited
statements of operations and consolidated cash flow statements for LS&Co and its
consolidated Subsidiaries for such Fiscal Month and for the period from the
beginning of the Fiscal Year to the end of such Fiscal Month, all in reasonable
detail, fairly presenting the financial position and results of operations of
LS&Co and its consolidated Subsidiaries as of the date thereof and for such
periods, and prepared in accordance with GAAP applied consistently with the
audited Financial Statements required to be delivered pursuant to
Section 5.2(a), together with a certificate signed by a Responsible Officer of
LS&Co that all such statements have been prepared in accordance with GAAP and
present fairly LS&Co’s financial position as of the dates thereof and its
results of operations for the periods then ended, subject to audit and normal
year-end adjustments, provided, that Borrowers shall not be required to furnish
consolidated cash flow statements for LS&Co and its consolidated Subsidiaries
for the first two (2) Fiscal Months of each Fiscal Year or for the periods from
the beginning of the Fiscal Year to the end of the first and second Fiscal
Months; and (ii) a certificate signed by a Responsible Officer of LS&Co stating
that, except as explained in reasonable detail in such certificate, (A) all of
the representations and warranties of the Borrowers contained in this Agreement
and the other Loan Documents are correct and complete in all material respects
as of the date of such certificate as if made at such time, except for those
that speak as of a particular date, (B) the Borrowers are, at the date of such
certificate, in compliance in all material respects with all of their respective
covenants and agreements in this Agreement and the other Loan Documents, and
(C) no Default or Event of Default then exists or existed during the period
covered by the Financial Statements for such Fiscal Month. If such certificate
discloses that a representation or warranty is not correct or complete, or that
a covenant has not been complied with, or that a Default or Event of Default
existed or exists, such certificate shall set forth what action the Borrowers
have taken or propose to take with respect thereto.

27



--------------------------------------------------------------------------------



 



          (c) No later than forty-five (45) days after the end of each Fiscal
Quarter (other than the fourth Fiscal Quarter of any Fiscal Year) during any
Minimum Excess Availability Period, a notice certifying that Availability is
greater than $25,000,000 or, no later than fifty (50) days after the end of any
other Fiscal Quarter (other than the fourth Fiscal Quarter of any Fiscal Year),
a Compliance Certificate. No later than one hundred twenty (120) days after the
end of each Fiscal Year during any Minimum Excess Availability Period, a notice
certifying that Availability is greater than $25,000,000 or, no later than one
hundred twenty (120) days after the end of any other Fiscal Year, a Compliance
Certificate.
          (d) No later than sixty (60) days after the beginning of each Fiscal
Year, annual forecasts (to include forecasted consolidated balance sheets,
statements of operations and cash flow statements) for LS&Co and its
Subsidiaries as of the end of and for each Fiscal Month of such Fiscal Year.
          (e) If requested by the Agent, after filing with the PBGC and the IRS,
a copy of each annual report or other filing filed with respect to each Plan of
any Borrower.
          (f) Promptly upon the filing thereof, a notice of such filing by
electronic mail including a link to the relevant page on the LS&Co website
and/or the Securities and Exchange Commission website that displays all reports,
if any, to or other documents filed by LS&Co or any of its Subsidiaries with the
Securities and Exchange Commission under the Exchange Act and not otherwise
delivered to the Agent pursuant hereto.
          (g) Promptly after their preparation, copies of any and all proxy
statements which LS&Co makes available to its stockholders.
          (h) Borrowing Base Certificates and supporting information in
accordance with Section 13 of the Pledge and Security Agreement.
          (i) As soon as available, but in any event within sixty (60) days
after the end of each Fiscal Year, a report summarizing any material changes in
the insurance coverage maintained for LS&Co and its Subsidiaries during such
Fiscal Year and containing such additional information as any agent, or any
Lender through the Agent, may reasonably specify.
          (j) No later than sixty (60) days after the end of each Fiscal Year, a
list of all Subsidiaries of each Loan Party showing (as to each such Subsidiary)
the jurisdiction of its incorporation, the number of shares of each class of its
Equity Interests authorized and the number outstanding, and the percentage of
each such class of its Equity Interests owned (directly or indirectly) by such
Loan Party and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights.
          (k) No later than sixty (60) days after the end of each Fiscal Year, a
list of all Subsidiaries indicating whether each such Subsidiary is a Borrower,
a Guarantor, a Limited Guarantor, or a Foreign Subsidiary, and the percentage of
the aggregate gross revenues of LS&Co and its Subsidiaries on a consolidated
basis for such Fiscal Year contributed by each such Subsidiary.

28



--------------------------------------------------------------------------------



 



          (l) No later than fifty (50) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter of any Fiscal Year) and no later than one
hundred twenty (120) days after the end of each Fiscal Year, a list of all
licenses entered into by LS&Co during such Fiscal Quarter with third parties,
granting exclusive Proprietary Rights in respect of apparel products or product
lines sold by LS&Co in the United States of America and included within
Inventory at the time of entry by LS&Co into such license.
          (m) Such additional information as the Agent and/or any Lender may
from time to time reasonably request regarding the financial and business
affairs of LS&Co or any of its Subsidiaries.
     Documents required to be delivered pursuant to Section 5.2(a) or (f) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are received by the Agent; provided that: (i) LS&Co shall deliver
paper copies of such documents to the Agent or any Lender that requests LS&Co to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender and (ii) the Agent shall notify
(which may be by facsimile or electronic mail) each Lender of the posting of any
such documents. The Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by LS&Co with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents, including any collateral reports
delivered pursuant to Section 5.2(h).
     5.3 Notices to the Lenders. Each Borrower shall notify the Agent and the
Lenders in writing of the following matters at the following times:
          (a) Promptly, but in any event within five (5) Business Days, after
becoming aware of any Default or Event of Default;
          (b) Promptly, but in any event within five (5) Business Days, after
becoming aware of the assertion by the holder of any capital stock of LS&Co or
of any of its Subsidiaries or the holder of any Debt of LS&Co or any of its
Subsidiaries in a face amount in excess of $10,000,000 that a default exists
with respect thereto or that LS&Co or such Subsidiary is not in compliance with
the terms thereof, or the threat or commencement by such holder of any
enforcement action because of such asserted default or non-compliance;
          (c) Promptly, but in any event within five (5) Business Days, after
becoming aware of any event or circumstance which could reasonably be expected
to have a Material Adverse Effect;
          (d) Promptly, but in any event within five (5) Business Days, after
becoming aware of any pending or threatened action, suit, or proceeding, by any
Person, or any pending or threatened investigation by a Governmental Authority,
which could reasonably be expected to have a Material Adverse Effect;

29



--------------------------------------------------------------------------------



 



          (e) Promptly, but in any event within five (5) Business Days, after
becoming aware of any pending or threatened strike, work stoppage, unfair labor
practice claim, or other labor dispute affecting LS&Co or any of its
Subsidiaries in a manner which could reasonably be expected to have a Material
Adverse Effect;
          (f) Promptly, but in any event within five (5) Business Days, after
becoming aware of any violation of any law, statute, regulation, or ordinance of
a Governmental Authority affecting LS&Co or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;
          (g) Promptly, but in any event within five (5) Business Days, after
receipt of any notice of any violation by LS&Co or any of its Subsidiaries of
any Environmental Law which could reasonably be expected to have a Material
Adverse Effect or that any Governmental Authority has asserted in writing that
LS&Co or any of its Subsidiaries is not in compliance with any Environmental Law
or is investigating LS&Co’s or such Subsidiary’s compliance therewith, to the
extent that such non-compliance or investigation could reasonably be expected to
have a Material Adverse Effect;
          (h) Promptly, but in any event within five (5) Business Days, after
receipt of any written notice that LS&Co or any of its Subsidiaries is or may be
liable to any Person as a result of the Release or threatened Release of any
Contaminant or that LS&Co or any of its Subsidiaries is subject to investigation
by any Governmental Authority evaluating whether any remedial action is needed
to respond to the Release or threatened Release of any Contaminant that, in
either case, could reasonably be expected to have a Material Adverse Effect;
          (i) Promptly, but in any event within five (5) Business Days, after
receipt of any written notice of the imposition of any Environmental Lien
against any property of LS&Co or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect;
          (j) At least thirty (30) days (or such shorter period as may be agreed
from time to time by the Agent in its sole discretion) prior thereto, any change
in any Borrower’s name, state of organization or form of organization, locations
of Inventory in the United States (excluding (i) in transit Inventory and
Inventory in retail stores, (ii) any location at which Inventory excluded from
Eligible Inventory in the most recent Borrowing Base Certificate delivered to
the Agent is located and (iii) locations of Inventory in the form of raw
materials, provided that the aggregate amount of all Eligible Inventory in the
form of raw materials does not exceed the amount specified in Section 5 of the
Pledge and Security Agreement), trade names under which any Borrower will sell
Inventory or create Accounts, or to which instruments in payment of Accounts may
be made payable;
          (k) Within ten (10) Business Days after any Borrower or any ERISA
Affiliate knows or has reason to know, that a prohibited transaction (as defined
in Sections 406 of ERISA and 4975 of the Code) that would result in a material
liability to any Borrower or such ERISA Affiliate or an ERISA Event has
occurred, and, when known, any action taken or threatened by the IRS, the DOL or
the PBGC with respect thereto;

30



--------------------------------------------------------------------------------



 



          (l) If requested by the Agent, after the filing thereof with the PBGC,
the DOL or the IRS, as applicable, copies of the following: (i) each annual
report (form 5500 series), including Schedule B thereto, filed with the PBGC,
the DOL or the IRS with respect to each Plan, (ii) a copy of each funding waiver
request filed with the PBGC, the DOL or the IRS with respect to any Plan and all
communications received by any Borrower or any ERISA Affiliate from the PBGC,
the DOL or the IRS with respect to such request, and (iii) a copy of each other
filing or notice filed with the PBGC, the DOL or the IRS, with respect to each
Plan by any Borrower or any ERISA Affiliate;
          (m) If requested by the Agent, copies of each actuarial report for any
Plan or Multi-employer Plan and annual report for any Multi-employer Plan, and
any favorable determination letter from the IRS regarding the qualification of a
Plan under Section 401(a) of the Code; and within ten (10) Business Days after
receipt thereof by any Borrower or any ERISA Affiliate, copies of the following:
(i) any notices of the PBGC’s intention to terminate a Plan or to have a trustee
appointed to administer such Plan; (ii) any unfavorable determination letter
from the IRS regarding the qualification of a Plan under Section 401(a) of the
Code; or (iii) any notice from a Multi-employer Plan regarding the imposition of
withdrawal liability;
          (n) Within ten (10) Business Days after the occurrence thereof:
(i) any changes in the benefits of any existing Plan which increase any
Borrower’s annual costs with respect thereto by an amount in excess of
$10,000,000, or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any ERISA Affiliate was not
previously contributing; or (ii) any failure by any Borrower or any ERISA
Affiliate to make a required installment or any other required payment under
Section 412 of the Code on or before the due date for such installment or
payment;
          (o) Within ten (10) Business Days after any Borrower or any ERISA
Affiliate knows or has reason to know that any of the following events has or
will occur: (i) a Multi-employer Plan has been or will be terminated; (ii) the
administrator or plan sponsor of a Multi-employer Plan intends to terminate a
Multi-employer Plan; or (iii) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multi-employer Plan;
          (p) Promptly, but in any event within five (5) Business Days, after
any Borrower has notified the Agent of any intention by such Borrower to treat
the Loans and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4), a duly completed copy of
IRS Form 8886 or any successor form; or
          (q) At least sixty (60) days prior thereto, any change in any
Borrower’s or any of its Subsidiaries’ Fiscal Year.
     Each notice given under this Section shall describe the subject matter
thereof in reasonable detail, and shall set forth the action that the applicable
Borrower, its Subsidiary, or any ERISA Affiliate, as applicable, has taken or
proposes to take with respect thereto.

31



--------------------------------------------------------------------------------



 



ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS
     Each Borrower warrants and represents to the Agent and the Lenders that
except as hereafter disclosed to and accepted by the Agent and the Majority
Lenders in writing:
     6.1 Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents. Each Loan Party has the power and authority to execute, deliver
and perform its obligations under each Loan Document to which it is a party, to
incur the Obligations and to grant to the Agent Liens upon and security
interests in the Collateral. Each Loan Party has taken all necessary action
(including obtaining approval of its stockholders if necessary) to authorize its
execution, delivery, and performance of each Loan Document to which it is a
party. Each Loan Document to which it is a party has been duly executed and
delivered by each Loan Party, and constitutes the legal, valid and binding
obligations of each such Loan Party, enforceable against it in accordance with
their respective terms. Each Loan Party’s execution, delivery, and performance
of each Loan Document to which it is a party does not and will not conflict
with, or constitute a violation or breach of, or result in the imposition of any
Lien upon the property of LS&Co or any of its Subsidiaries, by reason of the
terms of (a) any contract, mortgage, lease, agreement, indenture, or instrument
to which such Loan Party is a party or which is binding upon it, (b) any
Requirement of Law applicable to LS&Co or any of its Subsidiaries, or (c) the
certificate or articles of incorporation or by-laws or the limited liability
company or limited partnership agreement of LS&Co or any of its Subsidiaries.
     6.2 Validity and Priority of Security Interest. The provisions of this
Agreement, the Mortgages, and the other Loan Documents continue to create (or,
to the extent any such documents are permitted hereunder to be executed and
delivered on or after the Amendment Date, will create) legal and valid Liens on
all the Collateral in favor of the Agent, for the ratable benefit of the Agent
and the Lenders, and such Liens constitute perfected and continuing Liens (to
the extent they can be perfected by possession, by filing a UCC financing
statement, by filing a Mortgage with the appropriate real property office, by
recording an appropriate document with the PTO or by a control agreement) on all
the Collateral, having priority over all other Liens on the Collateral, except
for those senior Liens permitted under Section 7.13, and enforceable against
each Loan Party and all third parties.
     6.3 Organization and Qualification. Each Loan Party (a) is duly organized
or incorporated and validly existing in good standing under the laws of the
state of its organization or incorporation, (b) is qualified to do business and
is in good standing in each jurisdiction in which qualification is necessary in
order for it to own or lease its property and conduct its business and (c) has
all requisite power and authority to conduct its business and to own its
property, except in each case to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
     6.4 Corporate Name; Prior Transactions. Each Loan Party has not, during the
past five (5) years, been known by or used any other corporate or fictitious
name except as set forth on Schedule 6.4, or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property outside of the ordinary course of business.

32



--------------------------------------------------------------------------------



 



     6.5 Subsidiaries. Schedule 6.5 is a correct and complete list of the name
and relationship to LS&Co of each and all of LS&Co’s Subsidiaries. Each
Subsidiary is (a) duly incorporated or organized and validly existing in good
standing under the laws of its state of incorporation or organization set forth
on Schedule 6.5, (b) qualified to do business and in good standing in each
jurisdiction in which it owns or leases property or conducts its business and
(c) has all requisite power and authority to conduct its business and own its
property, except in each case to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. None of the
organizational documents of any of the Domestic Subsidiaries contain any
material restriction against the pledge of such Subsidiary’s Equity Interests to
the Agent pursuant to the Collateral Documents.
     6.6 Financial Statements and Projections.
          (a) LS&Co has delivered to the Agent and the Lenders the audited
balance sheet and related statements of operations, cash flows, and
stockholders’ equity for LS&Co and its consolidated Subsidiaries as of
November 27, 2005, and for the Fiscal Year then ended, accompanied by the report
thereon of LS&Co’s independent registered public accounting firm. LS&Co has also
delivered to the Agent and the Lenders the unaudited balance sheets and related
statements of operations and cash flows for LS&Co and its consolidated
Subsidiaries as of February 26, 2006. Such financial statements are attached
hereto as Exhibit B. All such financial statements have been prepared in
accordance with GAAP and present accurately and fairly in all material respects
the financial position of LS&Co and its consolidated Subsidiaries as of the
dates thereof and their results of operations for the periods then ended.
          (b) The Latest Projections when submitted to the Lenders as required
herein represented LS&Co’s reasonable estimate at such time of the future
financial performance of LS&Co and its consolidated Subsidiaries for the periods
set forth therein. The Latest Projections were prepared on the basis of the
assumptions set forth therein, which LS&Co believed at the time of preparation
thereof were fair and reasonable in light of current and reasonably foreseeable
business conditions at the time submitted to the Lenders. Other than as has been
disclosed by LS&Co to the Agent in writing, since the Latest Projections were
submitted to the Lenders there has been no event or circumstance, either
individually or in the aggregate, that would materially affect the continuing
reasonableness of such estimates and assumptions, taken as a whole.
     6.7 Tax Shelter Regulations. Neither Borrower intends to treat the Loans
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event any Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Agent thereof. If any Borrower so notifies the Agent, such Borrower acknowledges
that one or more of the Lenders may treat its Loans as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.
     6.8 Solvency. Each Borrower individually, and LS&Co together with the
Guarantors and Limited Guarantors (taken as a whole), is Solvent prior to and
after giving effect to the Borrowings to be made on the Amendment Date and the
issuance of the Letters of Credit

33



--------------------------------------------------------------------------------



 



to be issued on the Amendment Date, and shall remain Solvent during the term of
this Agreement.
     6.9 Debt. After giving effect to the making of the Revolving Loans to be
made on the Amendment Date, LS&Co and its Subsidiaries have no Debt, except
(a) the Obligations, and (b) Debt described on Schedule 6.9 or otherwise
permitted under Section 7.15.
     6.10 Distributions. Since November 27, 2005, no Distribution has been
declared, paid, or made upon or in respect of any capital stock or other
securities of LS&Co.
     6.11 Real Estate; Leases. Schedule 6.11 sets forth, as of the Original
Closing Date, a correct and complete list of all Real Estate owned by any Loan
Party and all leases and subleases of real property held by any Loan Party as
lessee or sublessee. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists. Each Loan Party has good and
marketable title in fee simple to the Real Estate identified on Schedule 6.11 as
owned by such Loan Party, or valid leasehold interests in all Real Estate
designated therein as “leased” by such Loan Party and such Loan Party has good,
indefeasible, and merchantable title to all of its other property reflected on
the most recent Financial Statements delivered to the Agent and the Lenders,
except as disposed of in the ordinary course of business since the date thereof,
free of all Liens except Liens permitted under Section 7.13.
     6.12 Proprietary Rights. LS&Co and each of its Subsidiaries possess the
right to use all of the Proprietary Rights reasonably necessary to the current
and anticipated future conduct of each Loan Party’s business. None of the
Proprietary Rights material to any Loan Party’s business is owned by a third
party or is otherwise subject to any material restrictions under any licensing
agreement or similar arrangement (other than (a) restrictions relating to
software licenses that may limit such Loan Party’s ability to transfer or assign
any such agreement to a third party and (b) licensing agreements or similar
arrangements that do not materially impair the ability of the Agent or the
Lenders to avail themselves of their rights of disposal and other rights granted
under the Collateral Documents in respect of the Inventory), except as set forth
on Schedule 6.12. To the best of each Loan Party’s knowledge, none of the
Proprietary Rights infringes on or conflicts with any other Person’s property,
and no other Person’s property infringes on or conflicts with any of the
Proprietary Rights, except in each case to the extent that such infringement or
conflict could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any Proprietary Rights is pending or, to the best
of each Loan Party’s knowledge, threatened which could reasonably be expected to
have a Material Adverse Effect.
     6.13 Trade Names. All trade names or styles under which LS&Co or any of its
Subsidiaries will sell Inventory or create Accounts, or to which instruments in
payment of Accounts may be made payable, are listed on Schedule 6.13.
     6.14 Litigation. Except as set forth on Schedule 6.14, there is no pending,
or to the best of each Loan Party’s knowledge threatened, action, suit,
proceeding, or counterclaim by any Person, or to the best of each Loan Party’s
knowledge, investigation by any Governmental

34



--------------------------------------------------------------------------------



 



Authority, or any basis for any of the foregoing, which could reasonably be
expected to have a Material Adverse Effect.
     6.15 Labor Disputes. Except as set forth on Schedule 6.15, as of the
Original Closing Date (a) there is no collective bargaining agreement or other
labor contract covering employees of LS&Co or any of its Domestic Subsidiaries,
(b) no such collective bargaining agreement or other labor contract is scheduled
to expire during the term of this Agreement, (c) to the best of each Loan
Party’s knowledge, no union or other labor organization is seeking to organize,
or to be recognized as, a collective bargaining unit of employees of LS&Co or
any of its Domestic Subsidiaries or for any similar purpose, and (d) there is no
pending or (to the best of each Loan Party’s knowledge) threatened, strike, work
stoppage, material unfair labor practice claim, or other material labor dispute
against or affecting LS&Co or its Domestic Subsidiaries or their employees.
     6.16 Environmental Laws. The operations and properties of LS&Co and each of
its Subsidiaries comply in all respects with all applicable Environmental Laws
and Environmental Permits except where such noncompliance could not reasonably
be expected to have a Material Adverse Effect, and no circumstances exist that
could reasonably be expected to (a) form the basis of an Environmental Claim
against any Loan Party, any of its Subsidiaries or any of their properties that
could reasonably be expected to have a Material Adverse Effect or (b) cause any
such property to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law that could reasonably be expected to
have a Material Adverse Effect.
     6.17 No Violation of Law. Neither LS&Co nor any of its Subsidiaries is in
violation of any law, statute, regulation, ordinance, judgment, order, or decree
applicable to it which violation could reasonably be expected to have a Material
Adverse Effect.
     6.18 No Default. Neither LS&Co nor any of its Subsidiaries is in default
with respect to any note, indenture, loan agreement, mortgage, lease, deed, or
other agreement to which LS&Co or such Subsidiary is a party or by which it is
bound, which default could reasonably be expected to have a Material Adverse
Effect.
     6.19 ERISA Compliance. Except as specifically disclosed in Schedule 6.19:
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and to the best knowledge of
LS&Co, nothing has occurred which would cause the loss of such qualification.
LS&Co and each ERISA Affiliate has made all required contributions to any Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of each Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or could reasonably be expected to
have a Material Adverse Effect.

35



--------------------------------------------------------------------------------



 



There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan which has resulted or could
reasonably be expected to have a Material Adverse Effect.
          (c) No ERISA Event has occurred; (ii) no Pension Plan has a Funded
Current Liability Percentage of less than eighty five percent (85%) as of the
most recently completed valuation date; (iii) neither LS&Co nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither LS&Co nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multi-employer Plan; and (v) neither LS&Co nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
          (d) With respect to each retirement plan or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”), each Foreign Plan is in
compliance with the applicable Foreign Government Scheme or Arrangement and
neither LS&Co nor any of its Subsidiaries has incurred or reasonably expects to
incur any liability under any Foreign Government Scheme or Arrangement, which
noncompliance or liability could reasonably be expected to have a Material
Adverse Effect.
     6.20 Taxes. LS&Co and its Subsidiaries have filed all federal and other tax
returns and reports required to be filed, and have paid all federal and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable unless such
unpaid taxes and assessments would constitute a Permitted Lien. Neither LS&Co or
any of its Subsidiaries is party to any tax sharing agreement. No issues have
been raised by taxing authorities that, in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
     6.21 Regulated Entities. None of LS&Co, any Person controlling LS&Co, or
any of its Subsidiaries, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. No Loan Party is subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.
     6.22 Use of Proceeds; Margin Regulations. Neither Borrower is engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
twenty five percent (25%) of the value of the assets (either of LS&Co or LSFCC
individually, or of LS&Co and its Subsidiaries on a consolidated basis) subject
to the provisions of Section 7.13 or Section 7.17 or subject to any restriction
contained in

36



--------------------------------------------------------------------------------



 



any agreement or instrument between LS&Co and any Lender or any Affiliate of any
Lender relating to Indebtedness and within the scope of Section 9.1(d) will be
Margin Stock.
     6.23 No Material Adverse Change. Since November 27, 2005, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     6.24 Full Disclosure. None of the representations or warranties made by
LS&Co or any of its Subsidiaries in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of LS&Co or any of its Subsidiaries in connection with the Loan
Documents, taken as a whole, contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.
     6.25 Bank Accounts. Schedule 6.25 contains as of the Original Closing Date
a complete and accurate list of all bank accounts maintained by each Loan Party
with any bank or other financial institution.
     6.26 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, LS&Co or
any of its Subsidiaries of this Agreement or any other Loan Document, except as
contemplated by the Loan Documents.
     6.27 Materially Adverse Agreements. Neither LS&Co nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any provisions in any of its
organizational documents or other corporate restrictions that could reasonably
be expected to have a Material Adverse Effect.
     6.28 Extraordinary Events. Neither the business nor the properties of LS&Co
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to have a Material
Adverse Effect.
     6.29 Conduct of Business. LS&Co and its Subsidiaries, considered together,
are engaged only in businesses related or incidental to the manufacture and sale
of clothing and accessories and the LOS/DOS Business.
ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS
     Each Borrower covenants to the Agent and each Lender that so long as any of
the Obligations (other than inchoate indemnity obligations) remain outstanding
or this Agreement is in effect:

37



--------------------------------------------------------------------------------



 



     7.1 Taxes and Other Obligations. Each Borrower shall, and shall cause each
of its Subsidiaries to, (a) file when due all tax returns and other reports
which it is required to file and pay, or provide for the payment, when due, of
all taxes, fees, assessments and other governmental charges against it or upon
its property, income and franchises, except those (i) which are being contested
in good faith by appropriate proceedings diligently conducted, (ii) for which
adequate reserves in accordance with GAAP are being maintained by such Borrower
or such Subsidiary, and (iii) in the case of a charge or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim; and (b) pay when due all Debt owed by it and all
claims of materialmen, mechanics, carriers, warehousemen, landlords, processors
and other like Persons, and all other indebtedness owed by it and perform and
discharge in a timely manner all other obligations undertaken by it.
     7.2 Legal Existence and Good Standing. Each Borrower shall, and shall cause
each of its Subsidiaries to, maintain its legal existence and its qualification
and good standing in all jurisdictions in which the failure to maintain such
existence and qualification or good standing could reasonably be expected to
have a Material Adverse Effect.
     7.3 Compliance with Law and Agreements; Maintenance of Licenses. Each
Borrower shall, and shall cause each of its Subsidiaries to, comply in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act and all Environmental Laws). Each Borrower shall, and shall cause
each of its Subsidiaries to, obtain and maintain all licenses, permits,
franchises, and governmental authorizations necessary to own its property and to
conduct its business as conducted on the Amendment Date, except in each case
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. No Borrower shall modify, amend or alter its certificate or
articles of incorporation, as applicable, other than in a manner which does not
adversely affect the rights of the Lenders or the Agent.
     7.4 Maintenance of Property; Inspection of Property.
          (a) Each Borrower shall, and shall cause each of its Subsidiaries to,
maintain all of its property necessary and useful in the conduct of its
business, in good operating condition and repair, ordinary wear and tear
excepted.
          (b) Each Borrower shall permit representatives and independent
contractors of the Agent (at the expense of the Borrowers, up to three (3) times
per year, unless an Event of Default has occurred and is continuing) to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to LS&Co;
provided, however, that when an Event of Default exists, the Agent may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

38



--------------------------------------------------------------------------------



 



     7.5 Insurance.
          (a) Each Borrower shall, and shall cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies not Affiliates
of any Borrower, or with Majestic Insurance International Ltd., a wholly-owned
Subsidiary of LS&Co, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by businesses of
similar size engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
businesses and providing for not less than thirty (30) days’ prior notice to the
Agent of termination, lapse or cancellation of such insurance. Without limiting
the foregoing, in the event that any improved Real Estate covered by the
Mortgages is determined to be located within an area that has been identified by
the Director of the Federal Emergency Management Agency as a Special Flood
Hazard Area (“SFHA”), each Borrower shall purchase and maintain flood insurance
on the improved Real Estate and any Equipment and Inventory located on such Real
Estate. The amount of said flood insurance will be reasonably determined by the
Agent, and shall, at a minimum, comply with applicable federal regulations as
required by the Flood Disaster Protection Act of 1973, as amended. Each Borrower
shall also maintain flood insurance for its Inventory and Equipment which is, at
any time, located in a SFHA.
          (b) Each Borrower shall cause the Agent, for the ratable benefit of
the Agent and the Lenders, to be named as secured party or mortgagee and sole
loss payee or additional insured, in a manner acceptable to the Agent. Each
policy of insurance shall contain a clause or endorsement requiring the insurer
to give not less than thirty (30) days’ prior written notice to the Agent in the
event of cancellation of the policy for any reason whatsoever and a clause or
endorsement stating that the interest of the Agent shall not be impaired or
invalidated by any act or neglect of any Borrower or any of its Subsidiaries or
the owner of any Real Estate for purposes more hazardous than are permitted by
such policy. All premiums for such insurance shall be paid by the Borrowers when
due, and certificates of insurance and, if requested by the Agent or any Lender,
photocopies of the policies, shall be delivered to the Agent, in each case in
sufficient quantity for distribution by the Agent to each of the Lenders. If the
Borrowers fail to procure such insurance or to pay the premiums therefor when
due, the Agent may, and at the direction of the Majority Lenders shall, do so
from the proceeds of Revolving Loans.
     7.6 Insurance and Condemnation Proceeds. Each Borrower shall promptly
notify the Agent and the Lenders of any loss, damage or destruction to the
Collateral, whether or not covered by insurance; provided that no Borrower shall
be required to notify the Agent under this Section 7.6 to the extent that any
such loss, damage or destruction (or any related events of such loss, damage or
destruction) result in loss, damage or destruction of Collateral with an
aggregate fair market value of not more than $1,000,000. The Agent is hereby
authorized to collect all insurance and condemnation proceeds in respect of
Collateral directly and to apply or remit them as follows:
               (i) With respect to insurance and condemnation proceeds relating
to Collateral other than Fixed Assets, after deducting from such proceeds the
reasonable expenses, if any, incurred by the Agent in the collection or handling
thereof, the Agent shall

39



--------------------------------------------------------------------------------



 



apply such proceeds, ratably, to the reduction of the Obligations in the order
provided for in Section 3.3(b).
               (ii) With respect to insurance and condemnation proceeds relating
to Collateral consisting of Fixed Assets, the Agent shall permit or require the
applicable Borrower to use such proceeds, or any part thereof, to replace,
repair, restore or rebuild the relevant Fixed Assets in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction so long as (1) no
Default or Event of Default has occurred and is continuing, (2) the aggregate
proceeds do not exceed $25,000,000 and (3) the applicable Borrower first
(i) provides the Agent and the Majority Lenders with plans and specifications
for any such repair or restoration which shall be reasonably satisfactory to the
Agent and the Majority Lenders and (ii) demonstrates to the reasonable
satisfaction of the Agent and the Majority Lenders that the funds available to
it will be sufficient to complete such project in the manner provided therein.
In all other circumstances, the Agent shall apply such insurance and
condemnation proceeds, ratably, to the reduction of the Obligations in the order
provided for in Section 3.3(b).
     7.7 Environmental Laws. Each Borrower shall, and shall cause each of its
Subsidiaries to, conduct its business in compliance with all Environmental Laws
applicable to it, except to the extent that non-compliance could not reasonably
be expected to have a Material Adverse Effect.
     7.8 Compliance with ERISA. Each Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Section 412 of the Code; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan; and (e) not engage in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
     7.9 Execution of Subsidiary Guaranty and Personal Property Collateral
Documents by Certain Subsidiaries and Future Subsidiaries.
          (a) In the event that any Domestic Subsidiary of LS&Co existing on the
Amendment Date that has not previously executed the Subsidiary Guaranty
hereafter qualifies under the definition of “Guarantor” or “Limited Guarantor”,
or in the event that any Person becomes a Domestic Subsidiary and otherwise
qualifies under the definition of “Guarantor” or “Limited Guarantor” after the
date hereof, the Borrowers shall promptly notify the Agent of that fact and,
within thirty (30) days of such Domestic Subsidiary qualifying under the
definition of “Guarantor” or “Limited Guarantor” or such Person becoming a
Domestic Subsidiary, as the case may be:
               (i) (A) cause such Subsidiary to execute and deliver to the Agent
a counterpart of each of the Subsidiary Guaranty and the Pledge and Security
Agreement and to take all such further actions and execute all such further
documents and instruments as may be necessary or, in the opinion of the Agent,
desirable to create in favor of the Agent, for the benefit of the Lenders, a
valid and perfected first priority lien on all of the personal and mixed

40



--------------------------------------------------------------------------------



 



property assets of such Subsidiary described in the applicable forms of
Collateral Documents and (B) deliver to the Agent all certificates representing
the Equity Interests of such Subsidiary (accompanied by irrevocable undated
stock powers, duly endorsed in blank) owned by the respective pledgor; and
               (ii) deliver to the Agent, together with such Loan Documents,
(A) certified copies of such Subsidiary’s Certificate or Articles of
Incorporation, together with a good standing certificate from the Secretary of
State of the jurisdiction of its incorporation, to the extent generally
available and a certificate or other evidence of good standing as to payment of
any applicable franchise or similar taxes from the appropriate taxing authority
of such jurisdiction, each to be dated a recent date prior to their delivery to
the Agent, (B) a copy of such Subsidiary’s Bylaws, certified by its corporate
secretary or an assistant secretary as of a recent date prior to their delivery
to the Agent, (C) a certificate executed by the secretary or an assistant
secretary of such Subsidiary as to (1) the fact that the attached resolutions of
the Board of Directors of such Subsidiary approving and authorizing the
execution, delivery and performance of such Loan Documents are in full force and
effect and have not been modified or amended and (2) the incumbency and
signatures of the officers of such Subsidiary executing such Loan Documents, and
(D) a favorable opinion of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Agent and its counsel, as to (1) the due
organization and good standing of such Subsidiary, (2) the due authorization,
execution and delivery by such Subsidiary of such Loan Documents, (3) the
enforceability of such Loan Documents against such Subsidiary, (4) such other
matters (including matters relating to the creation and perfection of Liens in
any Collateral pursuant to such Loan Documents) as the Agent may reasonably
request, all of the foregoing to be in form and substance satisfactory to the
Agent and its counsel; and
          (b) no Borrower shall establish or maintain a foreign branch;
provided, however, neither LS&Co nor any of its Subsidiaries shall be required
pursuant to this Section 7.9 to grant Liens on any Principal Property, the
Equity Interests of a Restricted Subsidiary or any Debt of or issued by a
Restricted Subsidiary.
     7.10 Transactions Affecting Collateral or Obligations. No Borrower shall,
nor shall any Borrower permit any of its Subsidiaries to, enter into any
transaction which could be reasonably expected to have a Material Adverse
Effect.
     7.11 Investment Banking and Finder’s Fees. No Borrower shall, nor shall any
Borrower permit any of its Subsidiaries to, pay or agree to pay, or reimburse
any other party with respect to, any investment banking or similar or related
fee, underwriter’s fee, finder’s fee, or broker’s fee to any Person in
connection with this Agreement other than as disclosed to the Agent. The
Borrowers shall defend and indemnify the Agent and the Lenders against and hold
them harmless from all claims of any Person that any Borrower is obligated to
pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.
     7.12 LSFCC Subsidiaries. All Subsidiaries of LSFCC shall at all times after
the Amendment Date have no material assets or operations.

41



--------------------------------------------------------------------------------



 



     7.13 Liens. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries or the LS&Co. Trust to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired or sign or file or suffer to exist under
the UCC of any jurisdiction, a financing statement that names LS&Co or any of
its Subsidiaries or the LS&Co. Trust as debtor, or sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement, other than the following:
          (a) Permitted Liens;
          (b) Liens existing on the Original Closing Date and listed on
Schedule 7.13 and any renewals or extensions thereof, provided that the property
covered thereby is not increased (except as contemplated thereby) and any
renewal or extension of the obligations secured or benefited thereby is
permitted pursuant to Section 7.15(c)(i);
          (c) purchase money Liens upon or in real property or Equipment
acquired or held by LS&Co or any of its Subsidiaries (other than LSFCC) in the
ordinary course of business to secure the purchase price of such property or to
secure Debt incurred solely for the purpose of financing the acquisition or
improvement of any such property to be subject to such Liens, or Liens existing
on any such property at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that no such Lien shall extend to or
cover any property other than the property being acquired or improved, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (c) shall not exceed the amount permitted under
Section 7.15(c)(iii) at any time outstanding;
          (d) Liens consisting of assignments, pledges or deposits securing the
performance of, or payment in respect of, the customs duties owed to customs and
revenue authorities arising in the ordinary course of business and as a matter
of law in connection with the importation of goods, or securing guarantees,
standby letters of credit, performance bonds or other similar bonds which, in
turn, secure the payment of such customs duties to customs or revenue
authorities;
          (e) Liens arising in connection with Capital Leases permitted under
Section 7.15(c)(xviii); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capital Leases;
          (f) Liens (other than Liens on assets of LSFCC or LSIFCS) attaching to
ownership interests in joint ventures (whether in partnership, corporate or
other form) or attaching to intellectual property rights relating to such joint
ventures;
          (g) Liens (other than Liens on assets of LSFCC or LSIFCS) created in
connection with (A) Equipment Financing Transactions permitted under
Section 7.15(c)(viii) and (B) Real Estate Financing Transactions permitted under
Section 7.15(c)(vii); provided, however,

42



--------------------------------------------------------------------------------



 



that no such Lien shall extend to or cover property (other than the property
subject to such Equipment Financing Transaction or Real Estate Financing
Transaction) or Collateral;
          (h) Liens created pursuant to applications or reimbursement agreements
pertaining to documentary letters of credit which encumber documents and goods
of LS&Co or any of its Subsidiaries (other than LSFCC, LSIFCS or the LS&Co
Trust) constituting part of the goods covered by the applicable letter of credit
and the products and proceeds thereof;
          (i) Liens in favor of the counterparty to a repurchase agreement
entered into in the ordinary course of business and permitted under
Section 7.14(d) on the cash and Cash Equivalents that are the subject of such
repurchase agreement;
          (j) any interest or title of a lessor or a sublessor and any
restriction or encumbrance to which the interest or title of such lessor or
sublessor may be subject that is incurred in the ordinary course of business
and, either individually or when aggregated with all other permitted Liens in
effect on any date of determination, could not be reasonably expected to have a
Material Adverse Effect;
          (k) leases or subleases granted to others in the ordinary course of
business not interfering with the ordinary conduct of the business of the
grantor thereof;
          (l) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution, or by virtue of the terms of an account agreement
relating to a deposit account not required pursuant to the Loan Documents to be
subject to a control agreement; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by LS&Co or any of its Subsidiaries owning the affected deposit account
or other funds maintained with a creditor depository institution in excess of
those set forth by regulations promulgated by the Federal Reserve Board or any
foreign regulatory agency performing an equivalent function, and (ii) such
deposit account is not intended by LS&Co or any of its Subsidiaries to provide
collateral (other than such as is ancillary to the establishment of such deposit
account) to the depository institution;
          (m) Liens, assignments and pledges of rights to receive premiums,
interest or loss payments or otherwise arising in connection with any insurance
or reinsurance agreements pertaining to losses covered by insurance, and Liens
(including, without limitation and to the extent constituting Liens, negative
pledges) in favor of insurers or reinsurers on pledges or deposits by LS&Co or
any of its Subsidiaries under workmens’ compensation laws, unemployment
insurance laws or similar legislation;
          (n) Liens on property of any Foreign Subsidiary;
          (o) Liens on the Intellectual Property Assets, and second priority
Liens on the Collateral, granted to the lenders pursuant to an IP Facility;
provided that (i) an Intercreditor Agreement in form and substance satisfactory
to the Lenders is executed in connection with such IP Facility and (ii) the
Agent shall be granted a license in respect of the

43



--------------------------------------------------------------------------------



 




Intellectual Property Assets relating to the sale of Inventory, in form and
substance satisfactory to the Agent in connection with any such transaction;
          (p) Liens in favor of LS&Co on Accounts of LS&Co transferred to LSFCC;
          (q) Liens on cash, Cash Equivalents or other assets of LS&Co or any of
its Subsidiaries (other than LSFCC) deposited in a margin account securing
Ordinary Course Hedge Agreements permitted under Section 7.15(c)(iv); and
          (r) other Liens on assets other than Collateral securing Debt
outstanding of LS&Co or any of its Subsidiaries (other than LSFCC and the LS&Co
Trust) in an aggregate principal amount not to exceed $30,000,000 at any time;
provided, that (i) the requirements of this Section 7.13 shall not apply during
any Minimum Excess Availability Period (except with respect to Collateral,
including the requirements of Section 7.13(o)), and (ii) no Default or Event of
Default shall be deemed to have occurred following any Minimum Excess
Availability Period based solely on any Liens created, incurred, assumed or
suffered to exist during any Minimum Excess Availability Period and any such
Liens shall not be taken into account when applying the dollar limitations set
forth in this Section 7.13.
     7.14 Investments. No Borrower shall, nor shall any Borrower permit any of
its Subsidiaries or the LS&Co. Trust to, directly or indirectly make or hold any
Investments, except:
          (a) Investments existing on the Original Closing Date and described on
Schedule 7.14 and any extensions or renewals thereof or conversions of any such
loan Investments to equity Investments;
          (b) equity Investments by LS&Co and its Subsidiaries in their
Subsidiaries existing on the Original Closing Date and described on
Schedule 7.14;
          (c) advances by LS&Co or any of its Subsidiaries to officers,
directors and employees of LS&Co or any of its Subsidiaries for travel,
entertainment, relocation and analogous ordinary business purposes;
          (d) Investments by LS&Co, any Guarantor or any Limited Guarantor in
Short-term Investments held in an account subject to a control agreement or
Investments by LS&Co, any Guarantor or any Limited Guarantor in Short-term
Investments held in an account not subject to a control agreement, provided that
(i) such deposit account is maintained with a financial institution with which
such Person has not entered into a control agreement in relation to any other
deposit account, (ii) the aggregate assets in all deposit accounts maintained by
such Person with such financial institution at no time exceed $100,000, and
(iii) the aggregate amount of assets in all deposit accounts of all such Persons
not subject to control agreements in reliance on the exemption provided pursuant
to clauses (i)-(iii) of this proviso at no time exceeds $1,000,000;
          (e) Investments by LS&Co or any of its Subsidiaries consisting of
intercompany Debt permitted under Section 7.15;

44



--------------------------------------------------------------------------------



 



          (f) Investments by LS&Co or any of its Subsidiaries received in
satisfaction or partial satisfaction of extensions of credit to customers or
suppliers of LS&Co or any of its Subsidiaries in the ordinary course of
business;
          (g) Investments by LS&Co in LSFCC or any Guarantor, and Investments by
LSFCC in LS&Co;
          (h) Investments by any Guarantor in LS&Co, LSFCC or any other
Guarantor;
          (i) Investments by any Limited Guarantor in LS&Co, LSFCC, any
Guarantor or any other Limited Guarantor;
          (j) Investments by any Foreign Subsidiary;
          (k) Investments permitted under Section 7.16 or 7.18;
          (l) so long as the Minimum Intercompany Transaction Requirement is
met, Investments by LS&Co in any of its Subsidiaries, Investments by any of its
Subsidiaries in LS&Co and Investments by any of its Subsidiaries (other than
LSFCC) in any of its other Subsidiaries, provided that Investments in
Subsidiaries of LS&Co that are Insolvent immediately prior to the making of any
such Investment shall not exceed $10,000,000 in the aggregate in any Fiscal
Year;
          (m) Investments by LS&Co in any of its Subsidiaries and Investments by
any of its Subsidiaries in LS&Co or any of its other Subsidiaries resulting from
a Disposition permitted under Section 7.17(m);
          (n) other Investments by LS&Co and its Subsidiaries (other than LSFCC)
not otherwise permitted under this Section 7.14, provided that, no Default or
Event of Default shall have occurred and be continuing at the time such
Investment is made or after giving effect thereto and, after giving effect
thereto, the Consolidated Fixed Charge Coverage Ratio for the period of four
consecutive Fiscal Quarters ended on the last day of the Fiscal Quarter most
recently reported is not less than 1.00 to 1.00;
          (o) contribution of a promissory note executed by Levi Strauss & Co.
Europe S.A. in favor of Levi Strauss Continental S.A. (or its successors) from
Levi Strauss Continental S.A. (or its successors) to LSIFCS in connection with
sales permitted under Sections 7.17(e) and 7.17(m); and
          (p) Investments by LS&Co into the LS&Co. Trust and by the LS&Co. Trust
permitted by the LS&Co. Trust Agreement;
provided, however, that for all purposes under this Section 7.14 all direct and
indirect references to “Limited Guarantors” shall exclude foreign branches of
Limited Guarantors; provided further, that (i) the requirements of this Section
7.14 (other than the requirements of Section 7.14(d)) shall not apply (A) during
any Minimum Excess Availability Period (so long as after giving effect to any
proposed Investment, Availability would not be less than $25,000,000) or (B) to

45



--------------------------------------------------------------------------------



 



any Investments made or held with the proceeds of the issuance of Equity
Interests of LS&Co or any Foreign Subsidiary, (ii) no Default or Event of
Default shall be deemed to have occurred following any Minimum Excess
Availability Period based solely on any Investments made during any Minimum
Excess Availability Period and any such Investments shall not be taken into
account when applying the dollar limitations set forth in this Section 7.14, and
(iii) notwithstanding the foregoing, the requirements of Section 7.14(n) shall
continue to apply during any Minimum Excess Availability Period to Consolidated
Investments (other than Consolidated Investments, the purchase price of which
does not exceed, in the aggregate, $15,000,000 during any Fiscal Year).
     7.15 Debt. No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries or the LS&Co. Trust to, directly or indirectly create, incur,
assume or suffer to exist any Debt, except:
          (a) in the case of LS&Co,
               (i) Debt owed to LSFCC or any Subsidiary, which Debt, if owed to
any Guarantor or Limited Guarantor, (A) shall constitute Pledged Debt and
(B) shall be evidenced by promissory notes in form and substance satisfactory to
the Agent, shall be subordinated in right of payment to the payment in full of
the Obligations and such promissory notes shall be pledged as security for the
Obligations of the holder thereof under the Loan Documents to which such holder
is a party and delivered to the Agent pursuant to the terms of the Pledge and
Security Agreement;
               (ii) Debt of LS&Co issued in a Capital Markets Transaction
provided such Debt is unsecured and such Debt does not have a stated maturity
date or required principal payments earlier than six months after the Stated
Termination Date;
               (iii) Guarantees of LS&Co under the LS&Co. Trust Agreement,
provided that the investment activities of the LS&Co. Trust are in compliance
with the Investment Policies; and
               (iv) Guarantees of LS&Co in respect of the obligations of
Guarantors or Limited Guarantors arising under or in connection with Selected
Revolving Lender Cash Management Services;
          (b) in the case of Subsidiaries specified in this Section 7.15(b),
               (i) Debt owed to LS&Co by LSFCC or any Guarantor or Debt owed to
any Guarantor or any Limited Guarantor by another Guarantor, which Debt
(A) shall constitute Pledged Debt and (B) shall, except in the case of
redeemable preferred stock, be evidenced by promissory notes in form and
substance satisfactory to the Agent, shall be subordinated in right of payment
in full of the Obligations, and such promissory notes shall be pledged as
security for the Obligations of the holder thereof under the Loan Documents to
which such holder is a party and delivered to the Agent pursuant to the terms of
the Pledge and Security Agreement;

46



--------------------------------------------------------------------------------



 



          (ii) Debt owed to any Limited Guarantor by any Guarantor or another
Limited Guarantor;
          (iii) Debt owed to any Foreign Subsidiary by any Guarantor, any
Limited Guarantor or another Foreign Subsidiary;
(c) in the case of LS&Co and Subsidiaries specified in this Section 7.15(c),
          (i) Debt of LS&Co and its Subsidiaries outstanding on the Original
Closing Date and listed on Schedule 6.9;
          (ii) Debt of LS&Co and its Subsidiaries under the Loan Documents;
          (iii) Debt of LS&Co and its Subsidiaries (other than LSFCC) secured by
Liens permitted by Section 7.13(c) not to exceed in the aggregate $50,000,000 at
any time outstanding;
          (iv) Debt of LS&Co, LSIFCS or any Material Domestic Subsidiary in
respect of Ordinary Course Hedge Agreements and consistent with prudent business
practice, provided that the aggregate Hedge Termination Value of all such
Ordinary Course Hedge Agreements with third parties under which LS&Co, LSIFCS or
any Material Domestic Subsidiary would be required to make a payment on
termination thereof does not exceed in the aggregate $75,000,000;
          (v) so long as the Minimum Intercompany Transaction Requirement is
met, Debt of LS&Co and its Subsidiaries (other than LSFCC) to LSIFCS in the
ordinary course of business and Debt of LSIFCS to LS&Co and any of its other
Subsidiaries (other than LSFCC) in the ordinary course of business;
          (vi) Debt of LS&Co under an IP Facility, provided an Intercreditor
Agreement in form and substance satisfactory to the Lenders is executed in
connection with such IP Facility;
          (vii) Debt of LS&Co and its Subsidiaries (other than LSFCC) in the
form of Real Estate Financing Transactions, provided the aggregate principal
amount of all Debt permitted under this Section 7.15(c)(vii) and
Section 7.15(c)(viii) (including all such Debt existing on the Original Closing
Date and listed on Schedule 6.9) does not exceed in the aggregate $175,000,000
at any time outstanding;
          (viii) Debt of LS&Co and its Subsidiaries (other than LSFCC) in the
form of Equipment Financing Transactions, provided the aggregate principal
amount of all Debt permitted under this Section 7.15(c)(viii) and
Section 7.15(c)(vii) (including all such Debt existing on the Original Closing
Date and listed on Schedule 6.9) does not exceed in the aggregate $175,000,000
at any time outstanding;

47



--------------------------------------------------------------------------------



 



          (ix) Ordinary Course Hedge Agreements between LS&Co and its
Subsidiaries (other than LSFCC) and between LSIFCS and any other Subsidiaries of
LS&Co (other than LSFCC) in the ordinary course of business;
          (x) customary unsecured indemnification obligations and other
unsecured Guarantees of LS&Co incurred in connection with any Permitted Foreign
Receivables Transaction or any Foreign Inventory Transaction;
          (xi) Debt of LS&Co to any of its Subsidiaries (other than LSFCC) or of
any of its Subsidiaries (other than LSFCC) to any of its Subsidiaries (other
than LSFCC) in connection with the purchases of inventory or raw materials in
the ordinary course of business in an amount not to exceed the purchase price
thereof and any related servicing fees;
          (xii) Debt of LS&Co and its Subsidiaries arising from the honoring of
a check, draft, wire transfer or similar instrument against insufficient funds;
provided that such Debt is unsecured other than by a Lien permitted pursuant to
Section 7.13(l) or is supported by a Letter of Credit;
          (xiii) so long as the Minimum Intercompany Transaction Requirement is
met, Debt of LS&Co to any of its Subsidiaries and Debt of any of its
Subsidiaries to LS&Co or to any of its other Subsidiaries (other than LSFCC);
          (xiv) Debt of LS&Co to any of its Subsidiaries and Debt of any of its
Subsidiaries to LS&Co or to any of its other Subsidiaries incurred in connection
with a Disposition permitted under Sections 7.17(e) and 7.17(m);
          (xv) Debt of any Foreign Subsidiary to any Person other than LS&Co or
any of its Subsidiaries;
          (xvi) in addition to the foregoing Sections 7.15(c)(i)-(xv) and
without duplication, Debt (other than Debt under Ordinary Course Hedge
Agreements) of LS&Co and its Subsidiaries (other than LSFCC), provided that the
sum, without duplication, of the aggregate principal amount of all Debt
outstanding at any time under this Section 7.15(c)(xvi) and Section
7.15(c)(xvii) shall not exceed $150,000,000 at any time;
          (xvii) Debt (other than Debt under Ordinary Course Hedge Agreements)
of LSFCC not exceeding $10,000,000 in aggregate principal amount at any time
outstanding;
          (xviii) Capital Leases of LS&Co, LSFCC, any Guarantor or any Limited
Guarantor not exceeding $75,000,000 in aggregate principal amount at any time
outstanding; and
          (xix) obligations of LS&Co to purchase Equity Interests from present
or former employees, directors or other recipients (and their beneficiaries) of
such Equity Interests under LS&Co’s incentive compensation plans and agreements
as provided under such plans and agreements;

48



--------------------------------------------------------------------------------



 



provided, however, that for all purposes under this Section 7.15 all direct and
indirect references to “Limited Guarantors” shall exclude foreign branches of
Limited Guarantors; provided further, that (i) the requirements of this Section
7.15 shall not apply during any Minimum Excess Availability Period (so long as
after giving effect to any proposed Debt, Availability would not be less than
$25,000,000), and (ii) no Default or Event of Default shall be deemed to have
occurred following any Minimum Excess Availability Period based solely on any
Debt created, incurred or assumed during any Minimum Excess Availability Period
and any such Debt shall not be taken into account when applying the dollar
limitations set forth in this Section 7.15.
     7.16 Fundamental Changes. No Borrower shall, nor shall any Borrower permit
any of its Subsidiaries or the LS&Co. Trust to, directly or indirectly merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default or Event of Default has occurred
and is continuing or would result therefrom:
          (a) LS&Co may merge into or consolidate with LSFCC, and LSFCC may
merge into or consolidate with LS&Co; provided that the Person formed by such
merger or consolidation shall be LS&Co;
          (b) any Domestic Subsidiary (other than LSFCC) may merge into or
consolidate with, or may be liquidated, wound-up or dissolved into, LS&Co or any
other Domestic Subsidiary (other than LSFCC); provided that (i) the Person
formed by such merger or consolidation, or into which such Domestic Subsidiary
is liquidated, wound-up or dissolved (A) in the case of any such transaction
involving LS&Co, shall be LS&Co, (B) in the case of any such transaction
involving a Guarantor and not LS&Co, shall be a Guarantor, and (C) in the case
of any such transaction involving a Limited Guarantor and not LS&Co, shall be a
Limited Guarantor, and (ii) concurrently with or prior to the consummation of
such transaction, LS&Co shall have or caused to be delivered to the Agent such
instruments, agreements or other documents as contemplated under Sections 7.9(a)
as the Agent may reasonably request; provided further that a Domestic Subsidiary
that is not Solvent shall in no case merge into or consolidate with, or be
liquidated, wound-up or dissolved into any Guarantor or LS&Co;
          (c) any Foreign Subsidiary may merge into or consolidate with, or may
be liquidated, wound-up or dissolved into, LS&Co, any Guarantor, any Limited
Guarantor or any Foreign Subsidiary (other than LSFCC); provided that the Person
formed by such merger or consolidation, or into which such Foreign Subsidiary is
liquidated, wound-up or dissolved (i) in the case of any such transaction
involving LS&Co, shall be LS&Co, (ii) in the case of any such transaction
involving a Guarantor and not LS&Co, shall be a Guarantor, and (ii) in the case
of any such transaction involving a Limited Guarantor and not LS&Co, shall be a
Limited Guarantor; provided further that a Foreign Subsidiary that is not
Solvent shall in no case merge into or consolidate with, or be liquidated,
wound-up or dissolved into a Domestic Subsidiary or LS&Co;
          (d) the LS&Co Trust may merge into or consolidate with any other trust
adopted and maintained by LS&Co for a similar purpose pursuant to a trust
agreement in form and substance satisfactory to the Agent; and

49



--------------------------------------------------------------------------------



 



          (e) LS&Co and any of its Subsidiaries may make any Disposition
permitted pursuant to Section 7.17(k) or 7.17(m).
     7.17 Dispositions. No Borrower shall, nor shall any Borrower permit any of
its Subsidiaries or the LS&Co. Trust to, directly or indirectly make any
Disposition or enter into any agreement to make any Disposition, except:
          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business, including any
property no longer used in the business;
          (b) Dispositions of inventory (i) in the ordinary course of business
or (ii) by LS&Co or any of its Subsidiaries to LS&Co or any of its Subsidiaries
in arms length transactions in the ordinary course of business;
          (c) Dispositions of accounts receivable to collection agencies
provided the aggregate face amount of all such accounts receivable does not
exceed $3,000,000 during any Fiscal Year;
          (d) Dispositions by any Foreign Subsidiary;
          (e) Dispositions permitted by Section 7.16;
          (f) Dispositions of real property pursuant to Real Estate Financing
Transactions permitted under Section 7.15(c)(vii);
          (g) Licenses of IP Rights in the ordinary course of business;
          (h) Transfers and contributions of funds from time to time (i) by
LS&Co to trusts adopted and maintained by LS&Co in connection with the deferred
compensation plans adopted by LS&Co (collectively, the “LS&Co. Deferred
Compensation Plan”) for the purpose of contributing funds to be held until paid
to participants in the LS&Co. Deferred Compensation Plan and their beneficiaries
(together with any successors, collectively, the “LS&Co. Trust”) pursuant to the
related trust agreements (collectively, the “LS&Co. Trust Agreement”) and
(ii) by the LS&Co. Trust to plan participants or LS&Co in accordance with the
LS&Co. Trust Agreement;
          (i) Licenses of Intellectual Property Assets other than in the
ordinary course of business or other Dispositions of all right, title and
interest in any Intellectual Property Assets, provided that (i) the Net Proceeds
from any such Disposition are applied to the prepayment of obligations in
accordance with the terms of any IP Facility, and (ii) each such Disposition is
for fair market value (in the case of any material Disposition, as determined in
good faith by the board of directors of LS&Co), provided further that, with
respect to the Intellectual Property Assets subject to any such Disposition, the
sales in the applicable jurisdictions for the prior twelve-month period of
Inventory using such Intellectual Property Assets in the production thereof do
not in the aggregate (A) with respect to any single Disposition (or series of
Dispositions) account for more than five percent (5%) of the consolidated net
sales of LS&Co and its Subsidiaries for the prior twelve-month period and (B)

50



--------------------------------------------------------------------------------



 




with respect to all such Dispositions account for more than ten percent (10%) of
the consolidated net sales of LS&Co and its Subsidiaries for the prior
twelve-month period;
          (j) Dispositions of equipment pursuant to Equipment Financing
Transactions permitted under Section 7.15(c)(viii);
          (k) so long as the Minimum Intercompany Transaction Requirement is
met, Dispositions by LS&Co to any of its Subsidiaries of property other than
Inventory and Accounts and dispositions by any of its Subsidiaries to LS&Co or
(except in the case of LSFCC) any of its other Subsidiaries of property other
than accounts receivable and inventory;
          (l) other Dispositions by LS&Co and its Subsidiaries of property other
than inventory, accounts receivable and Intellectual Property Assets; provided
that (i) at the time of any such Disposition, no Default or Event of Default
shall exist or shall result from such Disposition; (ii) the consideration
received for such Disposition shall be in an amount at least equal to the fair
market value of the assets sold, transferred, licensed or otherwise disposed of;
(iii) at least seventy five percent (75%) of the consideration received for such
Disposition shall be cash; (iv) the non-cash consideration received for all such
Dispositions in the aggregate shall not exceed $40,000,000 at any time
outstanding; and (v) the aggregate fair market value of all assets so sold,
transferred, licensed or otherwise disposed of by LS&Co and its Subsidiaries
shall not exceed $50,000,000 in any Fiscal Year;
          (m) Dispositions for no more than fair market value of property,
including Equity Interests, (i) of any Borrower to the other Borrower; (ii) of
any Guarantor to any Borrower or another Guarantor; (iii) of any Limited
Guarantor to LS&Co, LSFCC, any Guarantor or another Limited Guarantor; and
(iv) of any Foreign Subsidiary to LS&Co or any of its other Subsidiaries;
          (n) Dispositions constituting leases or subleases granted to others in
the ordinary course of business not interfering with the ordinary conduct of the
business of the grantor thereof;
          (o) Dispositions involving the liquidation of any Foreign Subsidiary
held directly by any Borrower, any Guarantor or any Limited Guarantor, provided
that such Disposition is for the purpose of converting LS&Co’s business in such
foreign region into licensee operations;
          (p) a Disposition of the promissory note permitted pursuant to
Section 7.14(o);
          (q) Dispositions of Inventory and accounts receivable by foreign
branches of Limited Guarantors, provided that (i) the consideration received for
such Disposition shall be in an amount at least equal to the fair market value
of the assets sold, transferred, licensed or otherwise disposed of and (ii) at
least seventy-five percent (75%) of the consideration received for such
Disposition shall be cash; and
          (r) Dispositions of Short-term Investments in exchange for cash or
other Short-term Investments;

51



--------------------------------------------------------------------------------



 



provided, however, that for all purposes under this Section 7.17 (i) all direct
and indirect references to “Limited Guarantors” shall exclude foreign branches
of Limited Guarantors and (ii) foreign branches of Limited Guarantors shall be
treated as separate entities constituting Foreign Subsidiaries, except with
respect to Section 7.17(d); provided further, that (i) the requirements of this
Section 7.17 shall not apply during any Minimum Excess Availability Period to
any Dispositions other than Dispositions of Accounts and Inventory, and (ii) no
Default or Event of Default shall be deemed to have occurred following any
Minimum Excess Availability Period based solely on any Dispositions made during
any Minimum Excess Availability Period and any such Dispositions shall not be
taken into account when applying the dollar limitations set forth in this
Section 7.17.
     7.18 Restricted Payments. No Borrower shall, nor shall any Borrower permit
any of its Subsidiaries to, directly or indirectly declare or pay any dividends,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such (collectively, “Restricted Payments”), except that, so long as no Default
or Event of Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:
          (a) LS&Co may declare and pay dividends and distributions payable only
in common stock (other than Disqualified Stock) of LS&Co and may purchase Equity
Interests from present or former employees, directors or other recipients (and
their beneficiaries) of such Equity Interests under LS&Co’s incentive
compensation plans and agreements as provided under such plans and agreements;
and
          (b) (i) any Subsidiary of LS&Co may declare and pay cash dividends,
other cash distributions and dividends and distributions payable in property or
in common stock (other than Disqualified Stock) of such Subsidiary to LS&Co and
(ii) cash dividends, other cash distributions and dividends and distributions
payable in property or in common stock (other than Disqualified Stock) may be
declared and paid by (A) any Guarantor to LSFCC or any other Guarantor or any
Limited Guarantor of which such Guarantor is a Subsidiary, (B) any Limited
Guarantor to LSFCC, any Guarantor or any other Limited Guarantor of which such
Limited Guarantor is a Subsidiary, and (C) any Foreign Subsidiary to any
Subsidiary of which such Foreign Subsidiary is a Subsidiary; provided in each
case that any dividends paid by a Subsidiary of LS&Co which is not a
wholly-owned Subsidiary are paid to all stockholders thereof on a pro rata basis
or on a basis that results in the receipt by LS&Co or a Subsidiary that is the
parent of that Subsidiary of dividends or distributions of greater value than it
would receive on a pro rata basis;
provided, that (i) the requirements of this Section 7.18 shall not apply
(A) during any Minimum Excess Availability Period (so long as after giving
effect to any proposed Restricted Payment, Availability would not be less than
$25,000,000) or (B) to any Restricted Payments made or declared with the
proceeds of the issuance of Equity Interests of LS&Co or any Foreign Subsidiary,
and (ii) no Default or Event of Default shall be deemed to have occurred
following any Minimum Excess Availability Period based solely on any Restricted
Payment made,

52



--------------------------------------------------------------------------------



 



declared or otherwise paid during any Minimum Excess Availability Period and any
such Restricted Payments shall not be taken into account when applying the
dollar limitations set forth in this Section 7.18.
     7.19 Change in Nature of Business. No Borrower shall, nor shall any
Borrower permit any of its Subsidiaries to, directly or indirectly engage in any
business not related or incidental to the manufacture and sale of clothing and
accessories. The LOS/DOS Business is a business that is related or incidental to
the manufacture and sale of clothing within the meaning of the preceding
sentence. LSFCC shall not, and LS&Co shall not suffer or permit LSFCC to,
(a) cease to be a directly held wholly-owned Domestic Subsidiary of LS&Co or
(b) engage in any business other than the purchase, holding and servicing of
Inventory and Accounts generated by LS&Co, the processing of accounts payable of
LS&Co and its Subsidiaries, procurement support services for LS&Co and its
Subsidiaries and other accounting and general customer relationship functions.
     7.20 Transactions with Affiliates. Subject to Section 7.17(m), no Borrower
shall, nor shall any Borrower permit any of its Subsidiaries to, directly or
indirectly enter into any transaction of any kind with any Affiliate of any
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to LS&Co or such Subsidiary as
would be obtainable by LS&Co or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate.
     7.21 Burdensome Agreements. No Borrower shall, nor shall any Borrower
permit any of its Domestic Subsidiaries to, directly or indirectly enter into or
suffer to exist any agreement or arrangement limiting the ability of any of such
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, LS&Co or any of such
Subsidiaries (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (a) the
Loan Documents, (b) restrictions on the declaration or payment or other
distributions in respect of such Equity Interests contained in documentation for
any Capital Markets Transaction permitted under Section 7.15(a)(ii) provided
such restrictions do not prohibit any actions expressly permitted hereunder, (c)
restrictions on the foregoing (other than restrictions of the type set forth in
clause (b)), if any, contained in documentation for any Capital Markets
Transaction permitted under Section 7.15(a)(ii) provided that any such
restrictions shall be deemed to be included herein as if set forth in this
Agreement, (d) restrictions on the transfer of the property subject to Equipment
Financing Transactions permitted under Section 7.15(c)(viii), Real Estate
Financing Transactions permitted under Section 7.15(c)(vii) and Dispositions of
accounts receivable permitted under Section 7.17(d), (e) restrictions placed on
the transfer by a Subsidiary of IP Rights granted by LS&Co in connection with
the terms of licenses between LS&Co and any of its Subsidiaries relating to such
IP Rights, (f) restrictions required to be placed on the transfer of property
pursuant to a Lien permitted under Section 7.13, and (g) restrictions contained
in the documentation for an IP Facility.
     7.22 Lease Obligations. No Borrower shall, nor shall any Borrower permit
any of its Subsidiaries to, create, incur, assume or suffer to exist, any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction

53



--------------------------------------------------------------------------------



 



other than (i) Capital Leases permitted under Section 7.15(c)(xviii), (ii) Real
Estate Financing Transactions permitted under Section 7.15(c)(vii) and
(iii) Equipment Financing Transactions permitted under Section 7.15(c)(viii), or
(b) for the rental or hire of other real or personal property of any kind under
leases or agreements to lease (excluding Capital Leases) other than (i) leases
in existence on the Amendment Date and (ii) leases entered into or assumed by
LS&Co or any of its Subsidiaries after the date hereof in the ordinary course of
business.
     7.23 Amendments of Certain Documents. No Borrower shall, nor shall any
Borrower permit any of its Subsidiaries or the LS&Co. Trust to, amend, any of
its organizational documents if the effect of such amendment would be materially
adverse to LS&Co or to the Lenders.
     7.24 Prepayments, Etc., of Debt. No Borrower shall, nor shall any Borrower
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Debt, except (a) the prepayment of the Loans in accordance with the terms of
this Agreement and the prepayment of Debt payable to LS&Co, (b) the payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Debt (other than the Loans) that is secured by a Lien on the stock or assets
in question and that is required to be repaid under the terms thereof as a
result of a permitted Disposition, (c) the prepayment of secured Debt, in whole
or in part, in conjunction with the refinancing of such Debt provided that
(i) the proceeds from such refinancing are sufficient to prepay such Debt or
part thereof being refinanced and (ii) there is no increase in the Aggregate
Revolver Outstandings as a result of such prepayment, (d) the close out of
Ordinary Course Hedge Agreements, (e) Debt of LS&Co to any of its Subsidiaries
and Debt of any of its Subsidiaries to LS&Co or any of its other Subsidiaries to
the extent such Debt to be prepaid is permitted pursuant to Section 7.15, in
each case, in accordance with any subordination terms thereof, (f) prepayment by
Foreign Subsidiaries of Debt of Foreign Subsidiaries; (g) mandatory prepayments
required under the documentation for an IP Facility; and (h) prepayments of
LS&Co’s outstanding 7.00% notes due November 2006; provided, that in each case,
prior to any such prepayment set forth in Section 7.24(a) through
Section 7.24(g), LS&Co shall have satisfied the requirements of Section 7.30
with respect to its outstanding 7.00% notes due November 2006; provided further,
that (i) the requirements of this Section 7.24 shall not apply (A) during any
Minimum Excess Availability Period (so long as after giving effect to any
proposed prepayment, redemption, purchase, defeasance or other satisfaction of
Debt, Availability would not be less than $25,000,000) or (B) to any prepayment,
redemption, purchase, defeasance or other satisfaction of Debt made with the
proceeds of the issuance of Equity Interests of LS&Co or any Foreign Subsidiary,
and (ii) no Default or Event of Default shall be deemed to have occurred
following any Minimum Excess Availability Period based solely on any
prepayments, redemptions, purchases, defeasances or other satisfactions of Debt
made, declared or otherwise paid during any Minimum Excess Availability Period
and any such prepayments, redemptions, purchases, defeasances or other
satisfactions of Debt shall not be taken into account when applying the dollar
limitations set forth in this Section 7.24.
     7.25 Negative Pledge. No Borrower shall, nor shall any Borrower permit any
of its Domestic Subsidiaries to, enter into or suffer to exist, any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its property or assets except:

54



--------------------------------------------------------------------------------



 



          (a) negative pledges existing on property of LS&Co and its
Subsidiaries on the Original Closing Date and listed on Schedule 7.13;
          (b) negative pledges in favor of the Agent and the Lenders;
          (c) negative pledges in connection with any purchase money Debt
permitted under Section 7.15(c)(iii) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt;
          (d) negative pledges in connection with any Capital Lease permitted
under Section 7.15(c)(xviii) solely to the extent that such Capital Lease
prohibits a Lien on the property subject thereto;
          (e) negative pledges on the property subject to Equipment Financing
Transactions permitted under Section 7.15(c)(viii) and Real Estate Financing
Transactions permitted under Section 7.15(c)(vii), and negative pledges on the
property subject to Liens permitted under Section 7.13;
          (f) negative pledges on IP Rights licensed from third parties,
provided such negative pledges expressly permit Liens on such IP Rights in favor
of the Agent and in favor of the collateral agent for the lenders under an IP
Facility;
          (g) negative pledges with respect to property of LS&Co and its
Subsidiaries contained in documentation for any Capital Markets Transaction
(provided such negative pledges expressly permit Liens in favor of the Agent and
in favor of the agent for an IP Facility on all assets of LS&Co and its
Subsidiaries, and Liens on equipment subject to Equipment Financing
Transactions, real property subject to Real Estate Financing Transactions,
accounts receivable subject to Permitted Foreign Receivables Transactions,
inventory subject to Foreign Inventory Transactions and property subject to any
other Lien permitted under Section 7.13); and
          (h) negative pledges with respect to property of LS&Co and its
Subsidiaries contained in documentation for an IP Facility (provided such
negative pledges expressly permit Liens in favor of the Agent, and Liens on
equipment subject to Equipment Financing Transactions, real property subject to
Real Estate Financing Transactions and property subject to any other Lien
permitted under Section 7.13);
provided, that (i) the requirements of this Section 7.25 (other than with
respect to negative pledges of Collateral) shall not apply during any Minimum
Excess Availability Period and (ii) no Default or Event of Default shall be
deemed to have occurred following any Minimum Excess Availability Period based
solely on any negative pledges made during any Minimum Excess Availability
Period.
     7.26 Restricted Subsidiaries. LS&Co shall not permit any of its
Subsidiaries (other than Foreign Subsidiaries) to become a Restricted
Subsidiary, other than as a result of a change in Consolidated Net Tangible
Assets.

55



--------------------------------------------------------------------------------



 



     7.27 Amendments of Documents Relating to Debt and Receivables. No Borrower
shall, nor shall any Borrower permit any of its Domestic Subsidiaries to, amend
or otherwise change the terms of any Debt (including without limitation any
terms of any security agreement relating to any Debt), or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Debt, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate or make less onerous any such event or
default or increase any grace period related thereto), change the redemption,
prepayment or defeasance provisions thereof, or change any collateral therefor
(other than to release such collateral), or if the effect of such amendment or
change, together with all other amendments or changes made, is to increase
materially the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Debt (or a trustee or other representative on
their behalf) which would be materially adverse to LS&Co or to the Lenders;
provided that none of the foregoing shall apply to any Debt of LS&Co to any of
its Subsidiaries or to Debt of any Subsidiary to LS&Co or any other Subsidiary
other than amendments to the terms of any subordination provisions relating to
any Debt that is Pledged Collateral.
     7.28 Use of Proceeds.
          (a) No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries to, use any portion of the Loan proceeds, directly or indirectly,
(i) to purchase or carry Margin Stock, (ii) to repay or otherwise refinance
indebtedness of LS&Co or others incurred to purchase or carry Margin Stock,
(iii) to extend credit for the purpose of purchasing or carrying any Margin
Stock, or (iv) to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act.
          (b) Each Borrower shall, and shall cause each of its Subsidiaries to,
use the Loan proceeds solely (i) to refinance obligations of LS&Co and its
Subsidiaries permitted to be prepaid in accordance with Section 7.24 and
(ii) for working capital, capital expenditures and other general corporate
purposes not in contravention of any Requirement of Law or of any Loan Document.
     7.29 Further Assurances. Each Borrower shall execute and deliver, or cause
to be executed and delivered, to the Agent and/or the Lenders such documents and
agreements, and shall take or cause to be taken such actions, as the Agent or
any Lender may, from time to time, request to carry out the terms and conditions
of this Agreement and the other Loan Documents.
     7.30 Reserves for Outstanding Notes. During the six-month period prior to
the maturity date of LS&Co’s 7.00% notes due November 2006, LS&Co shall reserve
cash or Availability or both in an amount of $77,857,000 in respect of such
notes or shall refinance, repurchase or defease such notes.

56



--------------------------------------------------------------------------------



 



     7.31 Borrowing Base Cash Collateral Account; Availability Cash Collateral
Account.
          (a) On each Business Day that any cash or Cash Equivalents in the
Borrowing Base Cash Collateral Account is included in the Borrowing Base, LS&Co
shall deliver to the Agent, in such detail as the Agent shall request,
information identifying the amounts of cash and Cash Equivalents held as of the
end of the immediately preceding Business Day in each account included in the
Borrowing Base Cash Collateral Account.
          (b) No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries or the LS&Co Trust to, withdraw any cash or Cash Equivalents from
the Borrowing Base Cash Collateral Account unless:
               (i) LS&Co has provided the Agent with at least one Business Day
prior notice of such withdrawal; and
               (ii) after giving effect to such withdrawal, the Aggregate
Revolver Outstandings do not exceed Availability.
          (c) No Borrower shall, nor shall any Borrower permit any of its
Subsidiaries or the LS&Co Trust to, withdraw any cash or Cash Equivalents from
the Availability Cash Collateral Account unless:
               (i) LS&Co has provided the Agent with at least one Business Day
prior notice of such withdrawal;
               (ii) after giving effect to such withdrawal (i) the sum of the
aggregate undrawn amount of all outstanding Cash Collateralized Letters of
Credit plus, without duplication, the aggregate unpaid reimbursement obligations
with respect to all Cash Collateralized Letters of Credit, does not exceed
(ii) the aggregate amount of cash and Cash Equivalents held in the Availability
Cash Collateral Account and designated by the Borrowers as being allocated to
Cash Collateralized Letters of Credit; and
               (iii) after giving effect to such withdrawal, the Aggregate
Revolver Outstandings do not exceed Availability.
          (d) Together with each Borrowing Base Certificate and at any other
time, at the Borrowers’ election, the Borrowers shall deliver to the Agent, in
such detail as the Agent shall request, information designating the allocation
of cash and Cash Equivalents held in the Availability Cash Collateral Account
among Cash Collateralized Letters of Credit, the Block Reserve and the Minimum
Excess Availability Amount, as the case may be.
ARTICLE 8
CONDITIONS TO AMENDMENT AND RESTATEMENT
     8.1 Conditions Precedent to Amendment and Restatement on the Amendment
Date. The obligation of the Lenders to amend and restate the Original Credit
Agreement on the Amendment Date and to make Loans and to issue Letters of Credit
hereunder are subject to the

57



--------------------------------------------------------------------------------



 



following conditions precedent having been satisfied in a manner satisfactory to
the Agent and each Lender:
          (a) This Agreement and amendments to the other Loan Documents each
shall have been executed by each party thereto and each Borrower shall have
performed and complied with, in all material respects, all covenants, agreements
and conditions contained herein and the other Loan Documents which are required
to be performed or complied with by such Borrower before or on such Amendment
Date.
          (b) All representations and warranties made hereunder and in the other
Loan Documents shall be true and correct as if made on such date.
          (c) No Default or Event of Default shall have occurred and be
continuing on the Amendment Date.
          (d) No event shall have occurred and be continuing on the Amendment
Date which has had or could reasonably be expected to have a Material Adverse
Effect.
          (e) The Agent and the Lenders shall have received such opinions of
counsel for LS&Co and its Subsidiaries as the Agent or any Lender shall request,
each such opinion to be in a form, scope, and substance satisfactory to the
Agent, the Lenders, and their respective counsel.
          (f) The Agent shall have received projected financial statements of
LS&Co and its Subsidiaries for Fiscal Years 2006 though and including Fiscal
Year 2009, inclusive, consisting of balance sheets and the related statements of
operations, owners’ equity for such Fiscal Years and cash flows for Fiscal Year
2006, all of the foregoing in form and substance reasonably satisfactory to the
Agent.
          (g) The Borrowers shall have paid (i) to the Agent, for ratable
distribution to each Lender executing this Agreement on or before 5:00 p.m. on
May 18, 2006, an amendment fee equal to 0.15% of such Lender’s Commitment (after
giving effect to the reduction in Availability effected by this Agreement) and
(ii) all fees and expenses of the Agent and the reasonable Attorney Costs
incurred in connection with any of the Loan Documents and the transactions
contemplated thereby to the extent invoiced.
          (h) All proceedings taken in connection with the execution of this
Agreement, all other Loan Documents and all documents and papers relating
thereto shall be reasonably satisfactory in form, scope, and substance to the
Agent and the Lenders.
          (i) Without limiting the generality of the items described above, each
Loan Party shall have delivered or caused to be delivered to the Agent (in form
and substance reasonably satisfactory to the Agent), the items set forth on the
“Restatement Checklist” delivered by the Agent to LS&Co on or prior to the
Amendment Date.
     The acceptance by any Borrower of any Loans made or Letters of Credit
issued on the Amendment Date shall be deemed to be a representation and warranty
made by each Borrower to the effect that all of the conditions precedent to the
making of such Loans or the

58



--------------------------------------------------------------------------------



 



issuance of such Letters of Credit have been satisfied, with the same effect as
delivery to the Agent and the Lenders of a certificate signed by a Responsible
Officer of such Borrower, dated the Amendment Date, to such effect.
     Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.
     8.2 Conditions Precedent to Each Loan. The obligation of the Lenders to
make each Loan and the obligation of the Agent to cause the Letter of Credit
Issuer to issue any Letter of Credit shall be subject to the further conditions
precedent that on and as of the date of any such extension of credit:
          (a) The following statements shall be true, and the acceptance by any
Borrower of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i), (ii) and (iii) with the same effect as the
delivery to the Agent and the Lenders of a certificate signed by a Responsible
Officer of such Borrower, dated the date of such extension of credit, stating
that:
               (i) The representations and warranties contained in this
Agreement and the other Loan Documents are correct in all material respects on
and as of the date of such extension of credit as though made on and as of such
date, other than any such representation or warranty which relates to a
specified prior date and except to the extent the Agent and the Lenders have
been notified in writing by LS&Co that any representation or warranty is not
correct and the Majority Lenders have explicitly waived in writing compliance
with such representation or warranty; and
               (ii) No event has occurred and is continuing, or would result
from such extension of credit, which constitutes a Default or an Event of
Default; and
               (iii) No event has occurred and is continuing, or would result
from such extension of credit, which has had or could reasonably be expected to
have a Material Adverse Effect.
          (b) No such Borrowing shall exceed Availability, provided, however,
that the foregoing conditions precedent are not conditions to each Lender
participating in or reimbursing the Bank or the Agent for such Lenders’ Pro Rata
Share of any Non-Ratable Loan or Agent Advance made in accordance with the
provisions of Sections 1.2(h) and (i).
ARTICLE 9
DEFAULT; REMEDIES
     9.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

59



--------------------------------------------------------------------------------



 



          (a) any failure by any Borrower to pay the principal of or interest or
premium on any of the Obligations or any fee or other amount payable hereunder
or under any other Loan Document when due, whether upon demand or otherwise;
          (b) any representation or warranty made or deemed made by any Borrower
in this Agreement or by LS&Co or any of its Subsidiaries in any of the other
Loan Documents, any Financial Statement, or any certificate furnished by LS&Co
or any of its Subsidiaries at any time to the Agent or any Lender shall prove to
be untrue in any material respect as of the date on which made, deemed made, or
furnished;
          (c) (i) any default shall occur in the observance or performance of
any of the covenants and agreements contained in Sections 5.2(h), 5.3, 7.2, 7.5,
7.10 through 7.28, or Sections 7.30 through 7.31, or Section 11 of the Pledge
and Security Agreement, (ii) any default shall occur in the observance or
performance of any of the covenants and agreements contained in Section 5.2
(other than Section 5.2(h)) and such default shall continue for five (5) days or
more; or (iii) any default shall occur in the observance or performance of any
of the other covenants or agreements contained in any other Section of this
Agreement or any other Loan Document, any other Loan Documents, or any other
agreement entered into at any time to which LS&Co or any of its Subsidiaries and
the Agent or any Lender are party (including in respect of any Bank Products)
and such default shall continue for twenty (20) days or more;
          (d) any default shall occur with respect to any Debt (other than the
Obligations) of LS&Co or any of its Subsidiaries in an outstanding aggregate
principal amount which individually or collectively exceeds $25,000,000, or
under any agreement or instrument under or pursuant to which any such Debt may
have been issued, created, assumed, or guaranteed by LS&Co or any of its
Subsidiaries, and such default shall continue for more than the period of grace,
if any, therein specified, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holders of any such Debt to accelerate, the maturity of any such Debt; or any
such Debt shall be declared due and payable or be required to be prepaid (other
than by a regularly scheduled required prepayment) prior to the stated maturity
thereof;
          (e) LS&Co or any of its Material Domestic Subsidiaries shall (i) file
a voluntary petition in bankruptcy or file a voluntary petition or an answer or
otherwise commence any action or proceeding seeking reorganization, arrangement
or readjustment of its debts or for any other relief under the federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing, or consent to, approve of, or
acquiesce in, any such petition, action or proceeding; (ii) apply for or
acquiesce in the appointment of a receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for it or for all or any part of
its property; (iii) make an assignment for the benefit of creditors; or (iv) be
unable generally to pay its debts as they become due;
          (f) an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of LS&Co or any of its Material Domestic Subsidiaries
or for any other relief under the federal Bankruptcy Code, as amended, or under
any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing and such petition or proceeding shall not be dismissed

60



--------------------------------------------------------------------------------



 




within thirty (30) days after the filing or commencement thereof or an order of
relief shall be entered with respect thereto;
          (g) other than in connection with a transaction permitted under
Section 7.16, a receiver, assignee, liquidator, sequestrator, custodian,
monitor, trustee or similar officer for LS&Co or any of its Material Domestic
Subsidiaries or for all or any part of any such Person’s property shall be
appointed or a warrant of attachment, execution or similar process shall be
issued against any part of the property of LS&Co or any of its Material Domestic
Subsidiaries;
          (h) other than in connection with a transaction permitted under
Section 7.16, LS&Co or any of its Material Domestic Subsidiaries shall file a
certificate of dissolution under applicable state law or shall be liquidated,
dissolved or wound-up or shall commence or have commenced against it any action
or proceeding for dissolution, winding-up or liquidation, or shall take any
corporate action in furtherance thereof;
          (i) any Loan Document shall be terminated, revoked or declared void or
invalid or unenforceable or challenged by any Loan Party;
          (j) (i) a final judgment or order for the payment of money is entered
against LS&Co or any of its Subsidiaries involving in the aggregate liability
(to the extent not covered by independent third-party insurance) of $10,000,000
or more, or (ii) any one or more non-monetary final judgments is entered against
LS&Co or any of its Subsidiaries that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
          (k) any loss, theft, damage or destruction of any item or items of
Collateral or other property of LS&Co or any of its Subsidiaries occurs which
could reasonably be expected to have a Material Adverse Effect and is not
adequately covered by insurance;
          (l) there is filed against LS&Co or any of its Subsidiaries any
action, suit or proceeding under any federal or state racketeering statute
(including the Racketeer Influenced and Corrupt Organization Act of 1970), which
action, suit or proceeding (i) is not dismissed within one hundred twenty
(120) days, and (ii) could reasonably be expected to result in the confiscation
or forfeiture of any material portion of the Collateral;
          (m) for any reason other than the failure of the Agent to take any
action available to it to maintain perfection of the Agent’s Liens pursuant to
the Loan Documents, any Loan Document ceases to be in full force and effect or
any Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than senior Liens permitted under Section 7.13) or is terminated,
revoked or declared void;
          (n) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC

61



--------------------------------------------------------------------------------



 




in an aggregate amount in excess of $25,000,000 ; (ii) any Pension Plan shall
have a Funded Current Liability Percentage of less than eighty five percent
(85%) as of the most recently completed valuation date; or (iii) any Borrower or
any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multi-employer Plan in an
aggregate amount in excess of $25,000,000; or
          (o) there occurs a Change of Control.
     9.2 Remedies.
          (a) If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Majority Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on any Borrower: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support. If an Event of Default exists, the Agent shall, at the direction of the
Majority Lenders, do one or more of the following, in addition to the actions
described in the preceding sentence, at any time or times and in any order,
without notice to or demand on any Borrower: (A) terminate the Commitments and
this Agreement; (B) declare any or all Obligations to be immediately due and
payable; provided, however, that upon the occurrence of any Event of Default
described in Sections 9.1(e), 9.1(f), 9.1(g), or 9.1(h), the Commitments shall
automatically and immediately expire and all Obligations shall automatically
become immediately due and payable without notice or demand of any kind; (C)
require the Borrowers to cash collateralize all obligations under all
outstanding Letters of Credit and Credit Supports by paying an amount to the
Agent equal to one hundred and five percent (105%) of the greatest amount for
which such Letters of Credit and Credit Supports may be drawn plus any fees and
expenses associated with such Letters of Credit and Credit Supports, less the
aggregate amount of cash and Cash Equivalents held on such date in the
Availability Cash Collateral Account and designated by the Borrowers as being
allocated to Cash Collateralized Letters of Credit; and (D) pursue its other
rights and remedies under the Loan Documents and applicable law.
          (b) If an Event of Default has occurred and is continuing: (i) the
Agent shall have for the benefit of the Lenders, in addition to all other rights
of the Agent and the Lenders, the rights and remedies of a secured party under
the Loan Documents and the UCC; (ii) the Agent may, at any time, take possession
of the Collateral and keep it on any Borrower’s premises, at no cost to the
Agent or any Lender, or remove any part of it to such other place or places as
the Agent may desire, or the Borrowers shall, upon the Agent’s demand, at the
Borrowers’ cost, assemble the Collateral and make it available to the Agent at a
place reasonably convenient to the Agent; and (iii) the Agent may sell and
deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its sole discretion, and may, if the Agent deems it reasonable, postpone or
adjourn any sale of the Collateral by an announcement at the time and place of
sale or of such postponed or adjourned sale without giving a new notice of sale.
Without in any way requiring notice to be given in the following manner, each
Borrower agrees that any notice by the Agent of

62



--------------------------------------------------------------------------------



 




sale, disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
the Borrowers if such notice is mailed by registered or certified mail, return
receipt requested, postage prepaid, or is delivered personally against receipt,
at least ten (10) Business Days prior to such action to LS&Co’s address
specified in or pursuant to Section 13.9. If any Collateral is sold on terms
other than payment in full at the time of sale, no credit shall be given against
the Obligations until the Agent or the Lenders receive payment, and if the buyer
defaults in payment, the Agent may resell the Collateral without further notice
to any Borrower. In the event the Agent seeks to take possession of all or any
portion of the Collateral by judicial process, each Borrower irrevocably waives:
(A) the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement
of any suit or action to recover the Collateral; and (C) any requirement that
the Agent retain possession and not dispose of any Collateral until after trial
or final judgment. Each Borrower agrees that the Agent has no obligation to
preserve rights to the Collateral or marshal any Collateral for the benefit of
any Person. Each Borrower hereby grants to the Agent the irrevocable,
nonexclusive, royalty-free right and license to use all present and future
trademarks, trade names, trade dress, copyrights, patents or technical processes
(including any Intellectual Property Assets and the IP Collateral (as such term
is defined in the Pledge and Security Agreement)) owned or used by such Borrower
that relate to the Collateral and any other collateral granted by such Borrower
as security for the Obligations, together with any goodwill associated
therewith, all to the extent necessary to enable the Agent to realize on, and
exercise all rights of the Agent and the Lenders in relation to, the Collateral
in accordance with this Agreement (including without limitation advertising in
all media as the Agent deems appropriate in connection with marketing and sales
of the Collateral) and to enable any transferee or assignee of the Collateral to
enjoy the benefits of the Collateral, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof.
The proceeds of sale shall be applied first to all expenses of sale, including
attorneys’ fees, and then to the Obligations. The Agent will return any excess
to the Borrowers and the Borrowers shall remain liable for any deficiency.
          (c) If an Event of Default occurs, each Borrower hereby waives all
rights to notice and hearing prior to the exercise by the Agent of the Agent’s
rights to repossess the Collateral without judicial process or to reply, attach
or levy upon the Collateral without notice or hearing.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term and Termination. The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof. The Agent upon direction from the Majority Lenders may terminate this
Agreement without notice if an Event of Default has occurred and is continuing.
Upon the effective date of termination of this Agreement for any reason
whatsoever, all Obligations (including all unpaid principal, accrued and unpaid
interest and any early termination or prepayment fees or penalties) shall become
immediately due and payable and the Borrowers shall immediately arrange for the
cancellation and return of Letters of Credit then outstanding. Notwithstanding
the termination of this Agreement, until all Obligations are indefeasibly paid
and performed in full in cash, the

63



--------------------------------------------------------------------------------



 



Borrowers shall remain bound by the terms of this Agreement and shall not be
relieved of any of its Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).
ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
     11.1 Amendments and Waivers.
          (a) No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Majority Lenders (or by the Agent at the written request of the
Majority Lenders) and each Borrower and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders and each Borrower and
acknowledged by the Agent, do any of the following:
               (i) increase or extend the Commitment of any Lender;
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;
               (iii) reduce the principal of, or the rate of interest specified
herein on any Loan, or any fees or other amounts payable hereunder or under any
other Loan Document;
               (iv) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans which is required for the Lenders or any of
them to take any action hereunder;
               (v) increase any of the percentages set forth in the definition
of “Borrowing Base”, change the definition of “Block Reserve”, change the
definition of “Minimum Excess Availability Amount”, or change the definition of
“Availability” such that Availability is no longer reduced by the Block Reserve;
               (vi) amend this Section or any provision of this Agreement
providing for consent or other action by all Lenders;
               (vii) release all or substantially all Guarantors or release all
or substantially all Collateral;
               (viii) change any of the definitions of “Majority Lenders,” or
“Pro Rata Share”;

64



--------------------------------------------------------------------------------



 



               (ix) increase the Maximum Revolver Amount, the Maximum Inventory
Loan Amount, or Letter of Credit Subfacility; or
               (x) amend Section 12.12;
provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and, provided further, that Schedule 1.2
(Commitments) may be amended from time to time by the Agent alone to reflect
assignments of Commitments in accordance herewith and, provided further, that
notwithstanding anything to the contrary contained in this Agreement, any Loan
Document entered into solely in connection with Bank Products may be amended
from time to time by the parties thereto in accordance with its terms.
          (b) LS&Co shall be permitted to replace any Lender that fails to
consent to any amendment, waiver or consent to any Loan Document requested by
LS&Co, and supported by the Majority Lenders, with a replacement financial
institution; provided that (i) no later than one hundred twenty (120) days after
the date Majority Lender consent was obtained with respect to such amendment,
waiver or consent, LS&Co shall notify the Lender of LS&Co’s intention to replace
such Lender, (ii) such replacement does not conflict with any applicable
requirement of law, (iii) no Default shall have occurred and be continuing at
the time of such replacement, (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrowers shall be liable to such
replaced Lender under Section 4.4 if any LIBOR Rate Revolving Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Agent and satisfactory
to the Letter of Credit Issuer in its sole discretion, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.2 (provided that the Borrowers shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrowers shall pay all additional
amounts (if any) required pursuant to Section 4.1 or 4.3, as the case may be,
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrowers, the Agent or any other Lender shall have against the replaced
Lender, and (x) the replacement financial institution has agreed to the
respective amendment, waiver or consent in connection with such replacement.
     11.2 Assignments; Participations.
          (a) Any Lender may, with the written consent of the Agent and, unless
an Event of Default has occurred and is continuing, LS&Co (in each case, such
consent not to be unreasonably withheld or delayed), assign and delegate to one
or more Eligible Assignees (provided that no consent of the Agent or LS&Co shall
be required in connection with any assignment and delegation by a Lender to an
Affiliate of such Lender) (each an “Assignee”) all, or any ratable part of all,
of the Loans, the Commitments and the other rights and obligations of such
Lender hereunder in a minimum amount of $5,000,000, or in a minimum amount of

65



--------------------------------------------------------------------------------



 



$1,000,000 in the case of an Assignee that is already a Lender (except that in
any case (A) no minimum will apply to an assignment of the entire remaining
amount of the assigning Lender’s Loans, Commitments and other rights and
obligations hereunder, and (B) unless an assignor Lender has assigned and
delegated all of its Loans and Commitments, no such assignment and/or delegation
shall be permitted unless, after giving effect thereto, such assignor Lender
retains a Commitment in a minimum amount of $5,000,000); provided, however, that
the Borrowers and the Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to LS&Co and the Agent by such Lender and the Assignee; (ii) such Lender
and its Assignee shall have delivered to LS&Co and the Agent an Assignment and
Acceptance in the form of Exhibit E (“Assignment and Acceptance”) together with
any note or notes subject to such assignment and (iii) the assignor Lender or
Assignee has paid to the Agent a processing fee in the amount of $3,500.
Notwithstanding the foregoing, any minimum amount of any assignment or
delegation and any minimum Commitment to be retained by any assignor Lender
pursuant to the immediately preceding sentence may be waived by the written
consent of the Agent and, unless an Event of Default has occurred and is
continuing, LS&Co, each acting in its sole discretion.
          (b) From and after the date that the Agent notifies the assignor
Lender that it has received an executed Assignment and Acceptance and payment of
the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto or the attachment, perfection, or priority of any Lien granted
by any Loan Party to the Agent or any Lender in the Collateral; (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such Assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it

66



--------------------------------------------------------------------------------



 




shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
          (d) Immediately upon satisfaction of the requirements of
Section 11.2(a), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of the Borrowers (a
“Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrowers and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a) (i), (ii) and (iii), and all
amounts payable by the Borrowers hereunder shall be determined as if such Lender
had not sold such participation; except that, (a) if amounts outstanding under
this Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement, and (b) if the Borrowers are notified of the participating
interest sold to a Participant that is a “foreign corporation, partnership or
trust” within the meaning of the Code and such Participant agrees, for the
benefit of the Borrowers, to comply and actually complies with the requirements
of Sections 12.10(a) and (b) as though it were a Lender, such Participant shall
be entitled to the benefits of Section 4.1 on the same terms and subject to the
same limitations as would be applicable if such Participant were a Lender
hereunder.
          (f) Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Board or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

67



--------------------------------------------------------------------------------



 



          (g) The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
ARTICLE 12
THE AGENT
     12.1 Appointment and Authorization. Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 12. The provisions of this
Article 12 are solely for the benefit of the Agent and the Lenders and no
Borrower shall have any rights as a third party beneficiary of any of the
provisions contained herein. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders,
provided that such action shall not have constituted gross negligence or willful
misconduct of the Agent under the circumstances in question (as determined by a
final judgment of a court of competent jurisdiction).
     12.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The

68



--------------------------------------------------------------------------------



 



Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
     12.3 Liability of Agent. None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any Subsidiaries or
Affiliates of any Borrower.
     12.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to LS&Co),
independent accountants and other experts selected by the Agent. The Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Majority Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Majority
Lenders (or all Lenders if so required by Section 11.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
     12.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or LS&Co referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Lenders in
accordance with Article 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
     12.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the

69



--------------------------------------------------------------------------------



 



Agent hereinafter taken, including any review of the affairs of the Borrowers
and their respective Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to the Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and their respective Affiliates, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrowers. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrowers
which may come into the possession of any of the Agent-Related Persons.
     12.7 Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Borrowers and
without limiting the obligation of the Borrowers to do so), in accordance with
their Pro Rata Shares, from and against any and all Indemnified Liabilities;
provided, however, that no Lender shall be liable for the payment to the
Agent-Related Persons of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its Pro Rata Share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Agent.
     12.8 Agent in Individual Capacity. The Bank and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower and its
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank or its Affiliates may
receive information regarding any Borrower, its Affiliates and Account Debtors
(including information that may be subject to confidentiality obligations in
favor of such Borrower, Affiliates or Account Debtors) and acknowledge that the
Agent and the Bank shall be under no obligation to provide such information to
them. With respect to its Loans, the Bank shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same

70



--------------------------------------------------------------------------------



 



as though it were not the Agent, and the terms “Lender” and “Lenders” include
the Bank in its individual capacity.
     12.9 Successor Agent. The Agent may resign as Agent upon at least thirty
(30) days’ prior notice to the Lenders and LS&Co, such resignation to be
effective upon the acceptance of a successor agent to its appointment as Agent.
In the event the Bank sells all of its Commitment and Revolving Loans as part of
a sale, transfer or other disposition by the Bank of substantially all of its
loan portfolio, the Bank shall resign as Agent and such purchaser or transferee
shall become the successor Agent hereunder. Subject to the foregoing, if the
Agent resigns under this Agreement, the Majority Lenders shall appoint from
among the Lenders a successor agent for the Lenders. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and LS&Co, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 12 shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
     12.10 Withholding Tax.
          (a) Each Lender that is a “foreign corporation, partnership or trust”
within the meaning of the Code agrees with and in favor of the Agent and the
Borrowers, to deliver to the Agent and LS&Co:
               (i) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States of America tax treaty or because interest
paid under this Agreement is effectively connected with a United States of
America trade or business of such Lender, two properly completed Internal
Revenue Service Forms W-8BEN and W-8ECI, as applicable, before the payment of
any interest in the first calendar year and before the payment of any interest
in each third succeeding calendar year during which interest may be paid under
this Agreement; and
               (ii) such other form or forms as may be required under the Code
or other laws of the United States of America as a condition to exemption from,
or reduction of, United States of America withholding tax.
Such Lender agrees to promptly notify the Agent and LS&Co of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
          (b) If any Lender claims exemption from, or reduction of, withholding
tax by providing the forms referenced in Section 12.10(a) and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations owing to such Lender, such Lender agrees to notify the Agent and
LS&Co of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Borrowers to such Lender. To the extent of such

71



--------------------------------------------------------------------------------



 




percentage amount, the Agent and LS&Co will treat such Lender’s IRS Form W-8BEN
or W-8ECI, as applicable, as no longer valid.
          (c) If any Lender does not provide the forms referenced in
Section 12.10(a) or cannot claim a complete exemption from withholding tax on
such forms, the Agent and the Borrowers may withhold from any interest payment
to such Lender the appropriate amount of withholding tax and the Lender shall
not be entitled to any payments pursuant to Section 4.1 with respect to the
amount so withheld (except to the extent that any change after the date on which
such Lender became a Lender hereunder in any requirement for a deduction,
withholding or payment shall result in an increase in the rate of such
deduction, withholding or payment from that in effect on the date on which such
Lender became a Lender). If the forms or other documentation required by Section
12.10(a) are not delivered to the Agent and LS&Co, then the Agent and the
Borrowers may withhold from any interest payment to such Lender not providing
such forms or other documentation an amount equivalent to the applicable
withholding tax and the Lender shall not be entitled to any payments pursuant to
Section 4.1 with respect to United States of America withholding tax or amounts
payable with respect thereto (except to the extent that any change after the
date on which such Lender became a Lender hereunder in any requirement for a
deduction, withholding or payment shall result in an increase in the rate of
such deduction, withholding or payment from that in effect on the date on which
such Lender became a Lender).
          (d) If the IRS or any other Governmental Authority of the United
States of America or other jurisdiction asserts a claim that the Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, together
with all costs and expenses (including Attorney Costs). The obligation of the
Lenders under this subsection shall survive the payment of all Obligations and
the resignation or replacement of the Agent.
     12.11 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize the Agent, at its option
and in its sole discretion, (i) to release any Agent’s Liens upon any Collateral
(A) upon the termination of the Commitments and payment and satisfaction in full
by Borrower of all Loans and reimbursement obligations in respect of Letters of
Credit and Credit Support, and the termination of all outstanding Letters of
Credit (whether or not any of such obligations are due) and all other
Obligations (excluding Obligations relating to Bank Products); (B) constituting
property being sold or disposed of, or property that is the subject of a Real
Estate Financing Transaction or an Equipment Financing Transaction, if the
applicable Borrower certifies to the Agent that the sale, Disposition, Real
Estate Financing Transaction or Equipment Financing Transaction is made in
compliance with Section 7.15(c)(vii), 7.15(c)(viii) or 7.17, as the case may be
(and the Agent may rely conclusively on any such certificate, without further
inquiry); (C) constituting property in which no Loan Party owned any interest at
the time the Lien was

72



--------------------------------------------------------------------------------



 




granted or at any time thereafter; or (D) constituting property leased to a Loan
Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement; and (ii) to release any Guarantor or Limited
Guarantor from the Subsidiary Guaranty and any Collateral Document to which it
is a party upon the sale or other disposition of all the Equity Interests in
such Guarantor or Limited Guarantor to any Person (other than an Affiliate of
the Borrower) permitted by this Agreement or to which the Majority Lenders have
otherwise consented, for which a Loan Party desires to obtain a release of such
Guarantor from the Administrative Agent. Except as provided above, the Agent
will not release any of the Agent’s Liens or any Guarantees without the prior
written authorization of the Lenders; provided that the Agent may, in its
discretion, release the Agent’s Liens on Collateral valued in the aggregate not
in excess of $5,000,000 during each Fiscal Year without the prior written
authorization of the Lenders and, other than as provided under
Section 11.1(a)(vii), the Agent may release any Guarantors and the Agent’s Liens
on any Collateral with the prior written authorization of Majority Lenders. Upon
request by the Agent or LS&Co at any time, the Lenders will confirm in writing
the Agent’s authority to release any Agent’s Liens or Guarantees upon particular
types or items of Collateral pursuant to this Section 12.11.
          (b) Upon receipt by the Agent of any authorization required pursuant
to Section 12.11(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, or Guarantees, as the case
may be, and upon at least five (5) Business Days prior written request by LS&Co,
the Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Agent’s Liens
upon such Collateral, or Guarantees, as the case may be; provided, however, that
(i) the Agent shall not be required to execute any such document on terms which,
in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens or
Guarantees without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by any Loan Party, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.
          (c) The Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by the Borrowers or is
cared for, protected or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.
     12.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
consent of all Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the

73



--------------------------------------------------------------------------------



 




request of all Lenders, set off against the Obligations, any amounts owing by
such Lender to any Borrower or any accounts of any Borrower now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by the Agent, take or cause to be
taken any action to enforce its rights under this Agreement or against any
Borrower, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
          (b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.
     12.13 Agency for Perfection. Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.
     12.14 Payments by Agent to Lenders. All payments to be made by the Agent to
the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Amendment Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent. Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, premium or interest on the Revolving Loans or otherwise.
Unless the Agent receives notice from LS&Co prior to the date on which any
payment is due to the Lenders that the Borrowers will not make such payment in
full as and when required, the Agent may assume that the Borrowers have made
such payment in full to the Agent on such date in immediately available funds
and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrowers have not made
such payment in full to the Agent, each Lender shall repay to the Agent on
demand such

74



--------------------------------------------------------------------------------



 



amount distributed to such Lender, together with interest thereon at the Federal
Funds Rate for each day from the date such amount is distributed to such Lender
until the date repaid.
     12.15 Settlement.
          (a) Each Lender’s funded portion of the Revolving Loans is intended by
the Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by any Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Non-Ratable Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:
               (i) The Agent shall request settlement (“Settlement”) with the
Lenders on at least a weekly basis, or on a more frequent basis at Agent’s
election, (A) on behalf of the Bank, with respect to each outstanding
Non-Ratable Loan, (B) for itself, with respect to each Agent Advance, and
(C) with respect to collections received, in each case, by notifying the Lenders
of such requested Settlement by telecopy, telephone or other similar form of
transmission, of such requested Settlement, no later than 10:00 a.m. (Pacific
time) on the date of such requested Settlement (the “Settlement Date”). Each
Lender (other than the Bank, in the case of Non-Ratable Loans and the Agent in
the case of Agent Advances) shall transfer the amount of such Lender’s Pro Rata
Share of the outstanding principal amount of the Non-Ratable Loans and Agent
Advances with respect to each Settlement to the Agent, to Agent’s account, not
later than 12:00 noon (Pacific time), on the Settlement Date applicable thereto.
Settlements may occur during the continuation of a Default or an Event of
Default and whether or not the applicable conditions precedent set forth in
Article 8 have then been satisfied. Such amounts made available to the Agent
shall be applied against the amounts of the applicable Non-Ratable Loan or Agent
Advance and, together with the portion of such Non-Ratable Loan or Agent Advance
representing the Bank’s Pro Rata Share thereof, shall constitute Revolving Loans
of such Lenders. If any such amount is not transferred to the Agent by any
Lender on the Settlement Date applicable thereto, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Federal Funds Rate for the first three (3) days from and after the
Settlement Date and thereafter at the Interest Rate then applicable to the
Revolving Loans (A) on behalf of the Bank, with respect to each outstanding
Non-Ratable Loan, and (B) for itself, with respect to each Agent Advance.
               (ii) Notwithstanding the foregoing, not more than one
(1) Business Day after demand is made by the Agent (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether the
Agent has requested a Settlement with respect to a Non-Ratable Loan or Agent
Advance), each other Lender (A) shall irrevocably and unconditionally purchase
and receive from the Bank or the Agent, as applicable, without recourse or
warranty, an undivided interest and participation in such Non-Ratable Loan or
Agent Advance equal to such Lender’s Pro Rata Share of such Non-Ratable Loan or
Agent Advance and (B) if Settlement has not previously occurred with respect to
such Non-Ratable Loans or Agent Advances, upon demand by Bank or Agent, as
applicable, shall pay to Bank or Agent, as applicable, as the purchase price of
such participation an amount equal to one hundred percent (100%) of such
Lender’s Pro Rata Share of such Non-Ratable Loans or Agent Advances. If such

75



--------------------------------------------------------------------------------



 



amount is not in fact made available to the Agent by any Lender, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to Base
Rate Revolving Loans.
               (iii) From and after the date, if any, on which any Lender
purchases an undivided interest and participation in any Non-Ratable Loan or
Agent Advance pursuant to clause (ii) above, the Agent shall promptly distribute
to such Lender, such Lender’s Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.
               (iv) Between Settlement Dates, the Agent, to the extent no Agent
Advances are outstanding, may pay over to the Bank any payments received by the
Agent, which in accordance with the terms of this Agreement would be applied to
the reduction of the Revolving Loans, for application to the Bank’s Revolving
Loans including Non-Ratable Loans. If, as of any Settlement Date, collections
received since the then immediately preceding Settlement Date have been applied
to the Bank’s Revolving Loans (other than to Non-Ratable Loans or Agent Advances
in which such Lender has not yet funded its purchase of a participation pursuant
to clause (ii) above), as provided for in the previous sentence, the Bank shall
pay to the Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
the Bank with respect to Non-Ratable Loans, the Agent with respect to Agent
Advances, and each Lender with respect to the Revolving Loans other than
Non-Ratable Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Bank, the Agent and the other Lenders.
               (v) Unless the Agent has received written notice from a Lender to
the contrary, the Agent may assume that the applicable conditions precedent set
forth in Article 8 have been satisfied and the requested Borrowing will not
exceed Availability on any Funding Date for a Revolving Loan or Non-Ratable
Loan.
          (b) Lenders’ Failure to Perform. All Revolving Loans (other than
Non-Ratable Loans and Agent Advances) shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loans hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligation to make any Revolving Loans
hereunder, (ii) no failure by any Lender to perform its obligation to make any
Revolving Loans hereunder shall excuse any other Lender from its obligation to
make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.
          (c) Defaulting Lenders. Unless the Agent receives notice from a Lender
on or prior to the Amendment Date or, with respect to any Borrowing after the
Amendment Date, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Agent that Lender’s Pro

76



--------------------------------------------------------------------------------



 




Rata Share of a Borrowing, the Agent may assume that each Lender has made such
amount available to the Agent in immediately available funds on the Funding
Date. Furthermore, the Agent may, in reliance upon such assumption, make
available to any Borrower on such date a corresponding amount. If any Lender has
not transferred its full Pro Rata Share to the Agent in immediately available
funds and the Agent has transferred corresponding amount to any Borrower on the
Business Day following such Funding Date that Lender shall make such amount
available to the Agent, together with interest at the Federal Funds Rate for
that day. A notice by the Agent submitted to any Lender with respect to amounts
owing shall be conclusive, absent manifest error. If each Lender’s full Pro Rata
Share is transferred to the Agent as required, the amount transferred to the
Agent shall constitute that Lender’s Revolving Loan for all purposes of this
Agreement. If that amount is not transferred to the Agent on the Business Day
following the Funding Date, the Agent will notify LS&Co of such failure to fund
and, upon demand by the Agent, the Borrowers shall pay such amount to the Agent
for the Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the Interest Rate
applicable at the time to the Revolving Loans comprising that particular
Borrowing. The failure of any Lender to make any Revolving Loan on any Funding
Date (any such Lender, prior to the cure of such failure, being hereinafter
referred to as a “Defaulting Lender”) shall not relieve any other Lender of its
obligation hereunder to make a Revolving Loan on that Funding Date. No Lender
shall be responsible for any other Lender’s failure to advance such other
Lenders’ Pro Rata Share of any Borrowing.
          (d) Retention of Defaulting Lender’s Payments. The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
the Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan Borrower the amount of all such payments received
or retained by it for the account of such Defaulting Lender. Any amounts so
loaned to the Borrowers shall bear interest at the rate applicable to Base Rate
Revolving Loans and for all other purposes of this Agreement shall be treated as
if they were Revolving Loans, provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a “Lender”. Until
a Defaulting Lender cures its failure to fund its Pro Rata Share of any
Borrowing (A) such Defaulting Lender shall not be entitled to any portion of the
Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the Lenders
which have funded their respective Pro Rata Shares of such requested Borrowing
and shall be allocated among such performing Lenders ratably based upon their
relative Commitments. This Section shall remain effective with respect to such
Lender until such time as the Defaulting Lender shall no longer be in default of
any of its obligations under this Agreement. The terms of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by any Borrower of its duties and obligations
hereunder.
          (e) Removal of Defaulting Lender. At LS&Co’s request, the Agent or an
Eligible Assignee reasonably acceptable to the Agent and the Borrowers shall
have the right (but not the obligation) to purchase from any Defaulting Lender,
and each Defaulting Lender shall, upon such request, sell and assign to the
Agent or such Eligible Assignee, all of the Defaulting Lender’s outstanding
Commitments hereunder. Such sale shall be consummated promptly after Agent has
arranged for a purchase by Agent or an Eligible Assignee pursuant to

77



--------------------------------------------------------------------------------



 




an Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest and fees,
without premium or discount.
     12.16 Letters of Credit; Intra-Lender Issues.
          (a) Notice of Letter of Credit Balance. On each Settlement Date the
Agent shall notify each Lender of the issuance of all Letters of Credit since
the prior Settlement Date.
          (b) Participations in Letters of Credit.
               (i) Purchase of Participations. Immediately upon issuance of any
Letter of Credit in accordance with Section 1.3(d), each Lender shall be deemed
to have irrevocably and unconditionally purchased and received without recourse
or warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrowers with respect thereto, and any security therefor or guarantee
pertaining thereto).
               (ii) Sharing of Reimbursement Obligation Payments. Whenever the
Agent receives a payment from any Borrower on account of reimbursement
obligations in respect of a Letter of Credit or Credit Support as to which the
Agent has previously received for the account of the Letter of Credit Issuer
thereof payment from a Lender, the Agent shall promptly pay to such Lender such
Lender’s Pro Rata Share of such payment from such Borrower. Each such payment
shall be made by the Agent on the next Settlement Date.
               (iii) Documentation. Upon the request of any Lender, the Agent
shall furnish to such Lender copies of any Letter of Credit, Credit Support for
any Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.
               (iv) Obligations Irrevocable. The obligations of each Lender to
make payments to the Agent with respect to any Letter of Credit or with respect
to their participation therein or with respect to any Credit Support for any
Letter of Credit or with respect to the Revolving Loans made as a result of a
drawing under a Letter of Credit and the obligations of the Borrower for whose
account the Letter of Credit or Credit Support was issued to make payments to
the Agent, for the account of the Lenders, shall be irrevocable and shall not be
subject to any qualification or exception whatsoever, including any of the
following circumstances:
               (1) any lack of validity or enforceability of this Agreement or
any of the other Loan Documents;
               (2) the existence of any claim, setoff, defense or other right
which any Borrower may have at any time against a beneficiary named in a Letter
of Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be

78



--------------------------------------------------------------------------------



 



acting), any Lender, the Agent, the issuer of such Letter of Credit, or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transactions between any Borrower or any other Person and the
beneficiary named in any Letter of Credit);
               (3) any draft, certificate or any other document presented under
the Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
               (4) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
               (5) the occurrence of any Default or Event of Default; or
               (6) the failure of any Borrower to satisfy the applicable
conditions precedent set forth in Article 8.
          (c) Recovery or Avoidance of Payments; Refund of Payments In Error. In
the event any payment by or on behalf of any Borrower received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from LS&Co
prior to the date on which any payment is due to the Lenders that the Borrowers
will not make such payment in full as and when required, the Agent may assume
that the Borrowers have made such payment in full to the Agent on such date in
immediately available funds and the Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrowers have not made such payment in full to the Agent, each Lender shall
repay to the Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
          (d) Indemnification by Lenders. To the extent not reimbursed by the
Borrowers and without limiting the obligations of any Borrower hereunder, the
Lenders agree to indemnify the Letter of Credit Issuer ratably in accordance
with their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Letter of Credit
Issuer in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by the Letter
of Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Letter of Credit Issuer promptly upon demand for its Pro
Rata Share of any costs or expenses payable

79



--------------------------------------------------------------------------------



 




by any Borrower to the Letter of Credit Issuer, to the extent that the Letter of
Credit Issuer is not promptly reimbursed for such costs and expenses by the
Borrowers. The agreement contained in this Section 12.16(d) shall survive
payment in full of all other Obligations.
     12.17 Concerning the Collateral and the Related Loan Documents.
          (a) Each Lender authorizes and directs the Agent to enter into the
other Loan Documents, for the ratable benefit and obligation of the Agent and
the Lenders. Each Lender agrees that any action taken by the Agent or Majority
Lenders in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agent or the Majority Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, Agent Advances,
Non-Ratable Loans, Bank Products and all interest, fees and expenses hereunder
constitute one Debt, secured pari passu by all of the Collateral.
          (b) Without derogating from or limiting any other authority granted to
the Agent herein or in any other Loan Document, each Lender hereby specifically
(i) authorizes and empowers the Agent to sub-delegate to third parties any or
all of its powers as attorney-in-fact of each of the Lenders and (ii) authorizes
and empowers the Agent to use its reasonable business judgment to establish the
value of any Collateral for purposes of or in connection with perfection,
enforceability or notice of the security interests of Lenders in any of the
Collateral to the extent the Agent believes may be necessary or desirable with
respect to any foreign jurisdiction.
          (c) Without derogating from or limiting any other authority granted to
the Agent herein or in any other Loan Document, each Lender hereby specifically
authorizes the Agent to enter into an Intercreditor Agreement and a Trademark
License Agreement and appoints the Agent as its attorney-in-fact granting it the
powers to execute an Intercreditor Agreement and a Trademark License Agreement
and, in both cases, any other document, instrument or agreement related thereto
in its name and on its behalf.
     12.18 Field Audit and Examination Reports; Disclaimer by Lenders. By
signing this Agreement, each Lender:
          (a) is deemed to have requested that the Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Agent;
          (b) expressly agrees and acknowledges that neither the Bank nor the
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records, as well as on representations of the Borrowers’ respective
personnel;

80



--------------------------------------------------------------------------------



 



                         (d) agrees to keep all Reports confidential and
strictly for its internal use, and not to distribute except to its participants,
or use any Report in any other manner; and
                         (e) without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold the
Agent and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to any Borrower, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of any Borrower; and (ii) to pay and protect, and indemnify,
defend and hold the Agent and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses and
other amounts (including Attorney Costs) incurred by the Agent and any such
other Lender preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.
          12.19 Relation Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.
          12.20 Co-Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as a “co-agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified as a “co-agent” shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.
ARTICLE 13
MISCELLANEOUS
          13.1 No Waivers; Cumulative Remedies. No failure by the Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement thereto, or in any other agreement between or among
any Borrower and the Agent and/or any Lender, or delay by the Agent or any
Lender in exercising the same, will operate as a waiver thereof. No waiver by
the Agent or any Lender will be effective unless it is in writing, and then only
to the extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by any Borrower of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.
          13.2 Severability. The illegality or unenforceability of any provision
of this Agreement or any Loan Document or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

81



--------------------------------------------------------------------------------



 



          13.3 Governing Law; Choice of Forum; Service of Process.
                         (a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL
LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION
ISSUES WITH RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE
OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF
CALIFORNIA; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
                         (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF CALIFORNIA OR OF THE UNITED STATES OF AMERICA LOCATED IN LOS ANGELES COUNTY,
CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, THE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, THE AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.
NOTWITHSTANDING THE FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY BORROWER OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.
                         (c) EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH BORROWER AT
ITS ADDRESS SET FORTH IN SECTION 13.9 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT
OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
                         (d) NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE
PARTIES, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL AT THE
REQUEST OF ANY PARTY HERETO BE

82



--------------------------------------------------------------------------------



 



DETERMINED BY BINDING ARBITRATION. The arbitration shall be conducted in
accordance with the United States Arbitration Act (Title 9, U.S. Code),
notwithstanding any choice of law provision in this Agreement, and under the
Commercial Rules of the American Arbitration Association (“AAA”). The
arbitrator(s) shall give effect to statutes of limitation in determining any
claim. Any controversy concerning whether an issue is arbitrable shall be
determined by the arbitrator(s). Judgment upon the arbitration award may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuant to a provisional or ancillary remedy
shall not constitute a waiver of the right of either party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief.
                         (e) Notwithstanding the provisions of (d) above, no
controversy or claim shall be submitted to arbitration without the consent of
all parties if, at the time of the proposed submission, such controversy or
claim arises from or related to an obligation to the Lenders which is secured by
real estate property collateral (exclusive of real estate space lease
assignments). If all the parties do not consent to submission of such a
controversy or claim to arbitration, the controversy or claim shall be
determined as provided in Section 13.3(f).
                         (f) At the request of any party a controversy or claim
which is not submitted to arbitration as provided and limited in
Sections 13.3(d) and (e) shall be determined by judicial reference. If such an
election is made, the parties shall designate to the court a referee or referees
selected under the auspices of the AAA in the same manner as arbitrators are
selected in AAA-sponsored proceedings. The presiding referee of the panel, or
the referee if there is a single referee, shall be an active attorney or retired
judge. Judgment upon the award rendered by such referee or referees shall be
entered in the court in which such proceeding was commenced.
                         (g) No provision of Sections 13.3(d) through (f) shall
limit the right of the Agent or the Lenders to exercise self-help remedies such
as setoff, foreclosure against or sale of any real or personal property
collateral or security, or obtaining provisional or ancillary remedies from a
court of competent jurisdiction before, after, or during the pendency of any
arbitration or other proceeding. The exercise of a remedy does not waive the
right of either party to resort to arbitration or reference. At the Agent’s
option, foreclosure under a deed of trust or mortgage may be accomplished either
by exercise of power of sale under the deed of trust or mortgage or by judicial
foreclosure.
          13.4 Waiver of Jury Trial. SUBJECT TO THE PROVISIONS OF SECTION
13.3(d), EACH BORROWER, THE LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH BORROWER, THE LENDERS AND THE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT

83



--------------------------------------------------------------------------------



 




THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
          13.5 Survival of Representations and Warranties. Each Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.
          13.6 Other Security and Guaranties. The Agent, may, without notice or
demand and without affecting any Borrower’s obligations hereunder, from time to
time: (a) take from any Person and hold collateral (other than the Collateral)
for the payment of all or any part of the Obligations and exchange, enforce or
release such collateral or any part thereof; and (b) accept and hold any
endorsement or guarantee of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.
          13.7 Fees and Expenses. Each Borrower agrees to pay to the Agent, for
its benefit, on demand, all reasonable costs and expenses that Agent pays or
incurs in connection with the negotiation, preparation, syndication,
consummation, administration, enforcement, and termination of this Agreement or
any of the other Loan Documents, including: (a) Attorney Costs; (b) costs and
expenses (including attorneys’ and paralegals’ fees and disbursements) for any
amendment, supplement, waiver, consent, or subsequent closing in connection with
the Loan Documents and the transactions contemplated thereby; (c) costs and
expenses of lien and title searches and title insurance; (d) taxes, fees and
other charges for recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent’s
Liens (including costs and expenses paid or incurred by the Agent in connection
with the consummation of Agreement); (e) sums paid or incurred to pay any amount
or take any action required of any Borrower under the Loan Documents that such
Borrower fails to pay or take; (f) costs of appraisals, inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Borrowers’ operations by the Agent plus
the Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $850 per day (or
portion thereof) for each Person retained or employed by the Agent with respect
to each field examination or audit); and (g) costs and expenses of forwarding
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining Payment Accounts and lock boxes, and costs and expenses of
preserving and protecting the Collateral. In addition, each Borrower agrees to
pay costs and expenses incurred by the Agent (including Attorneys’ Costs) to the
Agent, for its benefit, on demand, and to the other Lenders for their benefit,
on demand, and all reasonable fees, expenses and disbursements incurred by such
other Lenders for one law firm retained by such other Lenders, in each case,
paid or incurred to obtain payment of the Obligations, enforce the Agent’s
Liens, sell or otherwise realize upon the Collateral, and otherwise enforce the
provisions of the

84



--------------------------------------------------------------------------------



 




Loan Documents, or to defend any claims made or threatened against the Agent or
any Lender arising out of the transactions contemplated hereby (including
preparations for and consultations concerning any such matters). The foregoing
shall not be construed to limit any other provisions of the Loan Documents
regarding costs and expenses to be paid by the Borrowers. All of the foregoing
costs and expenses shall be charged to the Loan Account as Revolving Loans as
described in Section 3.6.
          13.8 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrowers in accordance with the Patriot Act.
          13.9 Notices. Except as otherwise provided herein, all notices,
demands and requests that any party is required or elects to give to any other
shall be in writing (including any electronic medium), or by a
telecommunications device capable of creating a written record, and any such
notice shall become effective (a) upon personal delivery thereof, including, but
not limited to, delivery by overnight mail and courier service, (b) four
(4) days after it shall have been mailed by United States mail, first class,
certified or registered, with postage prepaid, or (c) in the case of notice by
such electronic medium or telecommunications device, when properly transmitted,
in each case addressed to the party to be notified as follows:
          If to the Agent or to the Bank:
Bank of America, N.A.
55 South Lake Avenue,
Suite 900,
Pasadena, CA 91101
Attention: Business Capital — Michael R. Williamson,
Senior Client Manager Team Leader
Telecopy No.: (626) 584-4602
Email: Michael.R.Williamson@bankofamerica.com

85



--------------------------------------------------------------------------------



 



          If to LS&Co or the Borrowers:
Levi Strauss & Co.
1155 Battery Street
San Francisco, CA 94111
Attention: Treasurer
Telecopy No.: (415) 501-1342
Email: MSilvaGonzalez@levi.com
and
Levi Strauss & Co.
1155 Battery Street
San Francisco, CA 94111
Attention: Assistant Treasurer
Telecopy No.: (415) 501-1342
Email: GIntemann@levi.com
          If to any Lender, to the contact address specified on the
administrative questionnaire delivered by such Lender to the Agent,
or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.
          13.10 Waiver of Notices. Unless otherwise expressly provided herein,
each Borrower waives presentment, and notice of demand or dishonor and protest
as to any instrument, notice of intent to accelerate the Obligations and notice
of acceleration of the Obligations, as well as any and all other notices to
which it might otherwise be entitled. No notice to or demand on any Borrower
which the Agent or any Lender may elect to give shall entitle such Borrower to
any or further notice or demand in the same, similar or other circumstances.
          13.11 Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective representatives,
successors, and assigns of the parties hereto; provided, however, that no
interest herein may be assigned by any Borrower without prior written consent of
the Agent and each Lender. The rights and benefits of the Agent and the Lenders
hereunder shall, if such Persons so agree, inure to any party acquiring any
interest in the Obligations or any part thereof.

86



--------------------------------------------------------------------------------



 



          13.12 Indemnity of the Agent and the Lenders by the Borrowers.
                         (a) Each Borrower agrees to defend, indemnify and hold
the Agent-Related Persons, and each Lender and each of its respective officers,
directors, employees, counsel, representatives, agents and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including Attorney Costs) of any
kind or nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any insolvency proceeding or
appellate proceeding) related to or arising out of this Agreement, any other
Loan Document, or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that no Borrower shall have any obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities
resulting solely from the gross negligence or willful misconduct of such
Indemnified Person. The agreements in this Section shall survive payment of all
other Obligations.
                         (b) Each Borrower agrees to indemnify, defend and hold
harmless the Agent and the Lenders from any loss or liability directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous
substance relating to any Borrower’s operations, business or property. This
indemnity will apply whether the hazardous substance is on, under or about any
Borrower’s property or operations or property leased to any Borrower. The
indemnity includes but is not limited to Attorneys Costs. The indemnity extends
to the Agent and the Lenders, their parents, affiliates, subsidiaries and all of
their directors, officers, employees, agents, successors, attorneys and assigns.
“Hazardous Substances” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any federal, state or local law
(whether under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including petroleum or natural gas. This
indemnity will survive repayment of all other Obligations.
          13.13 Limitation of Liability. NO CLAIM MAY BE MADE BY ANY BORROWER,
ANY LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH BORROWER AND EACH LENDER HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

87



--------------------------------------------------------------------------------



 



          13.14 Final Agreement. This Agreement and the other Loan Documents are
intended by each Borrower, the Agent and the Lenders to be the final, complete,
and exclusive expression of the agreement between them. This Agreement
supersedes any and all prior oral or written agreements relating to the subject
matter hereof except for that certain “fee letter” dated as of May 18, 2006,
between LS&Co and the Agent. No modification, rescission, waiver, release, or
amendment of any provision of this Agreement or any other Loan Document shall be
made, except by a written agreement signed by each Borrower and a duly
authorized officer of each of the Agent and the Majority Lenders.
          13.15 Counterparts; Effectiveness of Signatures. This Agreement may be
executed in any number of counterparts, and by the Agent, each Lender and each
Borrower in separate counterparts, each of which shall be an original, but all
of which shall together constitute one and the same agreement; signature pages
may be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Loan Documents and notices under the Loan Documents may be transmitted
and/or signed by telefacsimile. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on all Loan
Parties, the Agent and Lenders. The Agent may also require that any such
documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.
          13.16 Captions. The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and should not be
construed to modify, enlarge, or restrict any provision.
          13.17 Right of Setoff. In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to any Borrower, any such notice being waived by each
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of any Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify LS&Co and the
Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL
EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF ANY BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.
          13.18 Confidentiality.
                         (a) Each Borrower hereby consents that the Agent and
each Lender may issue and disseminate to the public general information
describing the credit

88



--------------------------------------------------------------------------------



 



accommodation entered into pursuant to this Agreement, including the name and
address of any Borrower and a general description of any Borrower’s business and
may use any Borrower’s name in advertising and other promotional material.
                         (b) Each Lender severally agrees to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information identified as “confidential” or “secret” by LS&Co and provided
to the Agent or such Lender by or on behalf of LS&Co, under this Agreement or
any other Loan Document, except to the extent that such information (i) was or
becomes generally available to the public other than as a result of disclosure
by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than LS&Co, provided that such source
is not bound by a confidentiality agreement with LS&Co known to the Agent or
such Lender; provided, however, that the Agent and any Lender may disclose such
information (1) at the request or pursuant to any requirement of any
Governmental Authority to which the Agent or such Lender or any of its
Affiliates are subject or in connection with an examination of the Agent or such
Lender or any of its Affiliates by any such Governmental Authority; (2) pursuant
to subpoena or other court process; (3) when required to do so in accordance
with the provisions of any applicable Requirement of Law; (4) to the extent
reasonably required in connection with any litigation or proceeding (including,
but not limited to, any bankruptcy proceeding) to which the Agent, any Lender or
their respective Affiliates may be party; (5) to the extent reasonably required
in connection with the exercise of any remedy hereunder or under any other Loan
Document; (6) to the Agent’s or such Lender’s independent auditors, accountants,
attorneys and other professional advisors; (7) to any prospective Participant or
Assignee under any Assignment and Acceptance or any derivatives contract
counterparty, actual or potential, provided that such prospective Participant,
Assignee or derivatives contract counterparty agrees to keep such information
confidential to the same extent required of the Agent and the Lenders hereunder;
(8) as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which LS&Co is party or is deemed party with the
Agent or such Lender, and (9) to its Affiliates.
                         (c) Notwithstanding anything herein to the contrary,
this Agreement is intended to provide express authorization to the Agent, each
Lender, each Borrower and each of their respective Affiliates (and each of their
respective employees, representatives, or other agents) to disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to any such Person relating to such tax treatment and tax structure;
provided, that, with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transactions contemplated hereby as well as other information, this
authorization shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the Loans and transactions
contemplated hereby.
          13.19 Conflicts with Other Loan Documents. Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts

89



--------------------------------------------------------------------------------



 



           with any provision of any other Loan Document, the provision
contained in this Agreement shall govern and control.

90



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement on the
date first above written.

                  LEVI STRAUSS & CO.    
 
           
 
  By:        
 
     
 
,    
 
                LEVI STRAUSS FINANCIAL CENTER         CORPORATION    
 
           
 
  By:        
 
     
 
,    

91



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as the Agent    
 
           
 
  By:     ,  
 
     
 
   
 
                BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:     ,  
 
     
 
   

92



--------------------------------------------------------------------------------



 



          ,  
 
     
 
as a Lender    
 
           
 
  By:     ,  
 
     
 
   

93



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT BY GUARANTORS
          By executing a counterpart of this Acknowledgment by Guarantors, dated
as of May 18, 2006, each of the guarantors set forth below hereby acknowledges
that it has read that certain First Amended and Restated Credit Agreement dated
as of May 18, 2006, by and among the financial institutions from time to time
parties thereto (such financial institutions, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), Bank of America, N.A. as agent for
the Lenders, Levi Strauss & Co., a Delaware corporation, and Levi Strauss
Financial Center Corporation, a California corporation, and consents to the
terms thereof, and hereby acknowledges and agrees that any of the Subsidiary
Guaranty and Collateral Documents (each, a “Credit Support Document”) to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligation thereunder shall be valid and enforceable and shall
not be impaired, novated or limited by the execution or effectiveness of the
First Amended and Restated Credit Agreement. Each Guarantor represents and
warrants that all representations and warranties made by such Guarantor
contained in the First Amended and Restated Credit Agreement and the Credit
Support Documents to which it is a party or otherwise bound are correct in all
material respects on and as of the Amendment Date as though made on and as of
such date, other than any such representation or warranty which relates to a
specified prior date.
94
 

 



--------------------------------------------------------------------------------



 



ANNEX A
to
Credit Agreement
Definitions
          Capitalized terms used in the Loan Documents shall have the following
respective meanings (unless otherwise defined therein), and all section
references in the following definitions shall refer to sections of the
Agreement:
          “1996 Indenture” means that certain indenture dated as of November 6,
1996 between LS&Co and Wilmington Trust Company (as successor to Citibank,
N.A.), as trustee.
          “Accounts” means all now owned or hereafter acquired or arising
accounts of any Borrower, as defined in the UCC, including any rights to payment
for the sale or lease of goods or rendition of services, whether or not they
have been earned by performance.
          “Account Debtor” means each Person obligated in any way on or in
connection with an Account.
          “ACH Transactions” means any cash management or related services
including the automatic clearing house transfer of funds by the Bank for the
account of any Borrower pursuant to agreement or overdrafts.
          “Affiliate” means, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or which owns, directly or indirectly, ten percent (10%) or
more of the outstanding equity interest of such Person. A Person shall be deemed
to control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.
          “Agent” means the Bank, solely in its capacity as agent for the
Lenders, and any successor agent.
          “Agent Advances” has the meaning specified in Section 1.2(i).
          “Agent’s Liens” means the Liens in the Collateral granted to the
Agent, for the benefit of the Lenders, Bank, and Agent pursuant to this
Agreement and the other Loan Documents.
          “Agent-Related Persons” means the Agent, together with its Affiliates,
and the officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.
          “Aggregate Revolver Outstandings” means, as of any date of
determination: the sum of (a) the unpaid balance of Revolving Loans, (b) the
aggregate amount of Pending Revolving Loans, (c) one hundred percent (100%) of
the aggregate undrawn face amount of all

Annex A-1



--------------------------------------------------------------------------------



 




outstanding Letters of Credit, and (d) the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit.
          “Agreement” means the Credit Agreement to which this Annex A is
attached, as from time to time amended, modified or restated.
          “Amendment Date” means the date of this Agreement.
          “Applicable Margin” means the margin set forth below opposite the
average daily Availability for the immediately preceding Fiscal Month:

                      Base Rate Revolving Loans         and all other
Obligations         (other than LIBOR Rate   LIBOR Rate Revolving Availability  
Revolving Loans)   Loans
> $250,000,000
    0.00 %     1.25 %
 
               
> $150,000,000
    0.00 %     1.50 %
< $250,000,000
               
 
               
> $100,000,000
               
< $150,000,000
    0.25 %     1.75 %
 
               
< $100,000,000
    0.50 %     2.00 %

          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignee” has the meaning specified in Section 11.2(a).
          “Assignment and Acceptance” has the meaning specified in
Section 11.2(a).
          “Attorney Costs” means and includes all fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent and the
allocated costs and expenses of internal legal services of the Agent.
          “Attributable Debt” means, as of any date of determination, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
          “Availability” means, as of any date of determination, (a) the lesser
of (i) the Maximum Revolver Amount or (ii) the Borrowing Base, minus
(b) Reserves other than Reserves

Annex A-2



--------------------------------------------------------------------------------



 




deducted in the calculation of the Borrowing Base, minus (c) the Aggregate
Revolver Outstandings, minus (d) the Block Reserve.
          “Availability Cash Collateral Account” means an account of LS&Co held
with the Bank and subject to a blocked account agreement in form and substance
satisfactory to the Agent.
          “Bank” means Bank of America, N.A., a national banking association, or
any successor entity thereto.
          “Bank Products” means Selected Revolving Lender Hedge Agreements and
Selected Revolving Lender Cash Management Services.
          “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
§ 101 et seq.).
          “Base Rate” means, for any day, the rate of interest in effect for
such day as publicly announced from time to time by the Bank in Charlotte, North
Carolina as its “prime rate” (the “prime rate” being a rate set by the Bank
based upon various factors including the Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate). Any change in the prime rate announced by the Bank shall take effect at
the opening of business on the day specified in the public announcement of such
change. Each Interest Rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.
          “Base Rate Revolving Loan” means a Revolving Loan during any period in
which it bears interest based on the Base Rate.
          “Block Reserve” means a reserve in the amount of $75,000,000 minus the
amount of cash and Cash Equivalents (not to exceed $75,000,000) deposited in the
Availability Cash Collateral Account and designated by the Borrowers as being
allocated to the Block Reserve.
          “Borrower” and “Borrowers” each have the meaning specified in the
introductory paragraph to this Agreement.
          “Borrowing” means a borrowing hereunder consisting of Revolving Loans
made on the same day by the Lenders to any Borrower or by Bank in the case of a
Borrowing funded by Non-Ratable Loans or by the Agent in the case of a Borrowing
consisting of an Agent Advance, or the issuance of Letters of Credit hereunder;
provided, however, that advances made by the Lenders to any Borrower and repaid
by any Borrower on the same Business Day shall not constitute a Borrowing.
          “Borrowing Base” means, as of any date of determination, an amount
equal to (a) the sum of (i) eighty five percent (85%) of the Net Amount of
Eligible Accounts; plus (ii) fifty percent (50%) of the value of Eligible
Inventory that is in the form of raw materials; plus (iii) the lesser of (A)
(1) ninety percent (90%) of the lower of cost or current market value of
Eligible Inventory that is in the form of finished goods (excluding Genco Goods)
plus (2) fifty percent (50%) of the lower of cost or current market value of
Eligible Inventory that is in the form of

Annex A-3



--------------------------------------------------------------------------------



 




Genco Goods and (B) eighty-five percent (85%) of the appraised net liquidation
value of Eligible Inventory that is in the form of finished goods (including
Genco Goods); plus (iv) one hundred percent (100%) of the value of cash and Cash
Equivalents collectively held in (A) the Borrowing Base Cash Collateral Account
and (B) the Availability Cash Collateral Account and not designated by the
Borrower as being allocated to the Block Reserve or the Minimum Excess
Availability Amount; minus (b) Reserves from time to time established by the
Agent in its reasonable credit judgment; provided that the aggregate Revolving
Loans advanced against Eligible Inventory shall not exceed the Maximum Inventory
Loan Amount.
          “Borrowing Base Cash Collateral Account” means, collectively, one or
more accounts of LS&Co, as designated from time to time by written notice from
LS&Co to the Agent, held with financial institutions and subject to control
agreements in form and substance satisfactory to the Agent.
          “Borrowing Base Certificate” means a certificate by a Responsible
Officer of LS&Co, substantially in the form of Exhibit A (or another form
acceptable to the Agent) setting forth the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to the Agent. All calculations of the Borrowing Base
in connection with the preparation of any Borrowing Base Certificate shall
originally be made by LS&Co and certified to the Agent; provided, that the Agent
shall have the right to review and adjust, in the exercise of its reasonable
credit judgment, any such calculation (1) to reflect its reasonable estimate of
declines in value of any of the Collateral described therein, and (2) to the
extent that such calculation is not in accordance with this Agreement.
          “Business Day” means (a) any day that is not a Saturday, Sunday, or a
day on which banks in San Francisco, California or Charlotte, North Carolina are
required or permitted to be closed, and (b) with respect to all notices,
determinations, fundings and payments in connection with the LIBOR Rate or LIBOR
Rate Revolving Loans, any day that is a Business Day pursuant to clause (a)
above and that is also a day on which trading in Dollars is carried on by and
between banks in the London interbank market.
          “Capital Adequacy Regulation” means any guideline, request or
directive of any central bank or other Governmental Authority, or any other law,
rule or regulation, whether or not having the force of law, in each case,
regarding capital adequacy of any bank or of any corporation controlling a bank.
          “Capital Lease” means any lease of property by LS&Co or any of its
Subsidiaries which, in accordance with GAAP, should be reflected as a capital
lease on the balance sheet of LS&Co or any of its Subsidiaries.
          “Capital Markets Transaction” means an issuance or sale of unsecured
Debt by LS&Co through a public offering or private placement (other than
unsecured Debt expressly permitted to be incurred or issued pursuant to
Section 7.15 (other than Section 7.15(a)(ii))).
          “Cash Collateralized Letter of Credit” means a Letter of Credit
requested to be issued as a Cash Collateralized Letter of Credit in accordance
with Section 1.3(b) or converted into a Cash Collateralized Letter of Credit
pursuant to Section 1.3(i) and otherwise issued in

Annex A-4



--------------------------------------------------------------------------------



 




accordance with the conditions hereunder applicable to a Cash Collateralized
Letter of Credit, provided that upon effectiveness of the conversion of any Cash
Collateralized Letter of Credit in accordance with Section 1.3(i), such Letter
of Credit shall no longer be a “Cash Collateralized Letter of Credit” for
purposes of this Agreement.
          “Cash Collateralized Letter of Credit Fee” has the meaning specified
in Section 2.6.
          “Cash Dominion Period” means any period (a) commencing on the first
day immediately following the last day of any Minimum Excess Availability Period
and (b) ending on the last day immediately preceding the commencement of the
immediately succeeding Minimum Excess Availability Period.
          “Cash Equivalents” means, as of any date of determination,
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States, in each case maturing within one year after
such date; (b) taxable or tax-exempt marketable direct obligations issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least A-
from S&P or the equivalent thereof from another nationally recognized rating
agency; (c) commercial paper maturing no more than two hundred seventy
(270) days from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or the equivalent thereof
from another nationally recognized rating agency; (d) time deposits,
certificates of deposit or bankers’ acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States, any state thereof or an OECD
country having, at such date, a rating of at least A- from S&P or the equivalent
thereof from another nationally recognized rating agency (except as otherwise
approved by the Treasurer of LS&Co) or by a primary government securities dealer
reporting to the Market Reports Division of the Federal Reserve Bank of New
York; (e) repurchase agreements with financial institutions organized under the
laws of the United States, any state thereof or an OECD country having, at such
date, a rating of at least A- from S&P or the equivalent thereof from another
nationally recognized rating agency (except as otherwise approved by the
Treasurer of LS&Co) or with a primary government securities dealer reporting to
the Market Reports Division of the Federal Reserve Bank of New York; (f) Dollar
denominated fixed or floating rate notes and foreign currency denominated fixed
or floating rate notes, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A or
A-1 from S&P or the equivalent thereof from another nationally recognized rating
agency; (g) variable rate demand notes with interest reset period and related
put at par at 7-day intervals and having, at the time of the acquisition
thereof, a rating of at least AA from S&P or the equivalent thereof from another
nationally recognized rating agency; (h) money market preferred funds with a
weighted average maturity not to exceed ninety (90) days and having, at the time
of the acquisition thereof, a rating of at least AA from S&P or the equivalent
thereof from another nationally recognized rating agency; and (i) taxable or
tax-exempt money market funds with a weighted average maturity not to exceed
ninety (90) days and having, at the time of the acquisition thereof, a rating of
at least A- from S&P or the equivalent thereof from another nationally
recognized rating agency; provided such investments are limited to $25,000,000
for

Annex A-5



--------------------------------------------------------------------------------



 




each such fund and $100,000,000 in the aggregate for all such funds, such funds
are open-end funds with total assets of more than $1,000,000,000 and an
expressed goal of maintaining a net asset value of $1.00 per share and such
funds limit their investments to the prime credit instruments allowed in this
definition.
          “Cash Management Services” means (a) ACH Transactions, clearing lines,
overdraft facilities, controlled disbursement services or similar cash
management arrangements including, without limitation, any obligations arising
from the honoring of a draft or payment order or the settlement of a Hedge
Agreement and (b) credit card services.
          “Cash Management Services Reserves” means all reserves which the Agent
from time to time establishes in its reasonable discretion for the Cash
Management Services then being provided or outstanding.
          “Change of Control” means:
          (a) prior to the first Public Equity Offering that results in a Public
Market, the Permitted Transferees cease to be the beneficial owners, directly or
indirectly, of a majority of the total voting power of the voting stock of
LS&Co, whether as a result of the issuance of securities of LS&Co, any merger,
consolidation, liquidation or dissolution of LS&Co, any direct or indirect
transfer of securities by the Permitted Transferee or otherwise;
          (b) on or after the first Public Equity Offering that results in a
Public Market, if any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d- 5(b)(1) under
the Exchange Act, other than any one or more of the Permitted Transferees,
becomes the beneficial owner, directly or indirectly, of 35% or more of the
total voting power of the voting stock of LS&Co, provided, however, that the
Permitted Transferees are the beneficial owners, directly or indirectly, in the
aggregate of a lesser percentage of the total voting power of the voting stock
of LS&Co than that other person or group; and provided further, that the
provisions of this clause (b) shall not apply to Voting Trustees serving in that
capacity under the Voting Trust Agreement;
          (c) with respect to any Person, an event or series of events by which
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period or (ii) whose election or
nomination to that board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or who were nominated by Permitted Transferees or by any
of the Voting Trustees; or
          (d) the occurrence of any “Change in Control” as defined in any
indenture or agreement executed in connection with a Capital Markets
Transaction.
          For purposes of this definition (i) “beneficial owner” means a
beneficial owner as defined in Rule 13d-3 under the Exchange Act, except that
(A) a person shall be deemed to be the beneficial owner of all shares that the
person has the right to acquire, whether that right is

Annex A-6



--------------------------------------------------------------------------------



 




exercisable immediately or only after the passage of time and (B) Permitted
Transferees shall be deemed to be the beneficial owners of any voting stock of a
corporation or other legal entity held by any other corporation or other legal
entity so long as the Permitted Transferees beneficially own, directly or
indirectly, in the aggregate a majority of the total voting power of the voting
stock of that corporation or other legal entity; and (ii) “voting stock” means
(A) all classes of Equity Interests then outstanding and normally entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors and (B) voting trust certificates issued under the Voting Trust
Agreement.
          “Chattel Paper” means all of each Borrower’s now owned or hereafter
acquired chattel paper, as defined in the UCC, including electronic chattel
paper.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” means all real and personal property of any Borrower and
all other assets of any Person from time to time subject to Agent’s Liens
securing payment or performance of the Obligations; provided, however, that the
Collateral shall not include the Intellectual Property Assets.
          “Collateral Access Agreement” means any landlord waiver, bailee letter
or any similar agreement of or notice to any landlord, bailee, warehouseman or
processor in possession of any inventory of any Loan Party, acknowledged by such
bailee, warehouseman or processor, in such form as may be agreed to by the Agent
in the reasonable exercise of its discretion.
          “Collateral Documents” means the Pledge and Security Agreement, the
Mortgages, any control agreement, any securities account control agreement and
all other instruments or documents delivered by any Loan Party pursuant to this
Agreement or any of the other Loan Documents in order to grant to the Agent, on
behalf of the Lenders, a Lien on any real, personal or mixed property of that
Loan Party as security for the Obligations.
          “Commitment” means, as of any date of determination, with respect to a
Lender, the principal amount set forth beside such Lender’s name under the
heading “Commitment” on Schedule 1.2 or on the signature page of the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 11.2, as such Commitment may be
adjusted from time to time in accordance with the provisions of Section 11.2,
and “Commitments” means, collectively, the aggregate amount of the commitments
of all of the Lenders.
          “Compliance Certificate” has the meaning specified in Section 5.2(a).
          “Consolidated Capital Expenditures” means, for any period, the sum of
the aggregate of all expenditures (whether paid in cash or other consideration
or accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of LS&Co and its Subsidiaries) by
LS&Co and its Subsidiaries during that period that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of LS&Co and its
Subsidiaries but excluding the aggregate of all expenditures by LS&Co and its
Subsidiaries during that period to acquire (by purchase or otherwise) the
business, property or fixed assets of

Annex A-7



--------------------------------------------------------------------------------



 




any Person, or the stock or other evidence of beneficial ownership of any Person
that, as a result of such acquisition, becomes a Subsidiary of LS&Co. For
purposes of this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Consolidated Capital Expenditures only to the
extent of the gross amount of such purchase price less the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such proceeds, as the case may be.
          “Consolidated EBITDA” means, for any period, for LS&Co and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period, plus (b) the sum of the following to the extent deducted
in calculating such Consolidated Net Income: (i) Consolidated Interest Charges
for such period, (ii) the provision for federal, state, local and foreign income
taxes for such period, (iii) the amount of depreciation and amortization
expense, (iv) (A) all non-cash nonoperating expense and any non-cash
nonoperating expense constituting restructuring and restructuring related
charges incurred for such period minus (B) all non-cash nonoperating income for
such period and any non-cash nonoperating income constituting reversals of
restructuring and restructuring related charges to the extent such charges are
incurred for such period, and (v) foreign exchange losses (whether or not
included in operating expense) of LS&Co and its Subsidiaries for such period
minus foreign exchange gains (whether or not included in operating income) of
LS&Co and its Subsidiaries for such period.
          “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the twelve Fiscal
Months most recently ended, minus (ii) the sum of (A) the aggregate amount of
all Consolidated Capital Expenditures made by LS&Co and its Subsidiaries during
such period plus (B) the provision for federal, state, local and foreign income
taxes for such period, to (b) the sum of (i) Consolidated Interest Charges for
such period and (ii) the aggregate principal amount (or the equivalent thereto)
of all repayments of scheduled Debt (other than intercompany Debt) made by LS&Co
and its Subsidiaries during such period (other than to the extent such Debt has
been refinanced or defeased, or with respect to which restricted cash has been
set aside to repay, during such period from the proceeds of new Debt that is not
secured by any of the Collateral).
          “Consolidated Interest Charges” means, for any period, for LS&Co and
its Subsidiaries on a consolidated basis, all interest (net of all interest
income), premium amortization, debt discount, fees, charges and related expenses
of LS&Co and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP.
          “Consolidated Investment” means any Investment in an Equity Interests
of any Person (other than any then existing Subsidiary of LS&Co or the LS&Co.
Trust) if, as a result of such Investment, the financial results of such Person
are consolidated with the financial results of LS&Co in accordance with GAAP.
          “Consolidated Net Income” means, for any period, for LS&Co and its
Subsidiaries on a consolidated basis, the net income of LS&Co and its
Subsidiaries for that period.

Annex A-8



--------------------------------------------------------------------------------



 



          “Consolidated Net Tangible Assets” means the aggregate amount of
assets (less applicable reserves and other properly deductible items) after
deducting therefrom (a) all current liabilities (excluding any indebtedness for
money borrowed having a maturity of less than twelve (12) months from the date
of the most recent consolidated balance sheet of LS&Co but which by its terms is
renewable or extendable beyond twelve (12) months from such date at the option
of LS&Co or any of its Subsidiaries), and (b) all goodwill, trade names,
patents, unamortized debt discount and expense and any other like intangibles,
all as set forth on the most recent consolidated balance sheet of LS&Co and
computed in accordance with GAAP.
          “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos in any form or condition, polychlorinated biphenyls
(PCBs), or any constituent of any such substance or waste.
          “Continuation/Conversion Date” means the date on which a Loan is
converted into or continued as a LIBOR Rate Revolving Loan.
          “Contributing Guarantors” has the meaning specified in Section 1.5(i).
          “Credit Support” has the meaning specified in Section 1.3(a).
          “Debt” means, without duplication, all liabilities, obligations and
indebtedness of LS&Co or any of its Subsidiaries to any Person, of any kind or
nature, now or hereafter owing, arising, due or payable, howsoever evidenced,
created, incurred, acquired or owing, whether primary, secondary, direct,
contingent, fixed or otherwise, consisting of indebtedness for borrowed money or
the deferred purchase price of property, excluding trade payables, but
including, whether or not included as indebtedness or liabilities in accordance
with GAAP:
          (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
          (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and trade letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
          (c) net obligations of such Person under any Hedge Agreement or in
connection with any Cash Management Services;
          (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
          (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
          (f) Capital Leases and Synthetic Lease Obligations;

Annex A-9



--------------------------------------------------------------------------------



 



          (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
          (h) all amounts shown on a balance sheet of such Person as
indebtedness or liabilities in accordance with GAAP; and
          (i) all Guarantees of such Person in respect of any of the foregoing.
          For all purposes hereof, the Debt of any Person shall include the Debt
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Hedge Agreement on any
date shall be deemed to be the Hedge Termination Value thereof as of such date.
The amount of any Capital Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Debt in respect thereof as of
such date.
          “Default” means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured, waived, or otherwise
remedied during such time) constitute an Event of Default.
          “Default Rate” means a fluctuating per annum interest rate at all
times equal to the sum of (a) the otherwise applicable Interest Rate plus
(b) two percent (2%) per annum. Each Default Rate shall be adjusted
simultaneously with any change in the applicable Interest Rate. In addition, the
Default Rate shall result in an increase in each of the Letter of Credit Fee and
the Cash Collateralized Letter of Credit Fee by two percentage points per annum.
          “Defaulting Lender” has the meaning specified in Section 12.15(c).
          “Designated Account” has the meaning specified in Section 1.2(c).
          “Designated Persons” has the meaning specified in Section 1.2(c).
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and any grant of any option or rights relating to
any such property (other than any property to the extent that the aggregate
value of such property sold, transferred, licensed, leased or otherwise disposed
of in any single transaction or related series of transactions is less than
$500,000, individually, and $2,000,000, collectively, during any Fiscal Year).
          “Disqualified Stock” has the meaning specified in that certain
Indenture dated as of December 4, 2002 between LS&Co and Wilmington Trust
Company, as trustee.

Annex A-10



--------------------------------------------------------------------------------



 



          “Distribution” means, in respect of any corporation: (a) the payment
or making of any dividend or other distribution of property in respect of
capital stock (or any options or warrants for, or other rights with respect to,
such stock) of such corporation, other than distributions in capital stock (or
any options or warrants for such stock) of the same class; or (b) the redemption
or other acquisition by such corporation of any capital stock (or any options or
warrants for such stock) of such corporation.
          “Documents” means all documents as such term is defined in the UCC,
including bills of lading, warehouse receipts or other documents of title, now
owned or hereafter acquired by LS&Co.
          “DOL” means the United States Department of Labor or any successor
department or agency.
          “Dollar” and “$” means dollars in the lawful currency of the United
States. Unless otherwise specified, all payments under the Agreements shall be
made in Dollars.
          “Domestic Subsidiary” means any Subsidiary of LS&Co that is organized
under the laws of any political subdivision of the United States.
          “Eligible Accounts” means the Accounts which the Agent in the exercise
of its reasonable commercial discretion determines to be Eligible Accounts.
Without limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its reasonable
discretion elects, include any Account:
          (a) (i) on terms of net thirty (30) days or fewer with respect to
which more than 97 days have elapsed since the date of the original invoice
therefor or which is more than 67 days past due; or (ii) on terms longer than
net thirty (30) days, provided that an aggregate net amount of such Accounts not
to exceed $10,000,000 with respect to which not more than 127 days have elapsed
since the date of the original invoice therefor may be Eligible Accounts;
          (b) with respect to which any of the representations, warranties,
covenants, and agreements contained in the Pledge and Security Agreement are
incorrect or have been breached;
          (c) with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;
          (d) which represents a progress billing (as hereinafter defined) or as
to which any Borrower has extended the time for payment without the consent of
the Agent; for the purposes hereof, “progress billing” means any invoice for
goods sold or leased or services rendered under a contract or agreement pursuant
to which the Account Debtor’s obligation to pay such invoice is conditioned upon
any Borrower’s completion of any further performance under the contract or
agreement;

Annex A-11



--------------------------------------------------------------------------------



 



          (e) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Federal Bankruptcy Code; the institution by or against the
Account Debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States or otherwise) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, the Account Debtor; the sale, assignment, or transfer of all
or any material part of the assets of the Account Debtor; the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;
          (f) if fifty percent (50%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;
          (g) owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States of America or Canada (other than the
Province of Newfoundland); or (ii) is not organized under the laws of the United
States of America or Canada or any state or province thereof; or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof; except to the
extent that such Account is secured or payable by a letter of credit
satisfactory to the Agent in its discretion;
          (h) owed by an Account Debtor which is an Affiliate or employee of any
Borrower;
          (i) except as provided in clause (k) below, with respect to which
either the perfection, enforceability, or validity of the Agent’s Liens in such
Account, or the Agent’s right or ability to obtain direct payment to the Agent
of the proceeds of such Account, is governed by any federal, state, or local
statutory requirements other than those of the UCC;
          (j) owed by an Account Debtor to which LS&Co or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Agent to waive setoff rights; or if the Account
Debtor thereon has disputed liability or made any claim with respect to any
other Account due from such Account Debtor; but in each such case only to the
extent of such indebtedness, setoff, recoupment, dispute, or claim;
          (k) owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal

Annex A-12



--------------------------------------------------------------------------------



 




Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
other steps necessary to perfect the Agent’s Liens therein, have been complied
with to the Agent’s satisfaction with respect to such Account;
          (l) owed by any state, municipality, or other political subdivision of
the United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Agent determines that its Lien
therein is not or cannot be perfected;
          (m) which represents a sale on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;
          (n) which is evidenced by a promissory note or other instrument or by
Chattel Paper;
          (o) if the Agent believes, in the exercise of its reasonable judgment,
that the prospect of collection of such Account is impaired or that the Account
may not be paid by reason of the Account Debtor’s financial inability to pay;
          (p) with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit any Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;
          (q) which arises out of a sale not made in the ordinary course of
LS&Co’s or LSFCC’s business;
          (r) with respect to which the goods giving rise to such Account have
not been shipped and delivered to and accepted by the Account Debtor, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;
          (s) owed by an Account Debtor which is obligated to LS&Co or any of
its Subsidiaries respecting Accounts the aggregate unpaid balance of which
exceeds fifteen percent (15%) of the aggregate unpaid balance of all Accounts
owed to LS&Co or any of its Subsidiaries at such time by all of the Account
Debtors of the Borrowers, but only to the extent of such excess, provided that
such percentage shall be twenty five percent (25%) with respect to any such
Account Debtor whose lowest short term or long term unsecured debt rating with
Moody’s or S&P is not lower than Baa3 or BBB-, respectively;
          (t) which is not subject to a first priority and perfected security
interest in favor of the Agent for the benefit of the Lenders.
          If any Account at any time ceases to be an Eligible Account, then such
Account shall promptly be excluded from the calculation of Eligible Accounts.
          “Eligible Assignee” means (a) a commercial bank, commercial finance
company or other asset based lender, having total assets (or total assets under
management) in excess of

Annex A-13



--------------------------------------------------------------------------------



 



$1,000,000,000; (b) any Lender listed on the signature page of this Agreement;
(c) any Affiliate of any Lender; (d) any Approved Fund; and (e) if an Event of
Default has occurred and is continuing, any Person reasonably acceptable to the
Agent.
          “Eligible Inventory” means Inventory, valued at the lower of cost (on
a first-in, first-out basis) or market, which the Agent, in its reasonable
discretion, determines to be Eligible Inventory. Without limiting the discretion
of the Agent to establish other criteria of ineligibility, Eligible Inventory
shall not, unless the Agent in its reasonable discretion elects, include any
Inventory:
          (a) that is not owned by a Loan Party;
          (b) that is not subject to the Agent’s Liens, which are perfected as
to such Inventory, or that are subject to any other Lien whatsoever (other than
(i) the Liens described in clause (d) of the definition of Permitted Liens
provided that such Permitted Liens (A) are junior in priority to the Agent’s
Liens or subject to Reserves and (B) do not impair directly or indirectly the
ability of the Agent to realize on or obtain the full benefit of the Collateral
and (ii) second priority Liens on the Collateral granted to the lenders pursuant
to an IP Facility);
          (c) that does not consist of finished goods or raw materials;
          (d) that consists of work-in-process, chemicals, samples, prototypes,
supplies, or packing and shipping materials as they relate to raw materials;
          (e) that is not in good condition, is unmerchantable, or does not meet
all standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;
          (f) that is not currently either usable or salable, at prices
approximating at least cost, in the normal course of a Loan Party’s business, or
that is slow moving or stale;
          (g) that is obsolete or returned or repossessed or used goods taken in
trade;
          (h) that is located outside the United States of America (other than
Inventory in-transit to the United States from vendors or suppliers with respect
to which the Agent’s first priority Lien on behalf of the Lenders has been
perfected to the Agent’s satisfaction);
          (i) that is located in a public warehouse or in possession of a bailee
or in a facility leased by a Loan Party, if the warehouseman, or the bailee, or
the lessor has not delivered to the Agent, if requested by the Agent, a
subordination agreement, bailee letter or similar waiver in form and substance
satisfactory to the Agent or if a Reserve for rents or storage charges has not
been established for Inventory at that location;
          (j) that contains or bears any Proprietary Rights licensed to a
Borrower by any Person, if the Agent is not satisfied that it may sell or
otherwise dispose of such Inventory in accordance with the terms of the Pledge
and Security Agreement and Section 9.2 without infringing the rights of the
licensor of such Proprietary Rights or violating any contract with such licensor
(and without payment of any royalties other than any royalties due with respect
to the

Annex A-14



--------------------------------------------------------------------------------



 




sale or disposition of such Inventory pursuant to the existing license
agreement), and, as to which a Loan Party has not delivered to the Agent a
consent or sublicense agreement from such licensor in form and substance
acceptable to the Agent if requested;
          (k) that is not reflected in the details of a current perpetual
inventory report; or
          (l) that is Inventory placed on consignment.
          If any Inventory at any time ceases to be Eligible Inventory, such
Inventory shall promptly be excluded from the calculation of Eligible Inventory.
          “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for a Release or
injury to the environment.
          “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.
          “Environmental Lien” means a Lien in favor of any Governmental
Authority for (a) any liability under Environmental Laws, or (b) damages arising
from, or costs incurred by such Governmental Authority in response to, a Release
or threatened Release of a Contaminant into the environment.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equipment” means all now owned and hereafter acquired machinery,
equipment, furniture, furnishings, fixtures, and other tangible personal
property (except Inventory) of any Borrower, including embedded software, dies,
tools, jigs, molds and office equipment, as well as all of such types of
property leased by any Borrower and all rights and interests of any Borrower
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.
          “Equipment Financing Transaction” means any financing with any Person
of Equipment which will be treated as Debt.
          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including,

Annex A-15



--------------------------------------------------------------------------------



 




without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with any Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan, (b) a withdrawal by any Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multi-employer Plan or notification that a Multi-employer Plan
is in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multi-employer Plan, (e) the occurrence of an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multi-employer Plan, or (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.
          “Event of Default” has the meaning specified in Section 9.1.
          “Exchange Act” means the Securities Exchange Act of 1934, and
regulations promulgated thereunder.
          “FDIC” means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Bank on such day on such transactions as determined by the Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System or any successor thereto.

Annex A-16



--------------------------------------------------------------------------------



 



          “Financial Statements” means, according to the context in which it is
used, the financial statements referred to in Sections 5.2 and 6.6 or any other
financial statements required to be given to the Lenders pursuant to this
Agreement.
          “Fiscal Month” means, with respect to LS&Co or any of its
Subsidiaries, the approximately one-month period ending each month on a day not
earlier than the tenth Business Day before the last day of such month or such
other applicable period, as determined from time to time by LS&Co in the
ordinary course of its business, as the context may require, or, if any such
Subsidiary was not in existence on the first day of any such period, the period
commencing on the date on which such Subsidiary is incorporated, organized,
formed or otherwise created and ending on the last day of such period.
          “Fiscal Quarter” means, with respect to LS&Co or any of its
Subsidiaries, the approximately three-month period ending on a day in February,
May, August or November, as the case may be, not earlier than the tenth Business
Day before the last day of such month or such other applicable period, as
determined from time to time by LS&Co in the ordinary course of its business, as
the context may require, or, if any such Subsidiary was not in existence on the
first day of any such period, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the last day of such period.
          “Fiscal Year” means, with respect to LS&Co or any of its Subsidiaries,
the approximately twelve-month period ending on a day in November not earlier
than the tenth Business Day before the last day of such month or such other
applicable period, as determined from time to time by LS&Co in the ordinary
course of its business or, if any such Subsidiary was not in existence on such
day in November in any calendar year, the period commencing on the date on which
such Subsidiary is incorporated, organized, formed or otherwise created and
ending on the fourth Sunday of the next succeeding November.
          “Fixed Assets” means the Equipment and Real Estate of any Borrower.
          “Flood Hazard Property” means a Mortgaged Property located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.
          “Foreign Government Scheme or Arrangement” has the meaning specified
in Section 6.19(d).
          “Foreign Inventory Transaction” means any financing with any Person of
Inventory owned by a Foreign Subsidiary which will be treated as Debt.
          “Foreign Plan” has the meaning specified in Section 6.19.
          “Foreign Receivables” means all obligations of any obligor (whether
now existing or hereafter arising) under a contract for sale of goods or
services by Foreign Subsidiaries, which includes any obligation of such obligor
(whether now existing or hereafter arising) to pay interest, finance charges or
amounts with respect thereto, and, with respect to any of the foregoing
receivables or obligations, (a) all of the interest of Foreign Subsidiaries in
the goods (including returned goods) the sale of which gave rise to such
receivable or obligation after the

Annex A-17



--------------------------------------------------------------------------------



 




passage of title thereto to any obligor, (b) all other Liens and property
subject thereto from time to time purporting to secure payment of such
receivables or obligations, (c) all guaranties, insurance, letters of credit and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of any such receivables or obligations, (d) all
books and records relating to the foregoing, lockbox accounts containing
primarily proceeds of the foregoing, and other similar related assets
customarily transferred (or in which security interests are customarily granted)
to purchasers in receivables purchase transactions that are treated as sales
under GAAP, (e) all rights of Foreign Subsidiaries to refunds on account of
value added tax in respect of goods sold to an obligor, any receivable from whom
is or becomes a defaulted receivable, and (f) proceeds of or judgments relating
to any of the foregoing, any debts represented thereby and all rights of action
against any Person in connection therewith.
          “Foreign Subsidiary” means any Subsidiary of LS&Co, other than a
Domestic Subsidiary.
          “Fraudulent Transfer Laws” has the meaning specified in
Section 1.5(h).
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “Funded Current Liability Percentage” means “funded current liability
percentage” within the meaning of Section 412(1)(8)(B) of the Internal Revenue
Code.
          “Funding Date” means the date on which a Borrowing occurs.
          “GAAP” means generally accepted accounting principles and practices
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
Amendment Date.
          “Genco Goods” means finished goods consisting of returns, irregulars,
closeouts, seconds, samples and other similar goods owned by LS&Co and held by
GENCO I, Inc., a third party logistics provider, or any of its Affiliates or
successors or other third party logistics providers providing similar products
and services.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
          “Guarantee” means, with respect to any Person, all obligations of such
Person which in any manner directly or indirectly guarantee or assure, or in
effect guarantee or assure, the payment or performance of any indebtedness,
dividend or other obligations of any other Person (the “guaranteed
obligations”), or assure or in effect assure the holder of the guaranteed

Annex A-18



--------------------------------------------------------------------------------



 




obligations against loss in respect thereof, including any such obligations
incurred through an agreement, contingent or otherwise: (a) to purchase the
guaranteed obligations or any property constituting security therefor; (b) to
advance or supply funds for the purchase or payment of the guaranteed
obligations or to maintain a working capital or other balance sheet condition;
or (c) to lease property or to purchase any debt or equity securities or other
property or services.
          “Guarantors” means, collectively, each Domestic Subsidiary of LS&Co
other than (a) any Restricted Subsidiary, (b) any Limited Guarantor and
(c) LSFCC.
          “Hazardous Substances” has the meaning specified in Section 13.12(b).
          “Hedge Agreement” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, put or call transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any international foreign exchange master agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
          “Hedge Agreement Reserves” means all reserves which the Agent from
time to time establishes in its reasonable discretion for the Hedge Agreements
then outstanding.
          “Hedge Termination Value” means, with respect to each Hedge Agreement
on any date of determination, after taking into account the effect of any
legally enforceable netting agreement relating to such Hedge Agreement, an
amount equal to the termination value, expressed in Dollars, as determined by
LS&Co; provided, however, that in the event that two Lenders determine that the
mark-to-market value, expressed in Dollars, for any Hedge Agreement, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreement, is greater
than the termination value for such Hedge Agreement determined by LS&Co, the
Hedge Termination Value of such Hedge Agreement shall be the amount determined
by such Lenders; provided further that any such determination shall have no
evidentiary value for purposes of determining the amount owed to the applicable
Selected Revolving Lender.
          “Indemnified Liabilities” has the meaning specified in
Section 13.12(a).
          “Indemnified Person” has the meaning specified in Section 13.12(a).
          “Indentures” means the 1996 Indenture and that certain Fiscal Agency
Agreement dated as of November 22, 1996 between LS&Co and Citibank, N.A., as
fiscal agent.

Annex A-19



--------------------------------------------------------------------------------



 



          “Insolvent” means, when used with respect to any Person, that at the
time of determination:
          (a) the assets of such Person, at a fair valuation, are less than the
total amount of its debts (including contingent liabilities); and
          (b) the present fair saleable value of its assets is less than its
probable liability on its existing debts as such debts become absolute and
matured; and
          (c) it is then unable and does not expect to be able to pay its debts
(including contingent debts and other commitments) as they mature; and
          (d) it has capital insufficient to carry on its business as conducted
and as proposed to be conducted.
          For purposes of determining whether a Person is Insolvent, the amount
of any contingent liability shall be computed as the amount that, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
          “Instruments” means all instruments as such term is defined in the
UCC, now owned or hereafter acquired by any Borrower.
          “Intellectual Property Assets” means (a) all rights, title and
interest (including rights acquired pursuant to a license or otherwise) in and
to all trademarks, service marks, designs, logos, indicia, trade names, trade
dress, corporate names, company names, business names, fictitious business
names, trade styles and/or other source and/or business identifiers and
applications pertaining thereto, owned by any borrowers and, if applicable,
guarantors in connection with an IP Facility (collectively, the “IP Facility
Parties”), or hereafter adopted and used, in its business (the “Trademarks”),
all registrations that have been or may hereafter be issued or applied for
thereon in the United States of America and any state thereof and in foreign
countries (collectively, the “Trademark Registrations”), all common law and
other rights in and to the Trademarks in the United States of America and any
state thereof and in foreign countries (the “Trademark Rights”), and all
goodwill of any IP Facility Party’s business symbolized by the Trademarks and
associated therewith (the “Associated Goodwill,” and together with the
Trademarks, Trademark Registrations and Trademark Rights, the “Trademark
Collateral”), it being understood that the rights and interests included in the
Trademark Collateral shall include, without limitation, all rights and interests
pursuant to licensing or other contracts in favor of any IP Facility Party
pertaining to Trademark applications and Trademarks presently or in the future
owned or used by third parties; (b) all rights, title and interest (including
rights acquired pursuant to a license or otherwise) under copyright in various
published and unpublished works of authorship including computer programs,
computer data bases, other computer software, layouts, trade dress, drawings,
designs, writings and formulas owned by any IP Facility Party (collectively, the
“Copyrights”), all copyright registrations issued to any IP Facility Party and
applications for copyright registration that have been or may hereafter be
issued or applied for thereon by any IP Facility Party in the United States and
any state thereof and in foreign countries (collectively, the “Copyright
Registrations”), all common law and other rights in and to

Annex A-20



--------------------------------------------------------------------------------



 




the Copyrights in the United States and any state thereof and in foreign
countries including all copyright licenses (the “Copyright Rights” and, together
with the Copyrights and the Copyright Registrations, the “Copyright Collateral”
and collectively, together with the Trademark Collateral, the “Intellectual
Property Collateral”), including each of the Copyrights, rights, titles and
interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of any IP Facility Party), authored
(as a work for hire for the benefit of any IP Facility Party) or acquired by any
IP Facility Party, in whole or in part, and all Copyright Rights with respect
thereto and all Copyright Registrations therefor, heretofore or hereafter
granted or applied for, and all renewals and extensions thereof, throughout the
world, including the right to renew and extend such Copyright Registrations and
Copyright Rights and to register works protectable by copyright and the right to
sue for past, present and future infringements of the Copyrights and Copyright
Rights in the name of any IP Facility Party or in the name of any lenders or
agent for the lenders in connection with the IP Facility, it being understood
that the rights and interests included in the Copyright Collateral hereby shall
include, without limitation, all rights and interests pursuant to licensing or
other contracts in favor of any IP Facility Party pertaining to Copyright
applications and Copyrights presently or in the future owned or used by third
parties; and (c) all Intellectual Property Proceeds.
          “Intercreditor Agreement” means an Intercreditor Agreement by and
among the Agent, and the agent for the lenders under an IP Facility, as from
time to time amended, modified or restated.
          “Interest Period” means, as to any LIBOR Rate Revolving Loan, the
period commencing on the Funding Date of such Loan or on the
Continuation/Conversion Date on which the Loan is converted into or continued as
a LIBOR Rate Revolving Loan, and ending on the date fourteen days or one, two,
three or six months thereafter as selected by LS&Co in its Notice of Borrowing,
in the form attached hereto as Exhibit C, or Notice of Continuation/Conversion,
in the form attached hereto as Exhibit D, provided that:
          (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
          (b) any Interest Period pertaining to a LIBOR Rate Revolving Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;
          (c) no Interest Period shall extend beyond the Stated Termination
Date; and
          (d) there shall be no more than three (3) Interest Periods of fourteen
days outstanding at any time.
          “Interest Rate” means each or any of the interest rates, including the
Default Rate, set forth in Section 2.1.

Annex A-21



--------------------------------------------------------------------------------



 



          “Inventory” means all of each Loan Party’s now owned and hereafter
acquired inventory, goods and merchandise, wherever located, to be furnished
under any contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Loan Party’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit; provided that customary trade credit extended and
paid in the ordinary course of business shall not constitute Investments. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment (other than adjustments for the
repayment of, or the refund of capital with respect to, the original principal
amount of any such Investment).
          “Investment Policies” means LS&Co’s Investment Policies, as adopted by
LS&Co and executed by a Responsible Officer of LS&Co from time to time.
          “IP Facility” means a credit facility executed at any time after the
Amendment Date, the obligations of which are secured by, among other things, a
first priority lien on the Intellectual Property Assets.
          “IP Facility Party” has the meaning specified in the definition of
“Intellectual Property Assets.”
          “IP Rights” means trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights.
          “IRS” means the Internal Revenue Service and any Governmental
Authority succeeding to any of its principal functions under the Code.
          “Latest Projections” means the projections most recently received by
the Agent pursuant to Section 5.2(d).
          “Lender” and “Lenders” have the meanings specified in the introductory
paragraph hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.
          “Letter of Credit” has the meaning specified in Section 1.3(a).

Annex A-22



--------------------------------------------------------------------------------



 



          “Letter of Credit Fee” has the meaning specified in Section 2.6.
          “Letter of Credit Issuer” means the Bank, any affiliate of the Bank or
any other financial institution that issues any Letter of Credit pursuant to
this Agreement.
          “Letter of Credit Subfacility” means $350,000,000.
          “LIBOR Interest Payment Date” means, with respect to a LIBOR Rate
Revolving Loan, the Termination Date, the last day of each month and the last
day of each Interest Period applicable to such Loan.
          “LIBOR Rate” means, for any Interest Period, with respect to LIBOR
Rate Revolving Loans, the rate of interest per annum determined pursuant to the
following formula:

                 
 
  LIBOR Rate   =   Offshore Base Rate    
 
         
 
1.00 – Eurodollar Reserve Percentage    

          Where,
               “Offshore Base Rate” means the rate per annum appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If for any reason such rate is not available, the Offshore
Base Rate shall be, for any Interest Period, the rate per annum appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates. If for
any reason none of the foregoing rates is available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum determined by the Agent as
the rate of interest at which dollar deposits in the approximate amount of the
LIBOR Rate Revolving Loan comprising part of such Borrowing would be offered by
the Bank’s London Branch to major banks in the offshore dollar market at their
request at or about 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
               “Eurodollar Reserve Percentage” means, for any day during any
Interest Period, the reserve percentage (expressed as a decimal, rounded upward
to the next 1/100th of 1%) in effect on such day applicable to member banks
under regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Offshore Rate
for each outstanding LIBOR Rate Revolving Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.

Annex A-23



--------------------------------------------------------------------------------



 



          “LIBOR Rate Revolving Loan” means a Revolving Loan during any period
in which it bears interest based on the LIBOR Rate.
          “Lien” means: (a) any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, charge, claim, or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting property; and (c) any contingent or other agreement to
provide any of the foregoing.
          “Limited Guarantors” means, collectively, each Domestic Subsidiary of
LS&Co with a foreign branch other than any Restricted Subsidiary.
          “Loan Account” means the loan account of the Borrowers, which account
shall be maintained by the Agent.
          “Loan Documents” means this Agreement, the Collateral Documents, the
Subsidiary Guaranty and any other agreements, instruments, and documents
heretofore, now or hereafter evidencing, securing, guaranteeing or otherwise
relating to the Obligations, the Collateral, or any other aspect of the
transactions contemplated by this Agreement.
          “Loan Parties” means, collectively, LS&Co, LSFCC and each of the
Domestic Subsidiaries party to the Subsidiary Guaranty or any of the Collateral
Documents.
          “Loans” means, collectively, all loans and advances provided for in
Article 1.
          “LOS/DOS Business” means the ownership and operation by LS&Co or a
Subsidiary of LS&Co, whether directly or through joint ventures with third
parties in partnership, corporate or other form, of businesses engaged solely in
selling apparel and accessories and related products including, without
limitation, selling through retail stores, outlet stores, telephone sales,
catalog or other mail orders, and electronic sales. LOS/DOS Business shall not
include any business engaging in manufacturing or in selling and in
manufacturing.
          “LS&Co” has the meaning specified in the introductory paragraph to
this Agreement.
          “LS&Co. Deferred Compensation Plan” has the meaning specified in
Section 7.17(h).
          “LS&Co. Trust” has the meaning specified in Section 7.17(h).
          “LS&Co. Trust Agreement” has the meaning specified in Section 7.17(h).
          “LSFCC” has the meaning specified in the introductory paragraph to
this Agreement.

Annex A-24



--------------------------------------------------------------------------------



 



          “LSIFCS” means Levi Strauss International Group Finance Coordination
Services C.V.A./S.C.A., a Belgian corporation, and any successors.
          “Majority Lenders” means, as of any date of determination, Lenders
whose Pro Rata Shares aggregate more than fifty percent (50%).
          “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.
          “Master Agreement” has the meaning specified in the definition of
“Hedge Agreement”.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of any Loan Party, LS&Co and its
Subsidiaries taken as a whole or the Collateral; (b) a material impairment of
the ability of any Loan Party to perform under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
          “Material Domestic Subsidiary” means (a) any Domestic Subsidiary of
LS&Co, (i) the net book value of which is $5,000,000 or more or (ii) the annual
gross revenue of which is $15,000,000 or more and (b) any other Subsidiary of
LS&Co designated by LS&Co to be a “Material Subsidiary” for purposes of this
Agreement.
          “Maximum Inventory Loan Amount” means $450,000,000.
          “Maximum Rate” has the meaning specified in Section 2.3.
          “Maximum Revolver Amount” means $550,000,000.
          “Minimum Excess Availability Amount” means, as of any date of
determination, the sum of (a) the daily average Availability plus (b) the amount
of cash or Cash Equivalents (not to exceed $25,000,000) deposited in the
Availability Cash Collateral Account and designated by the Borrowers as being
allocated to the Minimum Excess Availability Amount.
          “Minimum Excess Availability Period” means (a) the period beginning on
the Amendment Date and ending on the fifth consecutive Business Day thereafter
on which the Minimum Excess Availability Amount is less than $25,000,000 and
(b) any period thereafter beginning on the first Business Day following the
second full consecutive calendar month during which the Minimum Excess
Availability Amount is at least $25,000,000 and ending on the fifth consecutive
Business Day thereafter on which the Minimum Excess Availability Amount is less
than $25,000,000.
          “Minimum Intercompany Transaction Requirement” means that after giving
effect to any proposed intercompany Investment, intercompany Debt or
intercompany Disposition and all other intercompany Investments, intercompany
Debt and intercompany Dispositions occurring during any seventy-two (72) hour
period, no net transfer of cash and/or property (a) from any Borrower to any
Limited Guarantor or any Foreign Subsidiary, (b) from

Annex A-25



--------------------------------------------------------------------------------



 




any Guarantor to any Limited Guarantor or any Foreign Subsidiary, or (c) from
any Limited Guarantor to any Foreign Subsidiary shall have occurred.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgages” means and includes any and all of the mortgages, deeds of
trust, deeds to secure debt, assignments and other instruments executed and
delivered by any Loan Party to or for the benefit of the Agent by which the
Agent, on behalf of the Lenders, acquires a Lien on the Real Estate or a
collateral assignment of such Loan Party’s interest under leases of Real Estate,
and all amendments, modifications and supplements thereto.
          “Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower or any
ERISA Affiliate.
          “Net Amount of Eligible Accounts” means, as of any date of
determination, the gross amount of Eligible Accounts less sales, excise or
similar taxes, and less returns, discounts, claims, credits, allowances, accrued
rebates, offsets, deductions, counterclaims, disputes and other defenses of any
nature at any time issued, owing, granted, outstanding, available or claimed.
          “Net Proceeds” has the meaning specified in Section 3.3(a).
          “Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified
in Section 1.2(h).
          “Notice of Borrowing” has the meaning specified in Section 1.2(b).
          “Notice of Continuation/Conversion” has the meaning specified in
Section 2.2(b).
          “Obligations” means all present and future loans, advances,
liabilities, obligations, covenants, duties, and debts owing by each Loan Party
to the Agent and/or any Lender, arising under or pursuant to this Agreement or
any of the other Loan Documents, whether or not evidenced by any note, or other
instrument or document, whether arising from an extension of credit, opening of
a letter of credit, acceptance, loan, guarantee, indemnification or otherwise,
whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, as principal or guarantor, and including all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against any Borrower in bankruptcy, whether or not allowed
in such case or proceeding), charges, expenses, fees, attorneys’ fees, filing
fees and any other sums chargeable to any Loan Party hereunder or under any of
the other Loan Documents. “Obligations” includes, without limitation, (a) all
debts, liabilities, and obligations now or hereafter arising from or in
connection with the Letters of Credit and (b) all debts, liabilities and
obligations now or hereafter under or arising from or in connection with Bank
Products.
          “OECD” means the Organization for Economic Cooperation and
Development.

Annex A-26



--------------------------------------------------------------------------------



 



          “Ordinary Course Hedge Agreements” means any and all interest rate
swaps, basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, interest rate
options, forward foreign exchange transactions, put or call transactions, cap
transactions, floor transactions, collar transactions, currency swaps,
cross-currency rate swaps, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, in each case that are (or were)
entered into by any Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person and not for purposes of
speculation or taking a “market view” and that do not contain any provision
(“walk-away” provision) exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party; provided
that Ordinary Course Hedge Agreements shall not include customary spot foreign
exchange transactions engaged in solely for the purpose of settling foreign
currency denominated trade payables and receivables in the ordinary course of
business.
          “Original Closing Date” means September 29, 2003.
          “Original Credit Agreement” has the meaning assigned to that term in
the recitals to this Agreement.
          “Originating Lender” has the meaning specified in Section 11.2(e).
          “Other Taxes” means any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any other Loan Documents.
          “Participant” means any Person who shall have been granted the right
by any Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
          “Payment Account” means each bank account established pursuant to the
Pledge and Security Agreement, to which the proceeds of Accounts and other
Collateral are deposited or credited, and which is maintained in the name of the
Agent or LS&Co, as the Agent may determine, on terms acceptable to the Agent.
          “PBGC” means the Pension Benefit Guaranty Corporation or any
Governmental Authority succeeding to the functions thereof.
          “Pending Revolving Loans” means, at any time, the aggregate principal
amount of all Revolving Loans requested in any Notice of Borrowing received by
the Agent which have not yet been advanced.

Annex A-27



--------------------------------------------------------------------------------



 



          “Pension Plan” means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower sponsors, maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a Multi-employer Plan has made contributions at any time during the
immediately preceding five (5) plan years.
          “Permitted Foreign Receivables Transaction” means any arrangement of
Foreign Subsidiaries providing for sales, transfers or conveyances of, or
granting of security interests in, Foreign Receivables that do not provide,
directly or indirectly, for recourse against the seller of such Foreign
Receivables (or against any of such seller’s Affiliates) by way of a guarantee
or any other support arrangement, with respect to the amount of such Foreign
Receivables (based on the financial condition or circumstances of the obligor
thereunder), other than such limited recourse as is reasonable given market
standards for receivables purchase transactions that are treated as sales under
GAAP, taking into account such factors as historical bad debt loss experience
and obligor concentration levels.
          “Permitted Liens” means:
          (a) Liens for taxes which are not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves in accordance with GAAP are being maintained on the books of the
applicable Person or the applicable Person has not yet determined whether
reserves are required to be maintained in accordance with GAAP and the amount of
all such reserves that may be required do not exceed $5,000,000 in the
aggregate;
          (b) the Agent’s Liens;
          (c) Liens consisting of assignments, pledges or deposits in the
ordinary course of business in connection with, or securing obligations under,
workers’ compensation laws, unemployment insurance and similar legislation, or
securing surety bonds or other similar bonds which, in turn, secure obligations
under the aforementioned laws, insurance and legislation;
          (d) Liens consisting of assignments, pledges or deposits in the
ordinary course of business, securing the performance of, or payment in respect
of, bids, tenders, leases (including a sale-leaseback and associated operating
lease) and contracts including rental agreements (other than for the repayment
of Debt) or securing guarantees, standby letters of credit, indemnity,
performance or other similar bonds which, in turn, secure obligations in respect
of bids, tenders, leases and contracts;
          (e) Liens consisting of assignments, pledges or deposits securing the
performance of, or payment in respect of, statutory obligations (other than
liens arising under ERISA or Environmental Liens), surety and appeal bonds
(other than bonds related to judgments or litigation) or indemnity or
performance bonds or guarantees or standby letters of credit which, in turn,
secure such statutory obligations or bonds;
          (f) materialmen’s, mechanics’, workmen’s and repairmen’s Liens
securing obligations (other than Debt for borrowed money) which are not overdue
for more than thirty (30) days and carriers’ and warehousemen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
(other than Debt for borrowed money) which are not

Annex A-28



--------------------------------------------------------------------------------



 




overdue more than fifteen (15) days or, in each case, which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves as required by GAAP with respect thereto are maintained on the books of
the applicable Person;
          (g) easements, rights-of-way, zoning restrictions and other similar
encumbrances on title to real property that were not incurred in connection with
and do not secure Debt and do not, either individually or in the aggregate,
materially interfere with the ordinary conduct of LS&Co and its Subsidiaries,
taken as a whole; and
          (h) Liens arising from judgments, awards and attachments in connection
with court proceedings, provided that the attachment or enforcement of such
Liens would not result in an Event of Default under Section 9.01(j), such Liens
are being contested in good faith by appropriate proceedings, such contested
proceedings conclusively operate to stay the sale of any property subject to
such Liens and adequate reserves in accordance with GAAP have been set aside.
          “Permitted Transferees” has the meaning specified in the Stockholders
Agreement dated as of April 15, 1996 between LS&Co and the stockholders of LS&Co
party thereto as in effect as of the Amendment Date, except that transferees
pursuant to Section 2.2(a)(x) thereof shall not be deemed to be Permitted
Transferees for purposes of this Agreement.
          “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.
          “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower sponsors or maintains or to which any Borrower makes,
is making, or is obligated to make contributions and includes any Pension Plan.
          “Pledge and Security Agreement” means that certain Pledge and Security
Agreement of even date herewith by and among LS&Co, LSFCC, the Guarantors, the
Limited Guarantors and the Agent for the benefit of the Agent and the Lenders,
substantially in the form attached hereto as Exhibit F.
          “Pledged Collateral” means, collectively, the “Pledged Collateral” as
defined in the Pledge and Security Agreement.
          “Pledged Debt” has the meaning specified in the Pledge and Security
Agreement.
          “Preferred Interests” means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person’s property and assets, whether by dividend or upon liquidation.
          “Principal Property” means any contiguous or proximate parcel of real
property owned by, or leased to, LS&Co or any of its Restricted Subsidiaries,
and any equipment located at or comprising a part of any such property, having a
gross book value (without deduction of any depreciation reserves), as of the
date of determination, in excess of one percent (1%) of

Annex A-29



--------------------------------------------------------------------------------



 




Consolidated Net Tangible Assets; provided, however, that in the event that the
Indentures, or the limitations regarding Liens granted by LS&Co or Restricted
Subsidiaries contained in the Indentures, are no longer binding on LS&Co, no
property shall be a Principal Property.
          “Proprietary Rights” means all now owned and hereafter arising or
acquired: licenses, franchises, permits, patents, patent rights, copyrights,
works which are the subject matter of copyrights, trademarks, service marks,
trade names, trade styles, patent, trademark and service mark applications of
any Borrower, and all licenses and rights related to any of the foregoing, and
all other rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.
          “Pro Rata Share” means, with respect to a Lender, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment and the denominator of which is the sum of the amounts of
all of the Lenders’ Commitments, or if no Commitments are outstanding, a
fraction (expressed as a percentage), the numerator of which is the amount of
Obligations owed to such Lender and the denominator of which is the aggregate
amount of the Obligations owed to the Lenders, in each case giving effect to a
Lender’s participation in Non-Ratable Loans and Agent Advances.
          “PTO” means the United States Patent and Trademark Office or any
successor or substitute office in which filings are necessary or, in the opinion
of the Agent, desirable in order to create or perfect Liens on any Collateral
consisting of IP Rights registered under the laws of the United States.
          “Public Equity Offering” means an underwritten public offering of
common stock of LS&Co under an effective registration statement under the
Securities Act of 1933, as amended.
          “Public Market” means any time after a Public Equity Offering has been
consummated and at least fifteen percent (15%) of the total issued and
outstanding common stock of LS&Co has been distributed by means of an effective
registration statement under the Securities Act of 1933, as amended.
          “Real Estate” means all now or hereafter owned or leased estates in
real property of any Borrower, including, without limitation, all fees,
leaseholds and future interests, together with all of each Borrower’s now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.
          “Real Estate Financing Transactions” means any arrangement with any
Person pursuant to which LS&Co or any of its Subsidiaries incurs Debt secured by
a Lien on real property of LS&Co or any of its Subsidiaries and related personal
property.
          “Redeemable” means, with respect to any Equity Interest, Debt or other
right or obligation, any such Equity Interest, Debt or other right or obligation
that (a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

Annex A-30



--------------------------------------------------------------------------------



 



          “Register” has the meaning specified in Section 11.2(g).
          “Related Guaranties” has the meaning specified in Section 1.5(i).
          “Release” means a release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration of a
Contaminant into the indoor or outdoor environment or into or out of any Real
Estate or other property, including the movement of Contaminants through or in
the air, soil, surface water, groundwater or Real Estate or other property.
          “Report” and “Reports” each have the meaning specified in Section
12.18(a).
          “Reportable Event” means, any of the events set forth in Section
4043(b) of ERISA or the regulations thereunder, other than any such event for
which the 30-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.
          “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
          “Reserves” means reserves, other than the Block Reserve, that limit
the availability of credit hereunder, consisting of reserves against
Availability, Eligible Accounts or Eligible Inventory, established by the Agent
from time to time in the Agent’s reasonable credit judgment. Without limiting
the generality of the foregoing, the following reserves shall be deemed to be a
reasonable exercise of the Agent’s credit judgment: (a) Hedge Agreement
Reserves, (c) Cash Management Services Reserves, (d) a reserve for accrued,
unpaid interest on the Obligations, (e) reserves for rent at leased locations
subject to statutory or contractual landlord liens, (f) customs charges,
(g) dilution, and (h) warehousemen’s or bailees’ charges.
          “Responsible Officer” means, with respect to any Person, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Person, or any other officer or duly delegated employee
identified to the Agent by written notice from time to time having substantially
the same authority and responsibility. Any document delivered hereunder that is
signed by a Responsible Officer of any Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.
          “Restricted Payments” has the meaning specified in Section 7.18.
          “Restricted Subsidiary” means any Subsidiary of LS&Co which owns or
leases a Principal Property; provided, however, that in the event that the
Indentures, or the limitations regarding Liens granted by or on the Equity
Interests or Debt of Restricted Subsidiaries contained in the Indentures, are no
longer binding on LS&Co, no Subsidiary of LS&Co shall be a Restricted
Subsidiary.

Annex A-31



--------------------------------------------------------------------------------



 



          “Revolving Loans” has the meaning specified in Section 1.2 and
includes each Agent Advance and Non-Ratable Loan.
          “S&P” means Standard and Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “Selected Revolving Lender” means, as of any date of determination,
(a) with respect to Ordinary Course Hedge Agreements, any Revolving Lender
holding at least two percent (2%) of the Commitments at such time or any of its
Affiliates, in any such Revolving Lender’s or any such Affiliate’s capacity as a
party to an Ordinary Course Hedge Agreement that is entered into by and between
LS&Co, LSIFCS or any Material Domestic Subsidiary that is party to the
Subsidiary Guaranty and such Selected Revolving Lender and that is subject to a
legally enforceable netting agreement between LS&Co, LSIFCS, or such Material
Domestic Subsidiary, as the case may be, and such Selected Revolving Lender, and
(b) with respect to Cash Management Services, the Bank or any of the Bank’s
Affiliates.
          “Selected Revolving Lender Cash Management Services” any one or more
Cash Management Services extended to LS&Co or any of its Subsidiaries by the
Bank or the Bank’s Affiliates.
          “Selected Revolving Lender Hedge Agreement” means any Ordinary Course
Hedge Agreement entered into with a Selected Revolving Lender and included in
the definition of “Obligations” in accordance with Section 3.7.
          “Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(i).
          “SFHA” has the meaning specified in Section 7.5(a).
          “Short-term Investments” means, as of any date of determination,
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States; (b) taxable or tax-exempt marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having, at the time of the acquisition thereof, a rating of at least A-
from S&P or the equivalent thereof from another nationally recognized rating
agency; (c) commercial paper maturing no more than two hundred seventy
(270) days from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or the equivalent thereof
from another nationally recognized rating agency; (d) time deposits,
certificates of deposit or bankers’ acceptances issued or accepted by any Lender
or by any commercial bank organized under the laws of the United States, any
state thereof or an OECD country, having, at such date, a rating of at least A-
from S&P or the equivalent thereof from another nationally recognized rating
agency (except as otherwise approved by the Treasurer of LS&Co) or by a primary
government securities dealer reporting to the Market Reports Division of the
Federal Reserve Bank of New York; (e) repurchase agreements with financial
institutions organized under the laws of the United States, any state thereof or
an OECD country, having, at such date, a rating of at least A- from S&P or the
equivalent thereof from another nationally recognized rating agency (except as

Annex A-32



--------------------------------------------------------------------------------



 




otherwise approved by the Treasurer of LS&Co) or with a primary government
securities dealer reporting to the Market Reports Division of the Federal
Reserve Bank of New York; (f) Dollar denominated fixed or floating rate notes
and foreign currency denominated fixed or floating rate notes, in each case
having, at the time of the acquisition thereof, a rating of at least A or A-1
from S&P or the equivalent thereof from another nationally recognized rating
agency; (g) auction rate securities with interest reset period and related
sell-back at par at a maximum of 60-day intervals and having, at the time of the
acquisition thereof, a rating of at least AAA from S&P or the equivalent thereof
from another nationally recognized rating agency; (h) variable rate demand notes
with interest reset period and related put at par at 7-day intervals and having,
at the time of the acquisition thereof, a rating of at least AA from S&P or the
equivalent thereof from another nationally recognized rating agency; (i) money
market preferred funds with dividend reset period and related put at par at a
maximum of 60-day intervals and having, at the time of the acquisition thereof,
a rating of at least AA from S&P or the equivalent thereof from another
nationally recognized rating agency; and (j ) taxable or tax-exempt money market
funds having, at the time of the acquisition thereof, a rating of at least A-
from S&P or the equivalent thereof from another nationally recognized rating
agency; provided such investments are limited to $25,000,000 for each such fund
and $100,000,000 in the aggregate for all such funds, such funds are open-end
funds with total assets of more than $1,000,000,000 and an expressed goal of
maintaining a net asset value of $1.00 per share and such funds limit their
investments to the prime credit instruments allowed in this definition,
resulting in a weighted average maturity of ninety (90) days or less.
          “Solvent” means, when used with respect to any Person, that at the
time of determination:
          (a) the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including contingent liabilities); and
          (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
          (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
          (d) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.
          For purposes of determining whether a Person is Solvent, the amount of
any contingent liability shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
          “Stated Termination Date” means September 23, 2011.
          “Subsidiary” of a Person means any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which more than fifty percent (50%) of the voting stock or other equity
interests (in the case of Persons other than corporations), is owned or
controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the

Annex A-33



--------------------------------------------------------------------------------



 




Person, or a combination thereof, provided, however, in no event shall the
LS&Co. Trust be considered to be a Subsidiary of LS&Co. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to a
Subsidiary of LS&Co.
          “Subsidiary Guaranty” means that certain Subsidiary Guaranty of even
date herewith by and among the Guarantors and the Limited Guarantors for the
benefit of the Agent and the Lenders, substantially in the form of Exhibit G.
          “Supporting Letter of Credit” has the meaning specified in
Section 1.3(g).
          “Supporting Obligations” means all supporting obligations as such term
is defined in the UCC.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Taxes” means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, such taxes (including
income taxes or franchise taxes) as are imposed on or measured by the Agent’s or
each Lender’s net income in any the jurisdiction (whether federal, state or
local and including any political subdivision thereof) under the laws of which
such Lender or the Agent, as the case may be, is organized or maintains a
lending office.
          “Termination Date” means the earliest to occur of (a) the Stated
Termination Date, (b) the date the Total Facility is terminated either by the
Borrowers pursuant to Section 3.2 or by the Majority Lenders pursuant to
Section 9.2, and (c) the date this Agreement is otherwise terminated for any
reason whatsoever pursuant to the terms of this Agreement.
          “Title Company” means one or more other title insurance companies
reasonably satisfactory to the Agent.
          “Total Facility” has the meaning specified in Section 1.1.
          “Trademark License Agreement” means any Trademark License Agreement
executed by and between the administrative agent for an IP Facility and the
Agent.
          “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of California or of any other state the laws of which are
required as a result thereof to be applied in connection with the issue of
perfection of security interests.
          “Unfunded Pension Liability” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412(c) of the Code for the applicable plan
year.

Annex A-34



--------------------------------------------------------------------------------



 



          “Unused Letter of Credit Subfacility” means an amount equal to
$350,000,000 minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus, without duplication, (b) the aggregate
unpaid reimbursement obligations with respect to all Letters of Credit.
          “Unused Line Fee” has the meaning specified in Section 2.4.
          “Voting Trust Agreement” means the Voting Trust Agreement entered into
as of April 15, 1996 by and among Robert D. Haas; Peter E. Haas, Sr.; Peter E.
Haas, Jr.; and F. Warren Hellman as the Voting Trustees and the stockholders of
LS&Co (as successor to LSAI Holding Corp.) who are parties thereto.
          “Voting Trustees” means the individuals designated as Voting Trustees
under the Voting Trust Agreement.
          Accounting Terms. Any accounting term used in the Agreement shall
have, unless otherwise specifically provided herein, the meaning customarily
given in accordance with GAAP, and all financial computations in the Agreement
shall be computed, unless otherwise specifically provided therein, in accordance
with GAAP as consistently applied and using the same method for inventory
valuation as used in the preparation of the Financial Statements.
          Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
          (b) The words “hereof,” “herein,” “hereunder” and similar words refer
to the Agreement as a whole and not to any particular provision of the
Agreement; and Subsection, Section, Schedule and Exhibit references are to the
Agreement unless otherwise specified.
          (c) (i) The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.
        (ii) The term “including” is not limiting and means “including without
limitation.”
        (iii) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”
        (iv) The word “or” is not exclusive.
          (d) Unless otherwise expressly provided herein, (i) references to
agreements (including the Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

Annex A-35



--------------------------------------------------------------------------------



 



          (e) The captions and headings of the Agreement and other Loan
Documents are for convenience of reference only and shall not affect the
interpretation of the Agreement.
          (f) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
          (g) The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, LS&Co and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.
Annex A-36

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
COMMITMENTS AND PRO RATA SHARES

                      Total   Total Pro Rata Lender   Commitment   Share
Bank of America, N.A.
  $ 120,510,000       21.91091 %                  
The Bank of Nova Scotia
  $ 24,000,000       4.36364 %                  
General Electric Capital Corporation
  $ 49,000,000       8.90909 %                  
GMAC Commercial Finance LLC
  $ 31,000,000       5.63636 %                  
HSBC Business Credit (USA) Inc.
  $ 30,000,000       5.45455 %                  
JP Morgan Chase Bank, N.A.
  $ 60,000,000       10.90909 %                  
LaSalle Retail Finance
  $ 23,690,000       4.30727 %                  
Merrill Lynch Capital, a Division of Merrill Lynch Financial Services Inc.
  $ 31,000,000       5.63636 %                  
National City Business Credit
  $ 22,000,000       4.00000 %                  
PNC Bank, National Association
  $ 18,600,000       3.38182 %                  
UBS Loan Finance LLC
  $ 22,000,000       4.00000 %                  
UPS Capital Corporation
  $ 22,000,000       4.00000 %                  
Wachovia Capital Finance Corporation (West)
  $ 45,200,000       8.21818 %                  
Webster Business Credit
  $ 10,000,000       1.81818 %                  
Wells Fargo Foothill, LLC
  $ 41,000,000       7.45455 %                  
Totals:
  $ 550,000,000       100.00 %

Schedule 1.2-1
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Exhibit A-1